      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 1 of 193



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

PUEBLO OF JEMEZ, a federally
recognized Indian Tribe,

               Plaintiff,

vs.                                                                       No. CIV 12-0800 JB\JFR

UNITED STATES OF AMERICA,

               Defendant,

and

NEW MEXICO GAS COMPANY,

               Defendant-in-Intervention.

                            MEMORANDUM OPINION AND ORDER1

       THIS MATTER comes before the Court on the Plaintiff Pueblo of Jemez’ Opposed

Motion and Memorandum in Support of its Motion to Reconsider and Alter Final Decision, filed

September 28, 2019 (Doc. 405), filed in redacted form October 7, 2019 (Doc. 409)(“Motion”).

The Court held hearings on the Motion on December 12, 2019, January 28, 2020, and February

18, 2020. See Clerk’s Minutes at 1, filed December 12, 2019 (Doc. 436); Clerk’s Minutes at 1,

filed January 28, 2020 (Doc. 444); Clerk’s Minutes at 1, filed February 18, 2020 (Doc. 449). The

primary issue is whether Plaintiff Pueblo of Jemez is entitled to aboriginal title to: (i) Banco

Bonito; (ii) Redondo Meadows; (iii) the western two-thirds of Valle San Antonio; and (iv) sub-


       1
        On August 17, 2020, the Court issued a Sealed Memorandum Opinion, (Doc. 398)(“Sealed
Opinion”). In response to the Court’s request, the parties proposed that the Court redact portions of
the Sealed Opinion. See Plaintiff Pueblo of Jemez’s Proposed Redactions to the Court’s Sealed
Memorandum Opinion and Order, filed August 31, 2020 (Doc. 459); United States’ Proposed
Redactions to the Court’s August 17, 2020 Sealed Memorandum Opinion, filed August 31, 2020
(Doc. 460). This public version of the Memorandum Opinion Order is the redacted version of the
Sealed Opinion. The Court has made no other changes to the public opinion other than the redactions.
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 2 of 193



areas on Redondo Mountain. The Court concludes that: (i) rule 59(e) of the Federal Rules of Civil

Procedure bars Jemez Pueblo from seeking title to areas other than Banco Bonito; (ii) Jemez

Pueblo may not seek aboriginal title to very small sub-areas when it has not proven aboriginal title

to the surrounding areas; (iii) Jemez Pueblo’s Valle San Antonio use was not exclusive; (iv) Jemez

Pueblo’s Redondo Meadows use was not exclusive; (v) Jemez Pueblo has not established

aboriginal title to the geothermal project area within the Valles Caldera; and (vi) Jemez Pueblo has

not established aboriginal title to Banco Bonito.

                          SUPPLEMENTAL FINDINGS OF FACT

       All parties have submitted proposed findings of fact. See United States’ Proposed Findings

of Fact and Conclusions of Law on Reconsideration, filed March 20, 2020 (Doc. 450)(“U.S.

Proposed Findings”); Plaintiff Pueblo of Jemez’s Proposed Supplemental Findings of Fact and

Supplemental Conclusions of Law, filed March 20, 2020 (Doc. 451)(“Jemez Pueblo Proposed

Findings”). The Court has carefully considered all three sets of proposed findings and accepts

some of those findings, rejects some, and finds some facts that no party brought to its attention.

The Court sets forth its findings below.

       1.      The Valles Caldera National Preserve’s Geography.

       572.    The Valles Caldera is a volcanic crater in the center of the Jemez Mountains in the

State of New Mexico.2 See Trial Transcript at 75:1-5 (taken Oct. 29, 2018), filed December 20,

2018)(Doc. 337)(“Oct. 29 Tr.”)(Fogleman); Pueblo of Jemez Expert Witness Report by William

Fogleman at 4-5 (undated), admitted October 29, 2018, at trial as Jemez Pueblo’s Ex. 187



       2
        The Court made 571 findings in its previous Memorandum Opinion and Order, see Pueblo
of Jemez v. United States, 430 F. Supp. 3d 943, 1082 (D.N.M. 2019)(Browning, J.), and it begins
its Supplemental Findings of Fact with ¶ 572.



                                               -2-
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 3 of 193



(“Fogleman Report”).

       573.   The caldera rim is approximately twelve to thirteen miles in diameter. See Oct. 29

Tr. at 76:12-15 (Fogleman); Fogleman Report at 4.

       574.   Banco Bonito is a geographic area in the Valles Caldera’s southwestern corner. See

Valles Caldera National Preserve Map at 1, (undated), admitted December 3, 2018, at trial as

United States’ Ex. DX-VG.

       575.   To Banco Bonito’s north is Redondo Border, Redondo Meadows, and Redondo

Creek. See Valles Caldera National Preserve Map at 1.

       576.   Redondo Creek flows through Redondo Meadows, immediately north of Banco

Bonito. See Valles Caldera National Preserve Map at 1.

       577.   Immediately northeast of Banco Bonito is Redondo Peak, which is the tallest

mountain in the Valles Caldera. See Valles Caldera National Preserve Map at 1; Oct. 29 Tr. at

77:12-19 (Fogleman); Fogleman Report at 4.

       578.   East of Banco Bonito is South Mountain and the Valle Grande, a large meadow.

See Valles Caldera National Preserve Map at 1.

       579.   In July, 2000, the United States purchased approximately 90,000 acres within and

surrounding the Valles Caldera to create the Valles Caldera National Preserve. See Warranty Deed

and Assignment of Rights Under Warranty Deed and Reciprocal Conservation and Access

Easement between Dunigan Enterprises et al and United States of America at 1 (July 25, 2000),

admitted October 29, 2018, at trial as United States’ Ex. DX-IG. See also Pueblo of Jemez v.

United States, 430 F. Supp. 3d 943, 1031 n.120 (D.N.M. 2019)(Browning, J.).

       580.   Jemez Pueblo and historic Jemez villages are directly south of Banco Bonito, and




                                             -3-
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 4 of 193



further south is Pueblo of Zia. See Oct. 30 Tr. at 447:16-448:12 (taken Oct. 30), filed December

20, 2018 (Doc. 338)(“Oct. 30 Tr.”)(Liebmann); Pueblo of Jemez Expert Witness Report by Dr.

Matthew Liebmann at 8 (March 23, 2018), admitted Oct. 29, 2018, at trial as Jemez Pueblo’s Ex.

PX-188 (“Liebmann Report”); Pueblo of Jemez v. United States, 430 F. Supp. 3d at 964 (mapping

Pueblos and Tribes surrounding the Valles Caldera).




                      Figure 1. Landscape Features of the Valles Caldera




                                             -4-
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 5 of 193



       2.      Other Tribes’ and Pueblos’ Historic Use of the Valles Caldera.

       581.    There are two historic Tewa settlements in close proximity -- but outside -- the

Valles Caldera. See Anschuetz Rebuttal Report at 14; Trial Tr. at 4275:9-16 (taken November 19,

2018), filed February 12, 2019 (Doc. 359)(“Nov. 19 Tr.”)(Anschuetz, Marinelli).

       582.    Those Tewa fieldhouses are to the southeast of the Valles Caldera, and Banco

Bonito is in the southwest.3 See Ana Steffen Rebuttal Report of Liebmann Report at 5 (dated May

21, 2018), admitted October 29, 2018, at trial as United States’ Ex. DX-RZ (“Steffen Rebuttal

Report”)).

       583.    Other Tribes view the entire Valles Caldera as sacred and use the Valles Caldera

for their cultural purposes. See e.g., Trial Transcript at 5072:8-25 (taken Dec. 3, 2018), filed

February 18, 2019 (Doc. 363)(“Dec. 3 Tr.”)(Anschuetz, Marinelli)(testifying that the Pueblo of

San Felipe’s traditionally used land include “the entirety” of the Valles Caldera); id. at 4086:7-12

(Kehoe)(testifying that Jicarilla Apache’s 1958 aboriginal title claim included the Valles Caldera’s

entirety); id. at 2781:24 (Suina)(agreeing that the entire Valles Caldera is an area of religious and

cultural significance to the Pueblo of Cochiti); Kurt Anschuetz, Ph.D. Expert Report at 191 (March

22, 2018), admitted October 29, 2018, at trial as United States’ Ex. DX-RP (“Anschuetz

Report”)(“Members of several affiliated communities, including Zia, Santa Clara, San Ildefonso,

and Kewa are known to have gathered varied plant resources, hunted game animals, harvested



       3
         The United States argues that “[n]on-Jemez Tribes occupied the Preserve’s entire western
portion through hunting, gathering, and cultural, and religious practices regardless of whether they
farmed the area.” U.S. Supplemental Response ¶ 3, at 4. As the United States has not presented
evidence that non-Jemez Tribes lived in Banco Bonito or in the western portion of the Valles
Caldera, as opposed to using resources on and around it, the Court has not altered Jemez Pueblo’s
proposed fact.




                                                -5-
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 6 of 193



birdfeathers, and collected rocks and minerals in the Valles Caldera. Some locations . . . are marked

with shrines shared by different communities.”); id. at 163-91 (discussing numerous Tribe’s

pilgrimages, ceremonies, shrines, pathways, and agricultural and cultural practices within the

Valles Caldera); Pueblo of Santa Clara v. United States, Dkt. 356, Map of Santa Clara Pueblo’s

Aboriginal Lands Claim prepared by the Bureau of Land Management at 1 (dated July, 1967),

admitted October 29, 2018, at trial as United States’ Ex. DX-DO (illustrating that Pueblo of Santa

Clara’s 1967 aboriginal title claim extends well into the Valles Caldera but do not entirely

encompass it); Nov. 19 Tr. at 4090:23-4091:7 (Kehoe)(testifying that Santa Clara Pueblo, Jicarilla

Apache, and Pueblo of San Ildefonso had all filed claims for some portion of the Valles Caldera).

       584.    Tribes’ hunted and gathered throughout the Valles Caldera. See, e.g., Florence

Hawley Ellis, Religious Freedom of Zia and Jemez Pueblos vs. Use of Geothermal Power from

Mt. Redondo at 47 (June 1981), admitted November 29, 2018, at trial as United States’ Ex. DX-

FC (“Religious Freedom”)(describing                     as a hunting ground for Zia Pueblo); id. at

58, 69, 76 (describing Zia Pueblo’s herb gathering                       ); Valles Caldera National

Preserve Map (illustrating                         hunting); Pueblos of Zia, Jemez, and Santa Ana

v. ICC, Docket No. 137, Transcript of Testimony at 52 (taken Dec. 5, 1956)(Mann, Toya),

admitted October 29, 2018, at trial as United States’ Ex. DX-CK (“Zia, Jemez, and Santa Ana

Pueblos v. ICC”)(noting that Pueblo of Santa Ana and Zia Pueblo shared hunting areas in the

Valles Seco with Jemez Pueblo).

       585.    Zia Pueblo occupied the Valles Caldera before Jemez Pueblo. See Trial Transcript

at 2042:18-2045:12 (taken Nov. 7, 2018), filed January 15, 2019 (Doc. 344)(J. Lucero)(“Nov. 7

Tr.”); Trial Tr. at 4832:6-13 (taken Nov. 30, 2018), filed February 18, 2019 (Doc. 362)(“Nov. 30




                                                -6-
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 7 of 193



Tr.”)(Anschuetz); Interview with Governor Carl Brent Schildt, Lt. Governor Jerome Lucero, and

Francisco Toribio, with Joseph A. Little, Eq., and Lisa A. Franceware, Esq., Pueblo of Zia at 2

(Nov. 11, 2017), admitted October 29, 2018, at trial as United States’ Ex. DX-RI (stating that Zia

Pueblo came “through Mesa Verde and Chaco Canyon, and into the Jemez Mountains as the First

Zia People searched for their home at the site of the Pueblo where we know it to be today”)(“Zia

Interview”); Pueblo of Jemez v. United States, 430 F. Supp. 3d at 965 n.17.

        586.    Zia Pueblo has used the Valles Caldera from “time immemorial” through at least

1981. Nov. 30 Tr. at 4701:19 (Anschuetz)(paraphrasing Zia Pueblo Governor Lucero past

comments as “Zia has a cultural, historical relationship [with the Valles Caldera] that begins way

in the past, time immemorial, [and] continues to the present”); Religious Freedom at 51 (noting

that, as of 1981,                                                                                      );

Florence Hawley Ellis & Andrea Ellis-Dodge, Religious Use of the Valles Caldera by Zia and

Jemez Pueblos at 83 (dated 1981), admitted November 29, 2018, at trial as United States’ Ex. DX-

EZ (“Valles Caldera Religious Use”)(noting that Zia Pueblo members “regularly visited”

       in the past); Anschuetz Report at 168 (“Some of our members continue to trek to the Valles

Caldera . . . during various times of the years for our traditional practices.”); id. at 179 (noting that

then-Zia Pueblo Lieutenant Governor Jerome Lucero claimed in 2018 that some Zia Pueblo

members continue to use the Valles Caldera without specifically stating that these members

continued to use the Valles Caldera’s western portion).




                                                  -7-
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 8 of 193



       587.    Zia Pueblo uses the Valles Caldera as a “ceremonial open-air religious structure”

or “cathedral.”4 Valles Caldera Religious Use at 45-46. See Pueblo of Jemez v. United States,

430 F. Supp. 3d at 1045-46.

       588.    Santa Clara Pueblo uses the Valles Caldera as its “cultural sanctuary, . . . grocery

store, . . . pharmacy, . . . [and] life line.” Valles Caldera National Preserve Management Act Tribal

Consultation with Santa Clara at 1 (dated Apr. 23, 2015), admitted December 3, 2018, at trial as

United States’ Ex. DX-ON (“Santa Clara Consultation”).

       589.    The Zia Pueblo’s most important source of plants                                . See

Valles Caldera Religious Use at 11, 83.

       590.    Zia Pueblo also                 around Redondo Creek through at least 1980. See

Valles Caldera Religious Use at 83.

       591.    Zia Pueblo has consulted with the United States on issues throughout the Valles

Caldera National Preserve. See Zia Tribal Consultation Meeting Notes at 1-3 (dated Feb. 12,

2002), admitted November 14, 2018, at trial as United States’ Ex. DX-IV (“Zia Consultation

Notes”); Trial Transcript at 5263:18-5264:3 (taken Dec. 5, 2018), filed February 19, 2019

(Doc. 365)(“Dec. 5 Tr.”)(Marinelli, Silva-Bañuelos).

       592.    Zia Pueblo’s consultation included the pipeline that traverses Valle San Antonio.

See Zia Consultation Notes at 2; Kulisheck, Jeremy 2003 VCNP -- Banco Bonito Hazardous Fuels

Reduction Project at 11 (dated 2003), admitted October 29, 2018, at trial as United States’ Ex.

DX-JN (“Heritage Report”).



       4
         Santa Clara Pueblo’s conception of the entire Valles Caldera as a single cathedral or
sanctuary is consistent with the Court’s observation during its site visit that the Caldera walls
divide the Caldera from the space outside the Caldera walls.



                                                -8-
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 9 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 10 of 193



United States, 430 F. Supp. 3d at 965 n.18 (noting that the Court declines to adopt Jemez Pueblo’s

proposed fact that Jemez Pueblo pushed Zia Pueblo out of the Valles Caldera); Nov. 30 Tr. at

4700:15-4701:20 (stating that Zia Pueblo has had a connection with the Valles Caldera since “time

immemorial”); Interview Notes of Peter Pino by Kurt F. Anschuetz, Ph.D. at 1-2 (dated 2011),

admitted October 29, 2018, at trial as United States’ Ex. DX-MH (discussing Zia Pueblo’s

historical migration); Expert Report of Rory Gauthier at 14-16 (dated March 22, 2018), admitted

October 29, 2018, at trial as United States’ Ex. DX-RR (“Gauthier Report”)(discussing and dating

Keres and Tewa archeological sites in the Valles Caldera).

       595.    Zia Pueblo members have been going to                          for centuries. See

Anschuetz Report at 170 (noting that the Zia Pueblo

       ); Religious Freedom at 46, 49-50 (discussing Zia Pueblo

                        ); Valles Caldera Religious Use at 62 (same); Florence Hawley Ellis,

Redondo Peak, the Valles Caldera, and Pueblo Religion at 26, 32-33 (1981), admitted November

29, 2018, at trial as United States’ Ex. DX-FA (describing how

                         ).

       596.    At least two Zia Pueblo societies make pilgrimages from Zia Pueblo to San Antonio

Mountain.6 See Religious Freedom at 48 (stating that the Zia Pueblo Fire Society collect herbs on




       6
        The United States proposes that “[a]t least three
                                    ,” and it cited Religious Freedom at 50-52 to support this
proposed additional fact. U.S. Proposed Findings ¶ 6, at 2. The cited material supports only that
                                                       , see Religious Freedom at 50-52, and so the
Court alters the United States’ proposed fact to better reflect the record.




                                              - 10 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 11 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 12 of 193



Demonstration Program, 50 MW Power Plant, Baca Ranch, Sandoval and Rio Arriba Counties,

New Mexico at 213-14 (1980), admitted October 29, 2018, at trial as United States’ Ex. DX-EU

(stating that Zia Pueblo had identified sacred religious sites within Baca Location No. 1, but it had

declined to identify where); Zia, Jemez, and Santa Ana Pueblos v. ICC at 52 (noting that Jemez

Pueblo, Santa Ana Pueblo, and Zia Pueblo share hunting grounds in the Valle Seco); U.S Expert

Witness Report of Dr. Terence Kehoe at 31-32 (dated March 23, 2018), admitted October 29,

2018, at trial as Jemez Pueblo’s Ex. PX-193 (“Kehoe Report”)(stating that Zia Pueblo shared

hunting grounds with Jemez Pueblo in the Valle Seco); Ellis Zia Map (including

                                                                      within Zia Pueblo’s culturally

significant areas); Religious Freedom at 58-59 (describing the Zia Pueblo’s

                           ); id. at 45-46 (noting the Zia Pueblo’s



          ); id. at 49-50 (stating that the Zia Pueblo

                  ); Zia, Jemez, and Santa Ana Pueblos v. ICC at 31 (stating that there are “very

important [Zia Pueblo]                                                     ); id. at 64-65 (testifying

that Jemez Pueblo, Santa Ana Pueblo, and Zia Pueblo all used the area west of Redondo Peak);

Jacqueline L. Stark, Historic Routes of the Valles Caldera Nat’l Preserve from 1876-1953 at 27

(December 10, 2009)(pages 1-28 admitted October 29, 2018, at trial as United States’ Ex. DX-


       only one site,              , as Keres, which consists of a single sherd dated between
       1700 and 1800s.
Jemez Pueblo Proposed Findings ¶ 26, at 14. Although the Court did not make findings in the
Memorandum Opinion and Order concerning the Valle San Antonio, it does so now and concludes
that Jicarilla Apache, Navajo Nation, Santa Clara Pueblo, and Zia Pueblo all used the Valle San
Antonio. See FOF ¶¶ 609-10, 612-14, at 20-21, 23-25.




                                                 - 12 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 13 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 14 of 193



       603.    By 2002,                                                                        . See,

e.g., Nov. 7 Tr. at 2019:9-2020:17 (Marinelli, Lucero)(affirming that,

                                                             ); id. at 2060:17-25 (Lucero)(“



                                                                                   ”); Dec. 3 Tr. at

5080:25-5082:25 (Marinelli, Anschuetz)(describing Zia Pueblo’s assertions that

                                                        ); Dec. 5 Tr. at 5219:6-12 (Marinelli, Silva-

Bañuelos)(“[

                                                                Pino Interview Notes at 11 (“When

the federal government purchased the Valles in 2002,



                              (quoting Peter Pino)).

       604.    Jemez Pueblo



See, e.g., Trial Tr. at 3899:23-3901:9 (taken Nov. 16, 2018), filed February 11, 2019

(Doc. 358)(“Nov. 16 Tr.”)(Leonard, deBuys)(“



                                                       ”); id. at 3900:20-3901:7 (deBuys)(“




                                            ”); Dec. 5 Tr. at 5234:25-5234:3 (Brar, Ziehe)(“




                                             - 14 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 15 of 193




            ”); id. at 5236:9-12 (Brar, Ziehe)(“



                                              ”).

       605.      Banco Bonito                                                                  .

See generally Florence Hawley Ellis & Richard Hughes, A Preliminary Report on the Impacts of

Geothermal Power Development in the Valles Caldera of NM on the Religious Practices and

Beliefs of the Pueblo Indians (dated 8/18/1980), admitted October 29, 2018, at trial as Jemez

Pueblo’s Ex. PX-110; Ellis Map from Dkt. 137 Sites Supporting the Land Claim of the Pueblos of

Zia, Jemez and Santa Ana (undated), admitted October 30, 2018, at trial as Jemez Pueblo’s Ex.

PX-118; Deposition of Florence Hawley Ellis in Abousleman9 litigation (undated), admitted

October 29, 2018, at trial as Jemez Pueblo’s Ex. 280; Florence Hawley Ellis, The Early Water

Works of Three Jemez Valley Pueblos: Jemez, Zia and Santa Ana (1983-1987), admitted October

29, 2018, at trial as Jemez Pueblo’s Ex. PX-286; Ellis Zia Map at 1.

       606.      Zia Pueblo members traversed Banco Bonito as part of their customary use of the

Valles Caldera.10 See Valles Caldera National Preserve Map; Valles Caldera Religious Use at 58-



       9
       United States on behalf of the Pueblos of Jemez, Santa Ana, and Zia v. Abousleman,
No. CIV 83-1041 (D.N.M), is ongoing litigation concerning water rights in the Jemez River basin.
       10
         Banco Bonito is a geographic area in the Valles Caldera’s southwestern corner. See
Valles Caldera National Preserve Map. To Banco Bonito’s north is Redondo Border, Redondo
Meadows, and Redondo Creek. See Valles Caldera National Preserve Map. Northeast of Banco
Bonito is Redondo Peak. See Valles Caldera National Preserve Map. East of Banco Bonito is
South Mountain, and just past South Mountain is Valle Grande. See Valles Caldera National
Preserve Map.
       The parties vigorously contest the extent of Zia Pueblo’s Banco Bonito use. Jemez Pueblo
notes correctly that



                                               - 15 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 16 of 193




                   . Jemez Pueblo Supplemental Response at 6. The United States asserts that
Jemez Pueblo would not skirt Banco Bonito while travelling between its cultural sites in the Valles
Caldera given that doing so would often lead to much longer journeys. See U.S. Proposed Findings
¶¶ 4, 6, at 2, 3. There is no evidence of specific trails on or near the Banco Bonito that any other
Tribe or Pueblo besides Jemez Pueblo has used, which is consistent with Jemez Pueblo’s
concentrated occupation in the southwestern corner of the Valles Caldera. Nevertheless, the
United States argues that “Jemez’s suggestion that other Tribes did not walk to the multitude of
sacred religious sites that they visited in the Preserve’s western portion serves only to highlight
the impropriety of Jemez’s effort to subdivide the Preserve after trial.” U.S. Supplemental
Response ¶ 11, at 8. It argues that no other conclusion is possible than that non-Jemez Pueblo
members walked through the Banco Bonito, “following logical paths to places of great
importance.” U.S. Supplemental Response ¶ 11, at 9. This argument does not dispute Jemez
Pueblo’s proposed fact either explicitly or implicitly. See Anschuetz Report at 33-35; Map utilized
in court by witness Pauline Correo, admitted December 13, 2018, at trial as Jemez Pueblo Ex. PX-
573; Map that witness Thurman Loretto used in court, admitted December 13, 2018, at trial as
Jemez Pueblo Ex. PX-574; Map utilized in court by witness Thurman Loretto, admitted December
13, 2018, at trial as Jemez Pueblo Ex. PX-575; Map that witness David Yepa used in court,
admitted December 13, 2018, at trial as Jemez Pueblo Ex. PX-576.
        Zia Pueblo is hesitant to discuss its Valles Caldera use with the United States. It has chosen
to risk Jemez Pueblo control of all or part of the Valles Caldera rather than reveal particular
information about its cultural and religious practices to outsiders, which, it believes, would destroy
their value. See Zia Interview at 2 (explaining Zia Pueblo’s reasoning behind its reluctance to
cooperate with the United States); Dec. 12 Tr. at 55:9-14 (Marinelli)(noting that the United States
does not expect to get any more information from Zia Pueblo and Santa Clara Pueblo).
Accordingly, the record does not contain direct evidence whether Zia Pueblo has or had Banco
Bonito trails or otherwise uses or used the area. The record contains, however, sufficient
circumstantial evidence for the Court to make the finding in the text. See Criminal Pattern Jury
Instructions Prepared by the Criminal Pattern Jury Instruction Committee of the United States
Court of Appeals for the Tenth Circuit, § 1.07, at 29, 2011 Edition (updated Feb. 2018)(“As a
general rule, the law makes no distinction between direct and circumstantial evidence. The law
simply requires that you find the facts in accord with all the evidence in the case, both direct and
circumstantial.”).
        Despite Zia Pueblo’s reticence to cooperate, the record contains substantial evidence
concerning Zia Pueblo’s Valles Caldera use, from which the Court can infer its use of specific
areas. There is significant documented Zia Pueblo land use surrounding Banco Bonito. Dr. Ellis
noted, for example, that Zia Pueblo
                                                                                           FOF ¶ 589,
at 8. Dr. Ellis also reported that Zia Pueblo’s religious ceremonies commonly involve


                                         Valles Caldera Religious Use at 59. Dr. Ellis identifies

                                                                       . See Ellis Zia Map at 1. Zia



                                                - 16 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 17 of 193
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 18 of 193



9, 82 (discussing Zia Pueblo use of the Valles Caldera’s western portions); Ellis Zia Map at 1

(displaying areas of cultural significance to Zia Pueblo; Religious Freedom at 45, 53 (discussing

Zia Pueblo’s religious pilgrimages and its Valles Caldera use); Redondo Peak, the Valles Caldera,

and Pueblo Religion at 26, 32-33 (noting                                              ); Nov. 7 Tr.

at 2026:22-2027:15 (Lucero, Marinelli)(discussing                                ); Loretta Map at

1(                                                                           ); Ferguson Report at

103. Nov. 29 Tr. at 4651:3-5 (Anschuetz)(

                                                                                Ellis Zia Map11 at

1).

       607.      Jemez Pueblo and Zia Pueblo stated in the ICC and geothermal litigation that Jemez

Pueblo, Zia Pueblo, and Santa Ana Pueblo had a common, non-exclusive interest in the western

portion of the Preserve’s lands. See High Altitude Adaptations at 27 (noting that the area bounded

by Cuba, Chicoma Peak, Bernalillo and Mesa Prieta “is traditionally recognized as a joint use area

for the three pueblos of Zia, Santa Ana, and Jemez which have cooperatively utilized the region




forests). The fastest, least difficult route between
     travels through Banco Bonito. See Valles Caldera Nation Preserve Map. This way avoids
the long route around Redondo Peak’s northeastern sections. See Valles Caldera Nation Preserve
Map. Especially after Jemez Pueblo stopped farming on the Banco Bonito in the seventeenth
century, there is no reason for Zia Pueblo to avoid using the Banco Bonito. In light of all this
evidence, the Court therefore concludes that a preponderance of the evidence supports finding that
Zia Pueblo members traversed Banco Bonito as part of their customary use of the Valles Caldera.
       11
            Jemez Pueblo argues that the Ellis Zia Map
                                                                              . See Feb. 18
Tr. at 7:18-8:20 (West).      Dr. Ellis wrote in Valles Caldera Religious Use that,

                             Valles Caldera Religious Use at 58. The Court is confident, therefore,
that the Ellis Zia Map is a reliable indicator of Zia Pueblo’s presence and use.



                                               - 18 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 19 of 193



since prehistoric times”); id. at 44 (stating that Baca Location No. 1 is part of the aboriginal

homeland for Santa Ana Pueblo and Zia Pueblo, whose use was similar to Jemez Pueblo’s); Zia,

Jemez, and Santa Ana Pueblos v. ICC at 65 (testifying that Jemez Pueblo, Santa Ana Pueblo and

Zia Pueblo used the area west of Redondo Peak together and that the three Pueblos “have

commonly worked together” through the centuries); Santa Fe Nat’l Forest Ethnographic

Assessment at 142 (Jan. 22, 2016), admitted December 3, 2018, at trial as United States’ Ex. DX-

VF (“Ethnographic Assessment”)(illustrating Santa Ana Pueblo’s traditional use area as stretching

from the Preserve’s southeast corner to its northwest corner).

       608.    Santa Clara Pueblo consults on and visits sacred sites throughout the Preserve,

including sites in the Preserve’s western portion; for hundreds of years, Santa Clara Pueblo’s visits

to sacred sites have included

                                                           . See Ethnographic Assessment at 137-

38 (confirming that Santa Clara Pueblo has sacred sites

              ); Anschuetz Report at 179 (“Santa Clara members mention



                           ”); Final Geothermal EIS at 213 (stating that Santa Clara Pueblo has

sacred sites within the geothermal project area but declines to say where these sites are located);

Notes of Meeting: Santa Clara Pueblo Annual Consultation Meeting at 3 (dated June 26, 2005),

admitted October 29, 2018, at trial as United States’ Ex. DX-KP (noting that Santa Clara Pueblo

is particularly interested in consulting with the Parks Service on Valles Caldera National Preserve

trails to mountain tops and to high elevations); Pueblo of Santa Clara Tribal Council Resolution

No. 2016-129 at 3 (Dec. 16, 2016), admitted October 29, 2018, at trial as United States’ Ex. DX-




                                               - 19 -
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 20 of 193



QG (“Santa Clara Res.”)(“[W]e can say that the entire area that is now known as the Valles Caldera

is still used by the Pueblo’s Traditional leaders today”); Dec. 3 Tr. at 5114:13-21 (Chavarria,

Marinelli)(testifying that Santa Clara Pueblo attempted to keep the 2011 Los Conchas forest fire

away from

          because these areas have cultural significance to the Santa Clara Pueblo’s religious

activities).

        609.   Santa Clara Pueblo entered the Valles Caldera through




                                               . Historic Routes at 3, 14, 24, 27 (illustrating Santa

Clara Pueblo routes

    ); id. at 15 (labelling portion of Valle San Antonio west of Rito de los Indios as “Valle Santa

Clara”); Valles Caldera National Preserve Map (illustrating Rito de los Indios intersecting with

Valle San Antonio); Nov. 29 Tr. at 4600:21-4601:20 (Anschuetz, Marinelli)(testifying that Santa

Clara Pueblo members made pilgrimages to                          ); Oct. 29 Tr. at 137:5-140:1

(Fogleman, Marinelli)(testifying that the Valles Caldera was historically accessed from the

northeast).




                                              - 20 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 21 of 193



       610.    Santa Clara Pueblo members traversed Valle San Antonio, Redondo Peak, and the

geothermal project area as part of their customary use of the Valles Caldera.12 See Santa Clara

Res. at 3; Anschuetz Report at 179; Ethnographic Assessment at 137-38.



       12
          The United States proposes as a Finding of Fact that “Santa Clara’s use of the entire
Preserve therefore caused its members to traverse the Valle San Antonio, ‘Redondo Meadows,’
and Redondo Peak areas at issue in Jemez’s motion for reconsideration.” U.S. Proposed Findings
¶ 11, at 6. As with the evidence concerning Zia Pueblo’s Valles Caldera use, there is no evidence
placing Santa Clara Pueblo in certain parts of the Valles Caldera. Although Santa Clara Pueblo
also discourages its members from speaking about its Valles Caldera use, see Pueblo of Jemez v.
United States, 430 F. Supp. 3d at 1035-36, 1043, the trial evidence suggests that Santa Clara
Pueblo’s activities in the Valles Caldera were primarily based on

       , see Pueblo of Santa Clara v. United States, Docket 356, Map of Santa Clara Pueblo’s
Aboriginal Lands Claim prepared by the Bureau of Land Management at 1 (dated July, 1967),
admitted October 29, 2018, at trial as United States’ Ex. DX-DO (excluding the Valles Caldera’s
southwestern corner from Santa Clara Pueblo’s claim); Ferguson Report at 76 (“People from Santa
Clara Pueblo used the northeastern portion of the Valles Caldera to graze livestock.”); id. at 125
(noting Santa Clara Pueblo’s obsidian collection from the Valles Caldera); Final Environmental
Impact Statement at 167-68 (noting Santa Clara Pueblo’s pilgrimages to Redondo Peak); Hearings
on the Draft Environmental Impact Statement -- Geothermal Demonstration Program, Baca Ranch,
Sandoval and Rio Arriba Counties, New Mexico, Before the All Indian Pueblo Council at 49:3-
50:3 (dated Aug. 16, 1979), admitted October 29, 2018, at trial as United States’ Ex. DX-EQ,
(“AIPC Hearings”)(Tafoya)(asserting that Santa Clara Pueblo uses                    and has other
sacred locations within the Valles Caldera); Dec. 3 Tr. at 5043:4-504:16 (Marinelli,
Chavarria)(discussing Santa Clara Pueblo’s statement that, as part of its “ongoing relationship”
with the Valles Caldera, it gathers obsidian, collects plants, hunts animals, and visits Redondo
Peak); id. at 5355:25–5357:11 (Marinelli, Silva-Bañuelos)(“I observed them pointing at different
peaks, and saying how this would work, because all of these various peaks were visible from that
location. And that included Redondo Peak; it included Cerro Pelado on the Forest Service side; it
included Cerro del Medio; and then some other peaks.”); Anschuetz Report at 178 (“Santa Clara
Pueblo Governor J. Michael Chavarria, reports that his community still uses obsidian --
                                                                                       -- gathered
during his Pueblo’s activities in the VCNP.”).
        Aside from general statements from Santa Clara Pueblo that it uses the entire Valles
Caldera, see Valles Caldera National Preserve Management Act Tribal Consultation with Santa
Clara at 1 (dated Apr. 23, 2015), admitted December 3, 2018, at trial as United States’ Ex. DX-
ON (“Santa Clara Consultation”); Santa Clara Res. at 3 (stating that the “entire area that is now
known as the Valles Caldera is still used by the Pueblo’s Traditional leaders today,”), there is no
evidence that Santa Clara Pueblo uses the area known as Redondo Meadows southeast of Redondo
Peak and just north of Banco Bonito. The evidence which the United States cites as support for



                                              - 21 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 22 of 193



       611.    A non-Jemez Pueblo Tribe peeled the bark from at least one tree on Banco Bonito;13

peeling trees for food was a common practice among Jicarilla Apache and other Tribes, but Jemez




its proposed Finding of Fact that Santa Clara Pueblo used the geothermal project area in Jemez
Pueblo’s proposed Redondo Meadows polygon notes that there are
                                                    . See Final Environmental Impact Statement
at 213, 692-693; U.S. Proposed Findings ¶ 10, at 5. Accordingly, the Court has modified the
United States’ proposed fact to reflect the Court’s finding that Santa Clara Pueblo traditionally
used the Valle San Antonio and Redondo Peak, but not Redondo Meadows.
       13
          The parties have heavily contested the meaning of a peeled tree on the Banco Bonito.
The United States proposed as fact that it “is exceedingly likely that trees on Banco Bonito were
peeled by non-Jemez tribes, particularly Jicarilla, as two of Jemez’s experts understood peeling
trees to be a common practice among Jicarilla but had no knowledge of Jemez’s members ever
peeling trees.” U.S. Proposed Findings at 8. Jemez Pueblo proposes that

               Determining ethnic affiliation from a peeled tree is improper because
       anyone could peel a tree and there is no ethnic marker for such use. Peeled trees
       are associated with a number of ethnic groups because it was a widespread practice
       of many Pueblos, including Jemez Pueblo, during periods of starvation. Peeled
       trees on Banco Bonito are not evidence of any particular tribal use, including but
       not limited to, the people of the Jicarilla Apache.

Jemez Pueblo Proposed Findings ¶ 16, at 9 (citing Oct. 31 Tr. at 663:4-12 (Liebmann, West);
Roney Depo. at 78:16-79:19. The Court adopts neither party’s proposed fact.
         The evidence that the United States cites does not support finding that Jicarilla Apache are
more likely to have peeled the Banco Bonito tree than other Tribes that are known to peel trees.
Liebmann testified that he did not know whether peeled trees are commonly associated with
Jicarilla Apache. See Oct. 31 Tr. at 603:20-21 (Liebmann). When asked whether peeling trees is
commonly associated with Jicarilla Apache, Roney testified that “I think it’s associated with a
number of ethnic groups. Yeah, Jicarilla Apache definitely -- definitely used that.” Roney Depo.
at 79:4-6. The only other evidence the United States cites -- that Jicarilla Apache claimed
aboriginal title to the Valles Caldera -- is evidence that the Jicarilla Apache used the Valles
Caldera, but it does not clearly support finding that they were more likely than any other local
Tribe who peeled trees to have peeled the tree in question. See U.S. Proposed Findings at 8.
         The record Jemez Pueblo cited does not support finding that peeling trees for food was a
Jemez Pueblo practice. Liebmann testified only that “it’s possible” that Jemez Pueblo peeled the
tree. Oct. 31 Tr. at 663:12 (Liebmann). Because some Tribes are commonly known to peel trees,
and because Jemez Pueblo is not one of them, see Roney Depo. at 78:16-79:19, the Court
concludes that a Tribe other than Jemez Pueblo peeled the tree on Banco Bonito.




                                               - 22 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 23 of 193



Pueblo members are not known to have peeled trees. See Transcript excerpts from videos on day

1, 2 and 3 of trial from Roney and Liebmann depositions at 78:16-79:19 (taken Oct. 28, 2018),

admitted at trial as United States’ Ex. DX-VE (“Roney Depo.”)(testimony from John Roney that

there is a peeled tree on Banco Bonito, that peeled trees are associated with a number of ethnic

groups, but he does not know if Jemez Pueblo peeled trees); Trial Tr. at 603:12-24 (taken Oct. 31,

2018), filed December 20, 2018 (Doc. 339)(“Oct. 31 Tr.”)(Liebmann)(testifying that he had not

heard of peeled trees being associated with Jemez Pueblo).

       612.    In using the entire Valles Caldera “often” for hunting, Valle Grande at 17, Jicarilla

Pueblo members traversed the Valle San Antonio and Redondo Peak;14 Jicarilla Apache members

                                              from the north also would traverse the Valle San

Antonio. See Ethnographic Assessment at 91 (stating that Redondo Peak is sacred to the Jicarilla

Apaches,

     and that the Jicarilla Apache hunt in the Jemez mountains); Oct. 31 Tr. at 618:16-619:9



       14
          The United States proposes that “Jicarilla members traversed the Valle San Antonio,
‘Redondo Meadows,’ Redondo Peak, and Banco Bonito.” U.S. Proposed Findings ¶ 15, at 7. The
evidence that it cites in support does not allow the Court to find that Jicarilla Apache Nation
traversed Banco Bonito or the Redondo Meadows area that Jemez Pueblo now claims. The
evidence supports finding that Jicarilla Apache traversed Valle San Antonio
                                             , see, e.g., Ethnographic Assessment at 91, but it does
not support finding that Jicarilla Apache Nation traversed the two more southern areas at issue
here -- Banco Bonito and the Jemez Pueblo’s new Redondo Meadows claim. Evidence that
Jicarilla Apache consulted on the Valles Caldera’s north-south corridor that does not specify which
particular parts of the corridor contain areas special to Jicarilla Apache, does not support finding
that Jicarilla Apache used Banco Bonito and Redondo Meadows. See Letter from Jicarilla Apache
Tribe to Valles Caldera Trust Regarding Response to Road B Repairs on VCNP (dated June 27,
2003), admitted November 13, 2018, at trial as United States’ Ex. DX-JS (requesting consultation);
Nov. 13 Tr. at 2917:2-17 (Marinelli, Steffen)(describing the north-south corridor project’s scope
and Jicarilla Apache Nation’s involvement); Valles Caldera National Preserve Map (illustrating
the Valles Caldera’s roads).




                                               - 23 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 24 of 193



(Liebmann, Marinelli)(discussing evidence suggesting that the Jicarilla Apache took obsidian from

the Valles Caldera).

        613.    The Navajo Nation used and traversed Valle San Antonio in using the Valles

Caldera lands to hunt, gather, and worship.15 See Valle Grande at 17 (stating that Navajo Nation

“routinely used the range, and especially the Valle Grande, as a route connecting their homelands

to the Rio Grande Valley” and that they rustled sheep from ranchers along the Rio Grande through

the 1880s and then “herded them back to the mountains of western New Mexico through the heart

of the Jemez”); id. at 16 (noting that although Jemez Pueblo grazed herds in the Valle Grande,

shepherds camped in the surrounding forests to protect their livestock from Navajos);

Ethnographic Assessment at 163-66 (noting that the Navajo Nation considers                       in

the Valles Caldera to be a site of major importance); id. at 95 (stating that the Navajo Nation

consider the Jemez Mountains area to be a “neutral zone and place for collecting obsidian,

including the Valles Caldera” and that springs in the area are traditional cultural property); Trial

Tr. at 1956:14-1957:17 (taken Nov. 6, 2018), filed January 15, 2019 (Doc. 343)(“Nov. 6

Tr.”)(Ferguson)(describing a Navajo Nation raid on Jemez Pueblo and Jemez Pueblo’s subsequent

efforts to track the raiders).




        15
          The United States proposed that the “Navajo used and traversed Valle San Antonio and
‘Redondo Meadows,’ at a minimum, in using the Preserve lands to hunt, gather, and worship.”
U.S. Proposed Findings ¶ 16, at 7. The United States did not support this proposed fact with
specific evidence concerning Jemez Pueblo’s Redondo Meadows area, and so the Court will not
adopt this fact for Redondo Meadows.




                                               - 24 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 25 of 193



       614.    On at one least one occasion, successful Navajo Nation raiders traversed Valle San

Antonio on the way to the Cuba area.16 See Nov. 6 Tr. at 1956:14-1957:17 (Ferguson)(describing

a Navajo Nation raid on Jemez Pueblo and Jemez Pueblo’s subsequent efforts to track the raiders).

       615.    The often hostile Navajo Nation would also make pilgrimages to

              .17 High Altitude Adaptations at 125 (noting that Navajo Nation is recognized as

making pilgrimages to                ); In the Matter of the Petition of the Public Service Company

of New Mexico for Authorizations Necessary to Participate in Baca Unit 1, Public Service

Company of New Mexico, Case No. 1562, Transcript of Proceedings at 100 (taken Nov. 7,

1980)(Lucero), admitted October 29, 2018, at trial as United States’ Ex. DX-EX (“In re PNM



       16
           The United States proposes that “Navajo drove Jemez from the Valles Caldera at least
twice.” U.S. Proposed Findings ¶ 16, at 7. The United States previously proposed this fact, see
Proposed Findings of Fact by the United States of America ¶ 56, at 18, filed April 15, 2019
(Doc. 386), and Court previously found this fact, see Pueblo of Jemez v. United States, 430 F.
Supp. 3d at 1000. In finding this fact, the Court cited Nov. 6 Tr. at 1958:24-1961:19 (Ferguson,
Marinelli). See Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1000. Upon re-reviewing
the record, however, the record does not support the United States’ proposed fact and the Court’s
initial finding. Ferguson testified to one incident that C. Toya described in which Navajo Nation
members attacked a group of Jemez Pueblo men and stole their cattle. See Nov. 6 Tr. at 1956:14-
1957:17. The trial testimony does not describe a second incident, nor is it clear that the attack
occurred in the Valles Caldera. See Nov. 6 Tr. at 1960:12-18 (Ferguson)(suggesting that the attack
occurred outside the Valles Caldera, but the chase occurred within the Valles Caldera). Ferguson
was testifying to two instances where Jemez Pueblo members drove Navajo Nation members from
the Valles Caldera, not two instances where Navajo Nation members drove Jemez Pueblo from
the Valels Caldera. See also Nov. 6 Tr. at 1957:18-21 (Ferguson, Marinelli)(noting that Ferguson
concluded that there were two instances in which Jemez Pueblo drove Navajo Nation members
from the Valles Caldera). Accordingly, the Court will not adopt the United States’ proposed fact,
and it will delete its previous fact.
       17
          The United States proposes that the Navajo Nation used the Redondo Creek area. The
source it cites for this proposition, High Altitude Adaptations at 125, does not support the United
States’ proposed fact. High Altitude Adaptations states that several other Tribes and Pueblos have
used Redondo Creek, but, as for the Navajo Nation, it only says that they “are also recognized as
making pilgrimages                      .” High Altitude Adaptations at 125. Accordingly, the Court
does not adopt the United States’ fact as originally proposed.



                                              - 25 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 26 of 193



Authorizations”)(stating that most Navajo Nation medicine men used                   ); Trial Tr. at

1370:101371:1 (taken Nov. 4, 2018), filed January 11, 2019 (Doc. 341)(Leonard,

Whatley)(testifying about a “trespass” incident where Navajo men attacked a Spaniard in the

Valles Grande, and Jemez Pueblo warriors pursued the Navajo raiders from the area).

       616.    The Navajo Nation would travel through and use the Valles Caldera’s southeast

corner, and the “Old Navajo Trail” traversed that corner. Rebuttal to Report of Matthew Liebmann

by Rory Gauthier at 16 (dated May 21, 2018), admitted October 29, 2018, at trial as United States’

Ex. DX-SB (“Gauthier Rebuttal Report”)(depicting a projected Old Navajo Trail in the Preserve’s

southeastern corner); Kurt Anschuetz and Thomas Merlan, More Than a Scenic Mountain

Landscape: Valles Caldera National Preserve Land Use History at 27 (dated 2007), admitted

October 29, 2018, at trial as United States’ Ex. DX-KX (“VCNP Land Use History”)(noting

Navajo Nation’s use of the Valle Grande); Letter from the Navajo Nation, Traditional Culture

Program to Jeff Cross, Executive Director, Valles Caldera at 1 (dated April 10, 2008), admitted

October 29, 2018, at trial as United States’ Ex. DX-LG (noting the Navajo Nation’s traditional

names for the Valle Grande and the Jemez Mountains).

       617.    Tewa and Navajo Nation populations have used several historic trails that

originated around 1250 C.E. on the Valles Caldera’s eastern boundary, but these trails do not

extend into the western portion of the Valles Caldera where the Banco Bonito is located.18 See



       18
         The United States argues that “Tewa and Navajo trails extend into the Preserve’s western
portion because both the Tewa and Navajo frequented the Preserve’s western portions.” U.S.
Supplemental Response ¶ 10, at 8. The map that the Court finds credible, and on which this
Finding of Fact is based, shows these historic trails ending in the Preserve’s eastern edges. See
Gauthier Report at 16. This finding is not inconsistent with the United States’ reminder that “Tewa
and Navajo members walked and rode from the portions of their trails identified in the Court’s
opinion to the places they used throughout the Preserve’s western portion.” U.S. Supplemental



                                              - 26 -
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 27 of 193



Pueblo of Jemez v. United States, 430 F. Supp. 3d at 969; Historic Routes at 1; Gauthier Report at

16.

       618.    Navajo Nation members constructed hogans19 in the Preserve’s northwest corner.

See This Enchanted Land -- The Jemez Mountain Wonderland -- Los Alamos Scientific

Laboratory at the University of California at 4 (dated Sept. 1961), admitted October 29, 2018, at

trial as United States Ex.’ DX-CV (stating that the area’s “longtime range manager also recalls

discovering Navajo Nation hogans along a ridge bordering Valle Toledo”).

       619.    The Navajos were particularly formidable in 1860, when Baca Location No. 1 was

granted to the Baca heirs. See Nov. 16 Tr. at 4004:25-4005:20 (Kehoe, Marinelli)(testifying that

the Navajo Nation was a formidable military force in 1860 and were raiding Hispanic towns and

pueblos along the Rio Grande Valley).

       620.    Jicarilla Apache worshipped                        , hunted throughout the Valles

Caldera, made the Valles Caldera dangerous for Jemez Pueblo, consulted regarding portions of the

Valles Caldera, and claimed the entire Valles Caldera as part of its aboriginal territory. See Trial

Tr. at 4086:7-12 (Kehoe)(testifying that Jicarilla Apache’s 1958 aboriginal title claim included the

Valles Caldera’s entirety); Nov. 19 Tr. at 5257:5-8 (Silva-Bañuelos)(testifying that Jicarilla

Apache, among other Tribes, consulted with the federal government regarding the Valles Caldera

National Preserve); Trial Tr. at 2917:2-17 (taken Nov. 13, 2018), filed January 30, 2019

(Doc. 353)(“Nov. 13 Tr.”)(Marinelli, Steffen)(describing the north-south corridor project’s scope



Response ¶ 10, at 8.
       19
          A Navajo hogan is a “traditional dwelling and ceremonial structure of the Navajo Indians
of      Arizona    and     New        Mexico.”          Hogan,     Encyclopaedia       Britannica,
https://www.britannica.com/topic/hogan (last accessed August 13, 2020).



                                               - 27 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 28 of 193



and Jicarilla Apache Nation’s involvement); id. at 585:22-586:25 (Liebmann, Marinelli)(testifying

that Jicarilla Apache were among the Tribes that made the Valles Caldera dangerous for Jemez

Pueblo in the seventeenth century).

       621.      The Governor of Santa Clara Pueblo               in Valle San Antonio, Redondo

Meadows, or Banco Bonito.20 See Valles Caldera National Preserve Map (depicting



                                               ).

       622.      Cochiti Pueblo, Jicarilla Apache, San Ildefonso Pueblo, Santa Clara Pueblo, and

Zia Pueblo did not farm sites or live within the claim area.21 See Trial Tr. at 2431:20-23 (taken

Nov. 8, 2018), filed January 22, 2019 (Doc. 350)(“Nov. 8 Tr.”)(Gauthier, West)(testifying that

there is no ceramic evidence that other Tribes or Pueblos farmed in the Valles Caldera).




       20
            Jemez Pueblo asserts:

                Governor Chavarria’s testimony             in the claim area is inconsistent
       with testimony by Dennis Trujillo that Governor Chavarria never made requests to
       go hunting or access the VCNP boundaries for religious or cultural activities, except
       for the lands Santa Clara purchased because those lands form part of the Santa Clara
       watershed.

Jemez Pueblo Proposed Findings ¶ 32, at 17-18. There is no inconsistency. Governor Chavarria
testified to                     before 2000. See, e.g., Dec. 3 Tr. at 5104:12-16 (Chavarria,
Marinelli); id. at 5107:18-20 (Chavarria, Marinelli); id. at 5111:9-13 (Marinelli). Trujillo first
began his employment with the Valles Caldera Trust in January, 2002. See Dec. 13 Tr. at 5426:17-
19 (Miano, Trujillo).
       21
         During trial, Jemez Pueblo asked Gauthier: “Is there any other ceramic evidence which
would demonstrate that any other tribe was farming within the Valles Caldera National Preserve?”
Nov. 9 Tr. at 2431:20-22 (West). Gauthier responded: “No.” Nov. 9 Tr. at 2431:23 (Gauthier).
Gauthier was asked only about ceramic evidence -- his expertise. See Nov. 9 Tr. at 2431:20-22
(West).




                                              - 28 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 29 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 30 of 193



from Lt. P.A. Russell to Capt. Ben Cutler (dated Oct. 1, 1863)); Nov. 16 Tr. at 4008:23-4016:11

(Kehoe, Marinelli)(describing the letter).

       625.    Native Americans use natural resources as they travel over land. See Dec. 3 Tr. at

5018:4-8 (Anschuetz).

       626.    Since approximately 1960, members of many Tribes have crossed Banco Bonito on

state route 4 -- passing through the small portion of the Valles Caldera containing field houses --

without Jemez Pueblo’s permission. See Grant of Right of Way Easement from Frank Bond and

Son, Inc. to State of New Mexico (dated June 8, 1960), admitted October 29, 2018, at trial as



         At this point, Lieutenant Russell told Jemez Pueblo’s leaders that the U.S. Army “was
under the impression [Jemez Pueblo] were friends of the United States” and that he “could not but
regard” refusal to search as “an act of enmity to the United States” and that “if conflict was
inevitable the consequences must rest with them.” Kehoe Report at 67. Lieutenant Russell states
that, “[s]eeing that I was determined upon this course with or without their consent, the Governor
yielded.” Kehoe Report at 67. The tracking party searched the village and killed another eight
Navajo men while taking twenty women and children prisoner. See Kehoe Report at 67.
         Because Jemez Pueblo rejected the tracking party’s requests to search the village, and
because Jemez Pueblo relented only when Lieutenant Russell suggested that this decision could
cause problems with the United States and that the tracking party likely would search the village
regardless, the evidence does not support finding that Jemez Pueblo submitted to Santa Clara
Pueblo, San Ildefonso Pueblo, and the Ute Tribe’s authority. The Court has altered the United
States’ proposed fact to reflect that Jemez Pueblo submitted to the United States’ authority. It
notes, however, that its initial conclusion, that Jemez Pueblo submitted “to Santa Clara Pueblo,
San Ildefonso Pueblo, and the Ute Tribe’s authority,” Pueblo of Jemez v. United States, 430 F.
Supp. 3d at 1229, was part of the premise for a larger conclusion, that “[t]he record also does not
support an inference that other Pueblos’ Valles Caldera use was subject to Jemez Pueblo’s
permission, because such use was deliberate, longstanding and substantial, that is, not sporadic or
to facilitate trade.” Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1228. Even without
finding that Jemez Pueblo submitted to Santa Clara Pueblo, San Ildefonso Pueblo, and the Ute
Tribe’s authority in 1863, the conclusion still stands that other Pueblos’ Valles Caldera use was
not subject to Jemez Pueblo’s permission.




                                              - 30 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 31 of 193



United States Ex. DX-CT; Steffen Rebuttal Report at 4 (mapping route 4 in relation to field

houses); VCNP Foundation Document sign-in sheet (dated Dec. 1, 2015), admitted December 3,

2018, at trial as United States’ Ex. DX-PF (showing that Santa Clara Pueblo members, among

others, attended a Valles Caldera National Preserve meeting in Jemez Springs); Nov. 7 Tr. at

2059:15-19 (Lucero)(suggesting that Zia Pueblo members have, in the past, driven through the

Preserve).

        3.      Jemez Pueblo’s Use of the Sub-Areas At Issue in the Motion.

        626.    Between 1300 and 1700 C.E., ancestral Jemez people built thirty-five villages and

thousands of fieldhouses in the northern Rio Jemez watershed. See, e.g., Nov. 6 Tr. at 1796:18-

1797:22 (Ferguson)(affirming that ancestral Jemez Pueblo people spent part of each year farming

within the Valles Caldera); Liebmann Report at 6.

        627.    Ancestral Jemez Pueblo members occupied their fieldhouses not only for

agricultural purposes, but also to hunt, to gather, to move about the landscape, and to demarcate

territory.   See Oct. 30 Tr. at 448:4-24 (Liebmann)(characterizing Jemez Pueblo’s ancestral

fieldhouses as summer homes); Liebmann Report at 10-11 (asserting that ancestral Jemez people

constructed fieldhouses on the Banco Bonito to mark their territory).

        628.    Jemez Pueblo occupied 100 fieldhouses on the Banco Bonito throughout a 400-

year period, most of which Jemez Pueblo occupied between 1500-1650 C.E. See Oct. 30 Tr. at

447:4-14 (West, Liebmann); Trial Tr. at 5770:9-11 (taken Dec. 13, 2018), filed February 19, 2019

(Doc. 366)(“Dec. 13 Tr.”)(Liebmann); Liebmann Report at 9-10.

        629.    Jemez Pueblo built and exclusively occupied the fieldhouses in Banco Bonito. See,

e.g., VCNP Land Use History at 28, 71 (discussing Jemez Pueblo’s construction and use of the

fieldhouses).



                                              - 31 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 32 of 193



       630.    Jemez Pueblo’s Banco Bonito farming largely or entirely ceased around 1650.24

See Liebmann Report at 14 (suggesting that the Banco Bonito fieldhouses were tied to Nanishagi,

Unshagi, and Hot Springs Pueblo); id. at 43 (noting that Nanishagi was occupied from 1350 to

1500 and Unshagi was occupied from 1325 to 1605); Michael Elliott, Overview and Synthesis of

the Archeology of the Jemez Province, New Mexico at 181 (dated 1986), admitted October 29,

2018, at trial as Jemez Pueblo’s Ex. PX 122 (stating that Hot Springs Pueblo was occupied from

1350 to 1500, Nanishagi occupied from 1350 to 1500, and Unshagi occupied from 1350 to 1650);25

Nov. 6 Tr. at 1911:20 (Ferguson)(agreeing that Jemez Pueblo has not farmed the Banco Bonito for

several centuries).



       24
          The United States proposes that “Jemez never farmed the entire Banco Bonito. Jemez
farmed a portion of Banco Bonito’s western edge within the Preserve in a non-continuous manner.
And Jemez’s limited farming largely or entirely ceased on some date between 1425 and 1605.”
U.S. Proposed Findings ¶ 18, at 8. The United States has not adequately supported the first two
sentences of its proposed fact with record evidence. Its citations are largely to evidence concerning
the dates of Jemez Pueblo’s occupation of the Banco Bonito fieldhouses. Accordingly, the Court
will not adopt the fact as proposed.
       25
          The dates that Elliott and Liebmann provide in their written reports as the last occupation
of Unshagi differ. While Liebmann’s report states that Unshagi occupation terminated in 1605,
Elliott says Unshagi was occupied until 1650. Liebmann clarified at trial that he did not think that
Unshagi was unoccupied after 1605, but in his opinion 1605 was the last date of construction and
that “I would state the terminal date of Unshagi to be somewhat later, probably the 1620s, when
they got reduced out of there.” Oct. 30 Tr. at 567:12-14 (Liebmann). He also agreed that the
Banco Bonito fieldhouses were occupied between 1500 and 1650. See Oct. 30 Tr. at 565:7-12
(Liebmann).
         Because Elliott’s Overview and Synthesis of the Archeology of the Jemez Province, New
Mexico states that Jemez Pueblo occupied Unshagi until 1650, the record contradicts the United
States’ proposed fact that “Jemez’s limited farming largely or entirely ceased on some date
between 1425 and 1605.” U.S. Proposed Findings at 8. Liebmann testified at trial that he believed
that the Banco Bonito fieldhouses were occupied between 1500 and 1650, see Oct. 30 Tr. at 565:4-
12 (Liebmann, Marinelli), and so, because Liebmann’s most recent statement on the issue suggests
agreement on the fact that Jemez Pueblo’s farming ceased around 1650 rather than 1605, the Court
alters the United States’ proposed fact to better reflect the record.




                                               - 32 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 33 of 193



       631.      Jemez Pueblo people were the only Tribal people ever to occupy Banco Bonito.26

See Trial Tr. at 441:1-14 (Liebmann, West)(“[A]ncestral Jemez people, are the only people to

occupy the VCNP, because they’re the only people who built these -- this permanent architecture

within the bounds of the VCNP . . . they have the signature that we would expect in their

ceramics.”); id. at 456:11-14 (Liebmann, West)(“[T]here is no evidence for anyone else occupying

the VCNP.”); id. at 460:3-8 (Liebmann, West)(“[T]his is the only evidence we find for occupation

in the area, and all of this architectural evidence is associated with ancestral Jemez people.”).

       632.      There is little non-Jemez Pueblo pottery in Redondo Meadows and Banco Bonito.27

See Gauthier Report at 8-9 (identifying Tewa pottery in Redondo Meadows and Banco Bonito);


       26
         The United States purports to dispute this fact, arguing that Jemez Pueblo uses the word
“occupation” in “an unduly narrow” way. U.S. Supplemental Response ¶ 2, at 3. It argues that
Tribes “traversed the entire western portion of the Preserve lands for many cultural purposes for
centuries.” U.S. Supplemental Response ¶ 2, at 3. Because the United States presents no evidence,
however, that any other Tribe or Pueblo lived on the Banco Bonito, the Court adopts Jemez
Pueblo’s proposed fact. The fact that the pottery found on the Banco Bonito primarily is affiliated
with Jemez Pueblo further supports this Finding of Fact. See Gauthier Report at 18 (“Towa
ceramic types are the most common type found in the southwest portions of the VCNP in the
Banco Bonito area.”); Nov. 8 Tr. at 2372:1-2373:2 (Gauthier, Leonard)(stating that the “great
majority of Jemez sherds -- Towa sherds -- are located in the extreme southeast corner”); Nov. 8
Tr. at 2391:17-20 (Gauthier, Leonard)(“[H]ere in the Banco Bonito, yes, we do see the isolated
Jemez sherds, and we also see the concentration of Towa sherds.”).
       27
            Jemez Pueblo proposes:
              Apart from identifying one sherd in Redondo Meadows as “unknown”, Mr.
       Gauthier does not identify any ceramics by any other tribe other than Jemez Pueblo
       in Redondo Meadows. If the Court accepts this fact, then Order FOF 86 should be
       amended because cited evidence does not support non-Jemez ceramics in Banco
       Bonito or Redondo Meadows.
Jemez Pueblo Proposed Findings ¶ 33, at 18 (citing Gauthier Report at 8). Gauthier’s map
identifies “Tewa/Keres” fragments at             . Gauthier Report at 8. See Pottery Table at 2
(discussing the four sherds found at            ). This site is within Redondo Meadows. See
Ferguson Report at 204 (documenting the extent of Redondo Meadows); Jemez Pueblo Proposed
Findings at 17 (illustrating the area Jemez Pueblo considers to be Redondo Meadows for this
Motion’s purposes). Gauthier also notes that Tewa sherds have been found on the Banco Bonito.



                                               - 33 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 34 of 193



Pottery Table at 2 (undated), admitted November 8, 2018, at trial as United States’ Ex. DX-RT

(logging four Tewa or Keres sherds found in Redondo Meadows); Nov. 8 Tr. at 2391

(Gauthier)(testifying that there are “three other Tewa sherds over in the Banco Bonito, also”).

       633.    After the 1680 Pueblo Revolt, significant changes occurred which make it difficult

to determine the cultural affiliation of post-1680 Pueblo Revolt ceramics, because Jemez Pueblo

potters stopped producing Black-on-White ceramics and started making pottery like those pieces

made by other Pueblos.28 See Mathew Liebmann, Pueblo of Jemez Expert Witness Rebuttal

Report of Rory Gauthier’s Initial Report at 3 (May 16, 2018), admitted October 29, 2018, at trial

as Jemez Pueblo’s Ex. PX-196 (Liebmann Rebuttal Report); Dec. 5 Tr. at 5546:7-5547:11 (West,

Liebmann); Nov. 8 Tr. at 2457:16- 2458:6 (West, Gauthier).

       634.    Also, at the same time, Jemez Pueblo members increased their trade with Keres and

Tewa peoples resulting in Keres and Tewa ceramics entering Jemez villages and areas Jemez



See Listing of log numbers associated to individual artifacts at 2 (undated), admitted October 29,
2018, at trial as Jemez Pueblo’s Ex. PX-105 (identifying log number 3787 as a Tewa sherd found
on Banco Bonito); Nov. 8 Tr. at 2391 (Gauthier)(testifying that there are “three other Tewa sherds
over in the Banco Bonito, also.”). Accordingly, the Court will not amend its fact, and it alters
Jemez Pueblo’s proposed fact to better reflect the record.
       28
          It is widely accepted that these changes make it more difficult to determine the cultural
affiliation of archaeological sites based on the ceramic record after 1680, because the ceramic
data in post-1680 Jemez Pueblo sites looks similar to the ceramic data in post-1680 Keres and
Tewa sites. See Dec. 13 Tr. at 5542:5-16 (Liebmann, West)(stating that, after the 1680 Pueblo
Revolt, “Jemez assemblages include many more glaze wares and Historic period Tewa
ceramics”); Dec. 13 Tr. at 5546:7-12 (Liebmann)(“[I]f we look within the Classic period . . . it’s
dominated by Jemez Black-on-White and the decorated wares assemblage, with very, very few
sherds that are not characteristically found at ancestral Jemez sites); id. at 5546:13-20
(West)(“And then we look at sites that date to the late 1600s, probably post-Revolt, this is where
we see a spike in ancestral Tewa pottery, and large percentages of Rio Grande Glazeware. So
there is a shift that is roughly coincident with the Pueblo Revolt and the ceramic pattern at
ancestral Jemez sites.”).




                                               - 34 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 35 of 193



Pueblo occupied.29 See Liebmann Rebuttal Report at 3; Gauthier Rebuttal Report at 9; Oct. 30 Tr.

at 410:11-411:8 (Liebmann).

       635.    Archeologists have surveyed ninety-five percent of the Banco Bonito.30 See Nov.

13 Tr. at 3023:11-3024:4 (Marinelli, Steffen).

       636.    Valles Caldera National Preserve staff have not collected all the sherds in Banco

Bonito for its collection, because information from the hundreds of Jemez Black-on-White sherds

found on Banco Bonito became redundant; only some of these sherds have been analyzed and

recorded through cultural resource reports filed with a state depository for archeologists.31 See

Trial Tr. at 2431:24-2433:16 (Gauthier, West)(“In the Banco Bonito, not all sherds were collected,

simply because they felt it was redundant information.”); Cultural Resources Surveys and Sites

(showing areas of cultural survey).




       29
         The United States objects to Jemez Pueblo’s characterization of the increase in trade as
“dramatic.” U.S. Supplemental Response ¶ 27, at 16. At trial, Liebmann testified that, before the
1680 Revolt, only three percent of pottery was traded, but that after the Revolt, about twenty
percent was traded. See 410:18-411:3 (Liebmann). These numbers speak for themselves, although
the Court has omitted the word “dramatic” from Jemez Pueblo’s proposed finding of fact as
imprecise and subjective.
       30
          Jemez Pueblo proposes: “Archeologists have surveyed ninety-five (95%) of the Banco
Bonito, and it is unlikely that further architecture will be found.” Jemez Pueblo Proposed Findings
¶ 1, at 1. The trial transcript it cites supports the first clause, that archeologists have surveyed
ninety-five percent of Banco Bonito, but it provides no support for finding it is likely or unlikely
that more architecture will be found. See Nov. 13 Tr. at 3023:11-3024:4 (Marinelli, Steffen).
Although the United States does not specifically dispute this fact, see U.S. Supplemental Response
¶ 1, at 2, the Court will not make a factual finding concerning the probability of further Banco
Bonito discoveries.
       31
          The United States’ expert did not consider roughly 700 Jemez Pueblo sherds. See Nov.
8 Tr. at 2433:21-2434:7 (Gauthier, West); id. at 2440:5-7 (Gauthier, West).




                                                 - 35 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 36 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 37 of 193



States’ Ex. DX-KW (stating that Jemez Pueblo requested permission to purchase 200 acres, or

roughly a third of a square mile, on top of Redondo Peak in 1998).

       640.    Jemez Pueblo’s longtime archaeologist mapped Jemez Pueblo’s understanding of

its purported exclusive use area to exclude several of the areas at issue in the Motion. See Map of

Whatley GIS Data at 1 (undated), admitted November 2, 2018, at trial as United States’ Ex. DX-

SL)(illustrating Jemez Pueblo’s exclusive use area as covering the southwest corner of the Valles

Caldera and some parts of the Preserve’s western edge such as San Antonio Mountain, but not the

majority of Jemez Pueblo’s Valle San Antonio and Redondo Meadows claim).

       641.    The United States condemned a perpetual and assignable easement through the

Valles Caldera lands in 1999 prior to transferring the pipeline easement. See Final Judgment,

United States v. 49.77 Acres of Land, More or Less, Situated in Sandoval County, State of New

Mexico, and Baca Land and Cattle Company, Inc., et al., (dated Oct. 18, 1999), admitted October

29, 2018, at trial as United States Ex. DX-HY; Complaint, United States v. 49.77 Acres of Land,

More or Less, Situated in Sandoval County, State of New Mexico, and Baca Land and Cattle

Company, Inc., et al., (dated July 12, 1999), admitted October 29, 2018, at trial as United States

Ex. DX-HU.

       642.    The United States’ gas pipeline easement through Valle San Antonio was recorded

on April 11, 1951. See 95-Mile Gas Line Easement Los Alamos, New Mexico -- AEC Tract No.

26 (Warranty Deed of Easement)(dated Apr. 11, 1951), admitted October 29, 2018, at trial as

United States’ Ex. DX-BY; Heritage Report at 11 (describing the pipeline route).




                                              - 37 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 38 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 39 of 193



4367:17-4370:1 (V. Gachupin); id. at 4369-4370:1 (V. Gachupin); Map Utilized in Court by

Witness Virgil Gachupin at 1 (undated), admitted December 12, 2018, at trial as Jemez Pueblo’s

Ex. PX 581 (outlining in blue the spring’s location); Ferguson Report at 112-13.

       646.    Jemez Pueblo is the only Tribe or Pueblo that has

                            .35 See Oct. 29 Tr. at 214:22-216:10 (Tosa); Map that Paul Tosa36 used

in court at 1 (undated), admitted December 13, 2018, at trial as Jemez Pueblo’s Ex. PX 571

(marking with a black X

                                             ); Nov. 6 Tr. at 1870:19-1871:11 (Ferguson); id. at

1876:18-1877:1 (Ferguson); Ferguson Report at 101-02; id. at 116-17; id. at 129-30.

       647.    Aside from                               ,37 the only specific evidence of non-Jemez

Pueblo trails in the Valles Caldera limits non-Jemez Pueblo trails to the Valles Caldera’s eastern

side. See Nov. 7 Tr. at 2026:22-2027:15 (Lucero)(discussing



       35
          The United States disputes this fact, and it argues that Jemez Pueblo cannot argue soundly
that no other Tribes traversed Redondo Meadows, because “there is overwhelming evidence” that
other Tribes hunted, gathered, worshipped, and travelled in the Redondo Meadows area. U.S.
Supplemental Response ¶ 30, at 17. The United States’ argument does not specifically contradict
Jemez Pueblo’s fact, by, for example, offering examples of other trails that non-Jemez Pueblos or
Tribes used. The Court will address the United States’ argument concerning this fact’s relevance
in the Analysis section.
       36
         Paul Tosa is a Jemez Pueblo member and was Jemez Pueblo’s second witness at trial.
See Oct. 29 Tr. at 147:22-153:15 (Solimon, Tosa)(testifying about Tosa’s background).

        Jemez Pueblo’s proposed fact reads: “The only specific evidence of trails in the Valles
       37

Caldera other than Jemez Pueblo, limits non-Jemez trails to the eastern side of the Valles Caldera,
which does not encompass Redondo Meadows.” Jemez Pueblo Proposed Findings ¶ 31, at 17.
The United States notes in response that Lt. Governor Jerome Lucero testified about the existence

                                                . See Nov. 7 Tr. at 2026:22-2027:15 (Lucero).
Accordingly, the Court has altered Jemez Pueblo’s proposed fact.




                                               - 39 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 40 of 193



                                               ); Gauthier Rebuttal Report at 16 (depicting known

non-Jemez Pueblo trails in the Valles Caldera’s eastern side).

       648.    The geothermal project area does not entirely encompass Redondo Meadows, and

it does not include any of Valle San Antonio, Banco Bonito, or

                       .38 See High Altitude Adaptations at 5; Final Geothermal EIS at 47, 60.

                        SUPPLEMENTAL CONCLUSIONS OF LAW

       465.    The Court will now state its conclusions of law.          The Court will begin by

summarizing the case’s relevant procedural history. It will then set out the law regarding issues

relevant to its analysis. The Court will then present that analysis.39

                               PROCEDURAL BACKGROUND

       466.    Litigation surrounding Jemez Pueblo’s claims to the Valles Caldera National

Preserve has lasted for over eight years. See Jemez Pueblo’s Complaint to Quiet Title to

Aboriginal Indian Land, filed July 20, 2012 (Doc. 1)(“Complaint”); Pueblo of Jemez v. United

States, 430 F. Supp. 3d at 1082-1149 (summarizing the case’s procedural history). The Court held



       38
          Jemez Pueblo proposes that the Court find that “[t]he Geothermal project area does not
encompass Redondo Meadows, Valle San Antonio, Banco Bonito, or the Jemez Shrine and Jemez
trails on Redondo Mountain.” Jemez Pueblo Proposed Findings ¶ 34, at 18. The United States
disputes Jemez Pueblo’s proposed fact, citing a map of the geothermal project in High Altitude
Adaptions to argue that the project area does “encompass” Redondo Meadows. U.S. Supplemental
Response ¶ 34, at 19. Comparing the Redondo Meadows maps at page 17 in Jemez Pueblo
Proposed Findings with the maps illustrating the geothermal project area, see High Altitude
Adaptations at 5; Final Geothermal EIS at 47, 60, shows that the geothermal project area includes,
but does not surround the Redondo Meadows area to which Jemez Pueblo asserts title.
Accordingly, the Court slightly alters Jemez Pueblo’s proposed fact to reflect that the geothermal
project area includes parts of, but does not encompass, Redondo Meadows.
       39
        The Court made 464 conclusions in its previous Memorandum Opinion and Order, see
Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1229, and it begins its Supplemental
Conclusion of Law with ¶ 465.



                                                - 40 -
        Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 41 of 193



a bench trial concerning Jemez Pueblo’s claims on October 29-November 20, 2018; November 29

November 30, 2018; December 3, 2018; December 5, 2018; and December 13, 2018. See Clerk’s

Minutes at 1-3, filed October 29, 2018, entered December 14, 2018 (Doc. 336). The Court issued

its Memorandum Opinion, Findings of Fact, Conclusions of Law, and Order, on August 31, 2019,

and denied Jemez Pueblo’s aboriginal claims to the Valles Caldera. See Pueblo of Jemez v. United

States, 430 F. Supp. 3d at 953. Jemez Pueblo filed its Motion twenty-eight days later. See Motion

at 1.

          1.     Closing Arguments.

          467.   On May 7, 2019, the Court heard closing arguments from the bench trial. See

Transcript of Hearing at 4:4-9 (taken May 7, 2019), filed August 8, 2019 (Doc. 395)(“May 7 Tr.”).

The Court asked the United States: “If there’s a heavy concentration of Jemez Pueblo in a portion

of the Preserve, is it possible to find that the Jemez has an aboriginal title to a portion, but not the

entire Preserve?” May 7 Tr. at 80:18-22 (Court). The United States agreed that “it is legally

possible for you to find that” Jemez Pueblo has aboriginal title to a portion of the Valles Caldera,

but it said that such a finding “is factually impossible on this record.” May 7 Tr. at 80:23-25

(Marinelli). Jemez Pueblo stated later that “this Court could give part of the claim area, if it chose

to do so, and we would just point out that when we assembled our Findings of Fact, we did it by

different areas, so the Court could consider different areas in its opinion.” May 7 Tr. at 160:18-23

(West).

          2.     The Memorandum Opinion, Findings of Fact, Conclusions of Law, and Order.

          468.   The Court denied Jemez Pueblo’s claims to the Valles Caldera on August 31, 2019,

in a 530-page opinion. See Pueblo of Jemez v. United States, 430 F. Supp. 3d at 953, 1205-29.

The Court did not award Jemez Pueblo aboriginal title to the Valles Caldera or any sub-area within



                                                 - 41 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 42 of 193



the Valles Caldera. See 430 F. Supp. 3d at 1229. It concluded that, “[a]lthough the evidence

proves that Jemez Pueblo has actually and continuously used the Valles Caldera for a long time,

the evidence also shows that many Pueblos and Tribes also used the Valles Caldera in ways that

defeat Jemez Pueblo’s aboriginal title claim.” Pueblo of Jemez v. United States, 430 F. Supp. 3d

at 1197.

       3.      The Motion.

       469.    On September 9, 2019, Jemez Pueblo filed its Motion. Specifically, Jemez Pueblo

asks the Court to reconsider its ruling and grant Jemez Pueblo aboriginal title to four discrete areas

within the Valles Caldera: (i) Banco Bonito; (ii) Redondo Meadows; (iii) the western two-thirds

of Valle San Antonio; and (iv) sub-areas on Redondo Mountain. See Motion at 2-3. Jemez Pueblo

first argues that, to establish aboriginal title, a Tribe must prove “actual, exclusive, and continuous

use and occupancy” of the land in question “for a long time.” Motion at 3 (citing Pueblo of Jemez

v. United States, 790 F. 3d 1143, 1165 (10th Cir. 2015)).             Jemez Pueblo asserts that it

“continuously maintained exclusive use and occupancy” of the four discrete areas during a

“relevant period” of time extending from the thirteenth century to the arrival of the Spanish in

1542, comparing that length of time favorably with those time periods found sufficient in previous

aboriginal title cases. Motion at 4-5 (citing Cramer v. United States, 261 U.S. 219 (1923)(seven

years); Sac & Fox Tribe of Indians of Okla. v. United States, 383 F.2d 991, 999 (Ct. Cl. 1963)(less

than twenty-five years); United States v. Seminole Indians of Fla., 180 Ct. Cl. 375, 387 (1967)(fifty

years)). Jemez Pueblo contends that, during this relevant period, its use in those four areas was

dominant as to other Tribes and that evidence of other Tribes’ land use outside this timeframe does

not defeat their claim of exclusive use within that timeframe. See Motion at 3. Jemez Pueblo

argues that evidence of its traditional use alone is sufficient to support its claim to exclusive use



                                                - 42 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 43 of 193



during the relevant period, and the record contains “little or no evidence” of use by other Tribes’

in these sub-areas. Motion at 5 (citing Pueblo of Jemez v. United States, 350 F. Supp. 3d 1052,

1115-16 (D.N.M. 2018)(Browning, J.)). Next, Jemez Pueblo argues that evidence sufficient to

defeat its claim to exclusive use and occupancy of these discrete sub-areas requires proof of a

physical presence in the area, and “not merely a religious or spiritual interest.” Motion at 5-6

(citing Pueblo of Jemez, 790 F. 3d at 1166 (citing United States v. Pueblo of San Ildefonso, 513

F.2d 1383, 1385-86 (Ct. Cl. 1975))). Jemez Pueblo contends that neither evidence of other Tribes’

spiritual connection to these sub-areas nor their general use of areas beyond those areas in question

is enough to defeat Jemez Pueblo’s claim to exclusive and dominant use of these sub-areas during

the relevant time period. See Motion at 6. Jemez Pueblo argues that the absence of evidence of

other Tribes’ use of these four discrete areas during the relevant period means that it need prove

only its own exclusive use and occupancy. See Motion at 7.

       470.    As for the use of these areas after the establishment of Jemez Pueblo’s aboriginal

title during the relevant period, Jemez Pueblo argues that other Tribes’ use did not rise to the level

needed to show Jemez Pueblo’s abandonment or other Tribes’ conquest. See Motion at 7. As a

result, Jemez Pueblo asserts that other Tribes’ subsequent use has not extinguished its title. See

Motion at 7. Jemez Pueblo says that the Court has discretion to award aboriginal title to Jemez

Pueblo of “certain portions of the claim area” and asserts that the United States agreed with this at

the trial. Motion at 8.

       471.    Jemez Pueblo further argues that evidence of its physical control or dominion over

the claim area be construed in the Tribe’s favor and that its burden of proof is not “extreme.”

Motion at 8 (citing United States v. Seminole Indians of Fla., 180 Ct. Cl. at 386). It contends that




                                                - 43 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 44 of 193



evidence countering its dominant use must be “specific,” and, where there is none, “the claimant

tribe need only show its own use and occupancy.” Motion at 9. Next, Jemez Pueblo presents

evidence in support of its exclusive, dominant use of the four areas it urges the Court to reconsider.

               a.      Jemez Pueblo’s Claim to Banco Bonito.

       472.    Jemez Pueblo cites the Pueblo of Jemez v. United States in support of its claim of

exclusive, dominant use of Banco Bonito. Motion at 9 (citing Pueblo of Jemez v. United States,

430 F. Supp. 3d at 1207). According to Jemez Pueblo, the Court found evidence of Jemez Pueblo’s

occupation of 100 fieldhouses on Banco Bonito over a 400-year period, and “acknowledges that

the fieldhouses in Banco Bonito are significantly closer to ancestral Jemez villages than any other

tribal village.” Motion at 9-10. Jemez Pueblo asserts that, even the United States’ experts, Dr.

Kurt Anschuetz and Dr. Anastasia Steffen, acknowledge Jemez Pueblo’s use and occupancy of

Banco Bonito. See Motion at 10.

       473.    While the Court rejected Jemez Pueblo’s argument that no archaeological evidence

of other Tribes’ architecture exists in the Valles Caldera at large, Jemez Pueblo responds to this

finding with the proposition that, within Banco Bonito, the only architectural evidence of

occupation is attributable to Jemez Pueblo. See Motion at 11 (citing Pueblo of Jemez v. United

States, 430 F. Supp. 3d at 973 n.34); Architecture in Footnote 34, filed September 28, 2019 (Doc.

405-5)). Similarly, Jemez Pueblo asserts that evidence of a Navajo Hogan elsewhere in the Valles

Caldera does not contradict exclusive architectural evidence of Jemez Pueblo’s occupancy on

Banco Bonito. See Motion at 11. Given that ninety-five percent of Banco Bonito has been

surveyed, in comparison to thirty-one percent of the rest of the Valles Caldera, Jemez Pueblo

dismisses concerns that architectural evidence belonging to other Tribes may yet be found within




                                                - 44 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 45 of 193



Banco Bonito itself. See Motion at 11 (citing Nov. 13 Tr. at 3023:11-3024:4). In the same vein,

Jemez Pueblo asserts that evidence of Keres and Tewa40 fieldhouses and farming found outside

the Banco Bonito area on the Valles Caldera’s eastern and southeastern boundaries is entirely

irrelevant to Jemez Pueblo’s aboriginal title claim to the Banco Bonito. See Motion at 12.




       40
         Keres and Tewa are two indigenous Pueblo groups that are culturally distinct from each
other and the Towa indigenous Pueblo group to which Jemez Pueblo belongs. See Pueblo of Jemez
v. United States, 430 F. Supp. at 966-72 (describing historic Keres and Tewa presence in the Valles
Caldera). The Keres Pueblos speak languages that belong to the Keresan language family and
include the Pueblos of Chochiti, Kewa (formerly Santo Domingo), San Felipe, Santa Ana, Zia,
Acoma, and Laguna, while the Tewa Pueblos speak the Tewa language, which belongs to the
Tanoan language family, and include the Pueblos of Nambe, Ohkay Owingeh, Pojoaque, San
Ildefonso, and Tesuque. See Anschuetz Report at 68. Another Tanoan language is Towa, which
the Jemez Pueblo people speak. See Anschuetz Report at 68. The languages that the Keres, Tewa,
and Towa Pueblos speak are not mutually intelligible. See Towa (Jemez) Language, Native
Languages of the Americas, http://www.native-languages.org/towa.htm (last visited April 20,
2019)(“Though these languages are closely related, speakers of one cannot fully understand
speakers of another (similar to German and English speakers).”).




                                              - 45 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 46 of 193




                        Figure 2. Jemez Pueblo’s Claim to Banco Bonito.

       474.    Jemez Pueblo urges the Court to reconsider its conclusion that evidence of other

Tribes’ ceramics on Banco Bonito is substantial in quantity. See Motion at 12. Jemez Pueblo

suggests that the Court’s reliance on FOF ¶ 86, at 48,41 is misplaced, because it is based on




        In FOF ¶ 86, at 48, the Court stated: “Although archeologists predominantly have found
       41

Tewa-affiliated sherds in the Valles Caldera's southeast and south-central areas, archeologists have



                                               - 46 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 47 of 193



evidence from Cerro de Medio which is far to the east of Banco Bonito, it contradicts the Court’s

other FOFs about the dominance of Jemez Pueblo’s ceramics on Banco Bonito, and it relies on

Rory Gauthier’s42 flawed methodology. See Motion at 13. Jemez Pueblo noted that, at trial, the

United States conceded that “archeologists associate most Banco Bonito sites with Jemez Pueblo’s

ancestors,” Motion at 13 (citing Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1112), and

also agreed that ceramic evidence of Jemez Pueblo occupation was “exclusively confined to Banco

Bonito,” Motion at 13 (citing Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1140). Jemez

Pueblo cites supportive testimony by the United States’ expert, Gauthier, which establishes that

Towa43 ceramic types -- associated exclusively with Jemez Pueblo -- were the most common

ceramic in the Banco Bonito area, showing evidence of Jemez Pueblo’s exclusive use of Banco

Bonito for seasonal farming in that area in the 1600s. Motion at 14 (citing Nov. 8 Tr. at 2370,

2372-74, 2391, 2393, 2431, 2484 (Leonard, Gauthier)). Nonetheless, Jemez Pueblo highlights

inconsistencies between Gauthier’s conclusions about Tewa sherds on Banco Bonito and his own

notes. While at trial Gauthier testified that there were “three other Tewa sherds over in the Banco

Bonito.” Jemez Pueblo asserts that one of these three sherds -- identified as item 3787 -- was

described in Gauthier’s notes as “[f]ive sherds, thick Jemez B/W or possible biscuit.” Motion at



found such sherds as far west the Banco Bonito and Redondo Meadows.” Pueblo of Jemez v.
United States, 430 F. Supp. 3d at 978.
       42
          Rory Gauthier testified as an expert on the United States’ behalf; he is a New Mexico
archeologist with over forty years of experience in analyzing southwest Native American ceramics.
See Expert Report of Rory Gauthier at 8 (dated March 22, 2018), admitted October 29, 2018, at
trial as United States’ Ex. DX-RR.

        Towa refers to Jemez Pueblo’s language. Jemez Pueblo is the only Indian group that
       43

speaks Towa; Towa is part of the Kiowa-Tanoan language family found in New Mexico, Kansas,
Oklahoma, and Texas. See Pueblo of Jemez v. United States, 430 F. Supp. 3d at 961 n.13.



                                              - 47 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 48 of 193



15. See id. at 15 n.8 (quoting Gauthier Pottery Spreadsheet (June 25, 2018), admitted November

8, 2018, at trial as United States’ Ex. DX-RW; Collection Log Tab, Row 347). Jemez Pueblo

draws the Court’s attention to inconsistencies between Gauthier’s notes and his report in terms of

sherds’ origins and the numbers asserted, and it criticizes him for failing to take into account

alternative explanations for the existence of Tewa ceramics on Banco Bonito, such as trade during

the Pueblo Revolt, or changes in Jemez Pueblo pottery design after Spanish contact. See Motion

at 15-16. Additionally, Jemez Pueblo contends that Gauthier “admits that he did not consider over

700 other pieces of [Jemez Pueblo] pottery found in Banco Bonito,” but relied on the Valles

Caldera National Preserve’s collection of sherds that did not include Jemez pottery, because they

were so “numerous and redundant.” Motion at 16. Jemez Pueblo asserts that Gauthier’s analysis

did not consider survey reports, such as the Banco Bonito Survey, which are separate ceramic

analyses independent from the Valles Caldera National Preserve’s collection. See Motion at 16

(citing Jacqueline L. Stark, Banco Bonito Survey 2010 (Dec. 1, 2011), admitted October 30, 2018,

at trial as Jemez Pueblo’s Ex. PX-178 (“Banco Bonito Survey”)). Jemez Pueblo argues that, even

if there were three or four Tewa sherds in Banco Bonito as Gauthier asserted, those numbers do

nothing to eclipse the 175 Jemez sherds he considered, let alone the 700 additional Jemez Pueblo

sherds he did not. See Motion at 16. Jemez Pueblo concludes that, given the disparity in the

number of Jemez Pueblo and other sherds on Banco Bonito, Jemez Pueblo’s use “dominated other

tribes, and a Tewa presence was not ‘substantial.’” Motion at 17 (quoting Pueblo of Jemez v.

United States, 430 F. Supp. 3d at 1221).

       475.    Next, Jemez Pueblo urges the Court to reconsider its conclusions about Zia

Pueblo’s use of trails on Banco Bonito given Jemez Pueblo’s extensive trail network there. See




                                              - 48 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 49 of 193



Motion at 17. Jemez Pueblo cites the Court’s findings that it constructed an “extensive trail

network” to connect fieldhouses on Banco Bonito with thirty-five large, ancestral Jemez Pueblo

villages. Motion at 17 (citing Pueblo of Jemez v. United States, 430 F. Supp. 3d at 969, 972,

1057). Jemez Pueblo argues that the Court also found that “

                                                       ” and that

                                                                Motion at 17 (citing Memorandum

Opinion and Order ¶ 463, at 213). Additionally, Jemez Pueblo asserts



                           Motion at 17 (citing Memorandum Opinion and Order ¶¶ 463-64, at

213). Jemez Pueblo asserts the Memorandum Opinion and Order confirm its “

                         . Motion at 17-18 (citing Pueblo of Jemez v. United States, 430 F. Supp.

3d at 972, 1057-58). Jemez Pueblo suggests that there are only a few facts placing Zia Pueblo on

Banco Bonito and that these facts are inconsistent. See Motion at 18. It argues that evidence of

Zia Pueblo “passing through” Banco Bonito on the way                                 misinterprets

Dr. Anschuetz’ testimony, is mere speculation, or, at most, represents permissive use, Motion at

18 (citing Memorandum Opinion and Order ¶ 281, at 178-79). See Motion at 18 n.10.

       476.    Jemez Pueblo argues that other FOFs contradict FOF ¶ 381, at 178-79, which finds

that Zia Pueblo crossed the Banco Bonito en route to

                                        See Motion at 19. Jemez Pueblo affirms the Court’s

conclusion that Zia Pueblo’s southern route through the Valle Grande was independent from Jemez

Pueblo routes, see Motion at 20 (citing Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1226),

but critiques what it asserts is the Court’s misstatement of the routes as passing through Banco




                                              - 49 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 50 of 193



Bonito rather than Valle Grande, see Motion at 20 (citing Memorandum Opinion and Order

¶¶ 380-81, at 178-79). Jemez Pueblo argues also that FOF ¶ 380, at 178 -- “Zia Pueblo attaches

great spiritual significance to the Jemez River, including its Valles Caldera tributaries and

headwaters” -- is not specific enough to establish Zia’s use of Banco Bonito. Motion at 20. In

conclusion, Jemez Pueblo argues that Zia Pueblo use of trails does not defeat its exclusive and

dominant use of Banco Bonito at least before 1650, if not at any time. See Motion at 20.

                b.          Jemez Pueblo’s Claim to Redondo Meadows.

        477.    Second, Jemez Pueblo urges the Court to reconsider its ruling regarding the discrete

sub-area of Redondo Meadows. See Motion at 20. Jemez Pueblo asserts that the Court’s FOFs

about its exclusive Banco Bonito use during the relevant period also support its use of Redondo

Meadows: Jemez Pueblo is the only Pueblo that

                                                                     . See Motion at 20-21 (citing

Memorandum Opinion and Order ¶¶ 479-81, at 220-21). Jemez Pueblo cites the Court’s FOFs

indicating that it is the                                                   , see Motion at 21 n.14

(citing Pueblo of Jemez v. United States, 430 F. Supp. 3d at 967-68), while other Tribes and the

public access the Valles Caldera from the east and south, see Motion at 21 n.15.




                                               - 50 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 51 of 193




                         Figure 3. Jemez Pueblo Claim to Redondo Meadows.

       478.    Jemez Pueblo argues that the evidence advanced by the United States to show non-

Jemez Pueblo use of Redondo Meadows is the same evidence that Jemez Pueblo argues is

unreliable in its section on Banco Bonito. See Motion at 12. Jemez Pueblo asserts that no witness

testified to non-Jemez Pueblo use of Redondo Meadows, nor does any other evidence exist to

prove it. See Motion at 22. Jemez Pueblo states that Zia Pueblo’s routes do not pass through either




                                              - 51 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 52 of 193



Banco Bonito or Redondo Meadows but lead to

      See Motion at 22.

               c.     Jemez Pueblo’s Claim to the Western Two-Thirds of Valle San
                      Antonio.

       479.    Third, Jemez Pueblo asks the Court to reconsider its rulings as to the western two-

thirds of Valle San Antonio, asserting its exclusive and dominant use of the area in the relevant

time period. See Motion at 22. Jemez Pueblo asserts that “[all] the Court’s findings pertaining to

the Valle San Antonio sub-area describe Jemez use.” Motion at 22. Jemez Pueblo points to the

Court’s FOFs about



                        Motion at 22 (citing Memorandum Opinion and Order ¶¶ 485, 493, 495,

at 223-25). The Court found that the Valle San Antonio is a

                                                                                      . Motion at

22 (citing Memorandum Opinion and Order ¶ 485, at 222). Valle San Antonio is also home to

                                                                                        Motion at

22 (citing Memorandum Opinion and Order ¶ 488, at 223).




                                              - 52 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 53 of 193




                    Figure 4. Jemez Pueblo’s Claim to the Valle San Antonio.

       480.    Jemez Pueblo argues that the Court’s FOFs about the northern part of the Valles

Caldera are “not specific” to the Valle San Antonio. Motion at 23. Those FOFs, it argues, apply

to the northeast and northcentral area, specifically,                              . See Motion at

23. The only fact supporting non-Jemez use of the western two-thirds of the Valle San Antonio,

Jemez Pueblo suggests, boils down to one Keres ceramic sherd that Gauthier identifies in Figure

7 of his report as a “Keres-affiliated” site. Motion at 23 (citing Pueblo of Jemez v. United States,

430 F. Supp. 3d at 979; Nov. 8 Tr. at 2444:14-16 (West, Gauthier)). Gauthier dated the sherd from




                                               - 53 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 54 of 193
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 55 of 193
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 56 of 193
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 57 of 193
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 58 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 59 of 193




       4.      The Response.

       485.    The United States filed a response. See United States’ Opposition to Plaintiff’s

Motion for Reconsideration, filed October 29, 2019 (Doc. 416)(“Response”). The United States

urges the Court to deny Jemez Pueblo’s motion to reconsider for five reasons and it makes one

procedural argument. The United States argues that: (i) Jemez Pueblo never possessed aboriginal

title to “any portion” of the Valles Caldera; (ii) Jemez Pueblo was not the exclusive aboriginal user

of the Valles Caldera; (iii) Jemez Pueblo’s attempt to subdivide its original claim into smaller areas

is procedurally inappropriate; (iv) Jemez Pueblo did not show that the Court misapprehended the

facts or made a legal error; (v) rule 15 of the Federal Rules of Civil Procedure preclude Jemez

Pueblo’s claims to Redondo Meadows and the western two-thirds of the Valle San Antonio; and

(vi) Jemez Pueblo’s exhibits exceed page limits and should be struck. See Response at 1, 3, 14,

16-17, 20, and 23.

               a.      The United States Argues That Jemez Pueblo Never Possessed
                       Aboriginal Title to Any Portion of Valles Caldera.

       486.    The United States asserts that Jemez Pueblo’s “belated effort to subdivide the

Preserve into 90 polygons” fails because it cites no supportive precedent for subdividing “hunting

grounds into small polygons” and claiming title to some of those areas.46 Response at 3. The

United States reasons that neither hunting grounds nor plant-gathering areas can be subdivided.

See Response at 3-4 (citing Valles Caldera Religious Use at 83; Valles Caldera National Preserve


       46
          In the Pueblo of Jemez Expert Witness Report by Dr. TJ Ferguson at 82 (dated March,
22, 2018), admitted October 29, 2018, at trial as Jemez Pueblo’s Ex. PX-190 (“Ferguson Report”),
Dr. TJ Ferguson maps roughly forty different polygons onto the Valles Caldera. In addition to
these polygons, Ferguson maps roughly another fifty places of cultural significance such as
shrines, trails, and streams. See Ferguson Report at 154-246.



                                                - 59 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 60 of 193
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 61 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 62 of 193



Pueblos “previously understood” they had a “common interest” in Banco Bonito, Response at 7

(citing U.S. FOFs ¶¶ 465-67, at 126-29).

       490.    Next, the United States addresses Jemez Pueblo’s argument that high levels of

Jemez Pueblo pottery have been found on Banco Bonito by stating that sherds of non-Jemez Pueblo

pottery have been found in “six different locations in Banco Bonito and Redondo Meadows,” and

four Tewa and Keres sherds have been found in Redondo Meadows. Response at 7 (citing

Gauthier Report at 8; Pottery Table at 2). In contrast, the United States contends that Jemez Pueblo

bases its claim to the Valle San Antonio on one sherd of Jemez pottery and an unsupported

assertion that post-1700 Keres pottery in the area is related to Jemez Pueblo. See Response at 7

(citing Gauthier Report at 8; Pottery Table at 7). The United States asserts that, combined with

“other knowledge about Keres and Tewa cultural and religious practices,” the pottery record

contradicts Jemez Pueblo’s claim to exclusive use of Banco Bonito. Response at 7-8.

       491.    The United States points to evidence that other Tribes “made Banco Bonito

dangerous” for Jemez Pueblo, such as the Jicarilla Apache, which “conceived of itself as the

exclusive owner of Banco Bonito.” Response at 8 (citing U.S. FOFs ¶¶ 137-39, at 36-37).

According to the United States, Jemez Pueblo did not dominate the southwest corner of the Valles

Caldera, but instead “submit[ted] to Santa Clara Pueblo, San Ildefonso Pueblo, and the Ute Tribe’s

authority” in or near Banco Bonito in 1863. Response at 8 (quoting Pueblo of Jemez v. United

States, 430 F. Supp. 3d at 1225, 1229; U.S. FOFs ¶ 64, at 20).

       492.    The United States disputes Jemez Pueblo’s claim to exclusive use of Redondo

Meadows, citing the eighteen Pueblos’ suit challenging the Baca geothermal project, whose area

overlaps with Jemez Pueblo’s Redondo Meadows polygon. See Response at 8 (citing Final




                                               - 62 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 63 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 64 of 193



Freedom at 50-52; Nov. 29 Tr. at 4644:5-4643:8 (Anschuetz, Marinelli)), and attacks what it

characterizes as Jemez Pueblo’s “suggestion . . . that Zia’s pilgrimage routes

                           as incorrect, Response at 10 (citing Motion at 22). The United States

suggests that Santa Ana Pueblo and Zia Pueblo’s hunting grounds in the Valle Seco present

evidence that those members walked through Redondo Meadows, because that area is between

Redondo Meadows and the Valle San Antonio. See Response at 10.

       494.    The United States asserts that Jemez Pueblo’s witness, Lois Weslowski, and “other

consultants” found that Cochiti Pueblo, Pueblo of Pojoaque, San Ildefonso Pueblo, San Juan

Pueblo, Santa Clara Pueblo, and the Pueblo of Tesuque used Redondo Meadows for plant

gathering, ritual purposes and “other ceremonial needs.” Response at 10 (citing High Altitude

Adaptations at 44). It also asserts that Santa Clara Pueblo’s use of the geothermal project area for

                        defeats Jemez Pueblo’s claim to exclusive use of Redondo Meadows. See

Response at 10 (citing U.S. FOFs ¶ 128, at 34; Final Geothermal EIS at 694; Nov. 29 Tr. at 4586:6-

18 (Anschuetz, Marinelli)).

       495.    The United States suggests that Jemez Pueblo is also incorrect in alleging exclusive

use of the western two-thirds of the Valle San Antonio, pointing to Santa Clara Pueblo’s visits to

                                           . See Response at 10 (citing Motion at 22; Dec. 3 Tr. at

5112:24-5114:21 (Chavarria, Marinelli); Valles Caldera National Preserve Map at 1). It also notes

that Jemez Pueblo excluded the Valle San Antonio when it mapped its territory at the time of the

Spanish Entrada and that Jemez Pueblo referred to Redondo Peak as “the boundary of lands it held

in common with Zia and Santa Ana.” Response at 10 n.13. The United States asserts that Santa

Clara Pueblo traveled




                                               - 64 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 65 of 193



                                                       .” Response at 11 (citing U.S. FOFs ¶¶ 313,

521, at 83-84, 151). It suggests that Jemez Pueblo’s stories of “hostile Navajo” in the Valle San

Antonio also defeat Jemez Pueblo’s claim to exclusive use of the Valle San Antonio, as do Navajo

routes to Redondo Peak. Response at 11 (citing Nov. 6 Tr. at 1955:11-1958:10; U.S. FOFs ¶¶ 51,

55-56, 64-66, 301, 441, 445-47, 520, 571, at 17-18, 20-21, 78, 119-20, 150-51, 168; High Altitude

Adaptations at 44).

       496.    The United States questions the distinction that Jemez Pueblo draws between the

Valle San Antonio, and

                                                       Response at 11 (citing Motion at 23; Valles

Caldera National Preserve Map at 1). The United States notes that Ellis’ map included portions of

the Valle San Antonio in his map of Zia Pueblo locations. See Response at 11 (citing Nov. 29 Tr.

4463:13-4465:1 (Anschuetz, Marinelli); Ellis Zia Map at 1). The United States points to evidence

before the ICC that Santa Ana Pueblo and Zia Pueblo use

                                               Response at 11 (citing Zia, Jemez, and Santa Ana

Pueblos v. ICC at 31, 33; Historic Routes at 27.

       497.    Finally, the United States rebuts Jemez Pueblo’s claim to sub-areas of Redondo

Peak by asserting “overwhelming evidence that all of Redondo Mountain is a commons” and

heavily used by “a multitude of Tribes for centuries.” Response at 12. The United States contends

that other Tribes used the Valles Caldera before Jemez Pueblo, and so Jemez Pueblo cannot claim

aboriginal title as the first user of Redondo Peak, nor can it meet its burden of showing exclusive

use when other “often-adverse” Tribes also used it. Response at 12. The United States also

questions whether Jemez Pueblo asserts a claim to just one shrine or to the entire peak; the United




                                              - 65 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 66 of 193



States argues that, in the event Jemez Pueblo claims only one shrine, Jemez Pueblo has not

supported this proposition with any legal authority that “aboriginal title can be sliced so finely.”

Response at 12-13. It adds that

                                                                       . Response at 13 (citing DX-

SI-79).



                              Response at 13.

          498.   The United States counters Jemez Pueblo’s suggestion that



                                       Response at 13 (citing Religious Freedom at 45-46, 48-50).

The United States similarly dismisses Jemez Pueblo’s claims of

                             by asserting Zia Pueblo use. See Response at 13 (citing Motion at 27;

Religious Freedom at 45-46, 48-50, 58; U.S. FOFs ¶¶ 34, 331, 368, 394, at 13, 90-91, 103, 109).

The United States characterizes Jemez Pueblo’s attempt to purchase 200 acres on Redondo Peak

in 2000 as “an explicit admission to Congress that it lacked title to Redondo Peak” and Congress’

rejection of that offer as an independent basis for rejecting Jemez Pueblo’s claims. Response at

13-14.

                 b.     The United States Argues That Jemez Pueblo Was Not the Exclusive
                        Aboriginal User of the Valles Caldera Through 2000.

          499.   The United States contends that Jemez Pueblo misstates and misapplies aboriginal

title law “in an effort to establish and then freeze aboriginal title,” and does not meet its burden of

establishing exclusive use of even “a single parcel” of the Valles Caldera, because other adverse

Tribes used those lands before Jemez Pueblo, and have continued to use them since. Response at




                                                - 66 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 67 of 193



14. The United States criticizes Jemez Pueblo’s attempt to “reframe” its claim to aboriginal title

arising from a “relevant period” as being “poorly-defined” and “legally unsound.” Response at

14. It argues that this reframing attempts to “define away” other Tribes’ use of the Valles Caldera

before and after the “relevant period,” which Jemez Pueblo defines as between the thirteenth

century and the Spanish colonial period. Response at 14 (citing Motion at 4-5). The United States

contends that Jemez Pueblo does not support its assertion that aboriginal title “can be frozen for

over 300 years,” particularly given that Jemez Pueblo was “unable to prevent adverse Tribes from

traversing, gathering resources from, and worshipping” in the Valles Caldera during this period.

Response at 14-15.

       500.    Next, the United States argues that, if true, Jemez Pueblo’s assertion that aboriginal

title can be lost only through abandonment, conquest, or Congressional extinguishment defeats

Jemez Pueblo’s claims. See Response at 15 (citing Motion at 4). In that case, Zia Pueblo and not

Jemez Pueblo would have aboriginal title to the Valles Caldera -- including the four areas at issue

-- because Zia Pueblo used them first and Jemez Pueblo has not proven that it conquered Zia

Pueblo or any other Tribe. See Response at 15 (citing Matthew J. Liebmann, From Landscapes of

Meaning to Landscapes of Signification in the American Southwest, 82 American Antiquity 651

(2017), admitted October 29, 2018, at trial as Jemez Pueblo’s Ex. PX 154; Zia Interview at 2;

Motion at 4-5). In addition to Zia Pueblo’s prior Valles Caldera use, the United States points to

ceramic evidence of prior Tewa use. See Response at 15. The United States reiterates that “many

often-adverse Tribes” used the areas at issue in the past several hundred years without permission

from or being dominated by Jemez Pueblo and points to Spain’s “decimation” of Jemez’ Pueblo’s

population as further evidence of Jemez’ inability to dominate other Tribes. Response at 15.




                                               - 67 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 68 of 193



       501.    The United States suggests that Jemez Pueblo’s attempts to prove it had title

through 2000, when Jemez Pueblo argues Congress took title, are defeated by: (i) evidence of other

Tribes’ use of the specific areas in question before Jemez Pueblo’s occupation; (ii) other Tribe’s

use of those areas between 1300 and 1700; and (iii) hostility from other Tribes towards Jemez

Pueblo after 1700. See Response at 16. Specifically, the United States argues that the Jicarilla

Apache Tribe, Navajo Nation, San Ildefonso Pueblo, Santa Clara Pueblo, and the Ute Tribe used

the land at issue, and these Tribes “either could have or did dominate” Jemez Pueblo within the

Valles Caldera at that time. Response at 16. The United States argues that, as a result of other

Tribes’ relative strength, Jemez Pueblo has not proven that it maintained aboriginal title through

2000. See Response at 16.

               c.      The United States Argues That Jemez Pueblo’s Use of a Motion to
                       Reconsider to Reframe Its Claim to Discrete Sub-areas of the Valles
                       Caldera is Inappropriate.

       502.    The United States argues that Jemez Pueblo’s use of a motion to reconsider under

rule 59(e) of the Federal Rules of Civil Procedure is inappropriate, because rule 59(e) “may not be

used to relitigate old matters, or to raise arguments or present evidence that could have been raised

prior to the entry of judgment.” Response at 17 (quoting Nelson v. City of Albuquerque, 921 F.3d

925, 929 (10th Cir. 2019)(citing Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008)). The

United States accuses Jemez Pueblo of performing an “about-face from its former position” of

claiming title to the entire Valles Caldera National Preserve. Response at 17. It states that Jemez

Pueblo is now erroneously arguing that there is insufficient evidence that other Tribes used the

four sub-areas the Pueblo now claims in the Motion. See Response at 17.




                                               - 68 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 69 of 193



               d.      The United States Argues That Jemez Pueblo Failed to Prove That the
                       Court Misapprehends the Facts or Made a Legal Error.

       503.    The United States contends that the Court’s Final Judgment “specifically

addressed” whether Jemez Pueblo exclusively used the sub-areas in question. Response at 17.

The United States argues that the Court’s review should be narrow in focus and that, because both

the United States and the Court spent significant time and resources “thoroughly litigating” this

case, the Court should deny the motion in the interests of conserving future expenditure. Response

at 18 (citing Anderson Living Tr. v. WPX Energy Prod., LLC, 308 F.R.D. 410, 435 (D.N.M.

2015)(Browning, J.)). To illustrate the litigation’s thoroughness, the United States details the

enormous amount of time and resources that the Court spent litigating the case, which included:

two years of discovery; fifty-seven depositions; many motions, including a summary judgment; a

twenty-one-day trial where thirty-one witnesses testified and 700 exhibits were admitted; hundreds

of pages of post-trial filings; and the Court’s 530-page Opinion. See Response at 18.

       504.    The United States asserts that the Court “examined and rejected” Jemez Pueblo’s

claim to exclusive use of Banco Bonito. Response 18 n.19. According to the United States, the

Court found that at least Zia Pueblo also used Banco Bonito, the “Spanish concentrated Jemez 20

miles away in Walatowa,” and Jemez Pueblo recognized Zia Pueblo’s use of Banco Bonito “in

common” with Jemez Pueblo. Response at 18-19. In addition, the United States notes that the

Court determined that at least fifteen Tribes use Redondo Peak and the surrounding areas. See

Response at 19. The United States contends that Jemez Pueblo has made the same arguments and

presented the same evidence as it did at trial. See Response at 19. The United States also asserts

that Jemez Pueblo did not notify the Court or other parties that it intended to assert aboriginal title

to Banco Bonito and Redondo Mountain as discrete sub-areas. See Response at 20.




                                                - 69 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 70 of 193



               e.      The United States Argues that Rule 15(b) Precludes Jemez Pueblo’s
                       Claims to Redondo Meadows and the Valle San Antonio.

       505.    The United States next argues that Jemez Pueblo is seeking judgment on claims

that were neither pled nor tried. See Response at 21. It contends that the Court “cannot allow such

post-trial maneuvering to undo the results of a full trial (following years of discovery).” Response

at 21. They argue that rule 15 of the Federal Rules of Civil Procedure govern where evidence

deviates from the pleadings, and that, under rule 15, the Court can only adjudicate unpled claims:

(i) where the unpled issue was tried by the parties’ express or implied consent; or (ii) upon a post-

trial motion to conform the pleadings to the evidence. See Response at 21. The United States

asserts that, because there is no post-trial pleading in this case, and because granting one would be

highly prejudicial to the parties, Jemez Pueblo must argue that its aboriginal claims were tried by

express or implied consent. See Response at 21-22. The United States asserts that Jemez Pueblo’s

claims to Banco Bonito and Redondo Peak were tried by consent, because they were the subject

of Jemez Pueblo’s summary judgment motion. See Response at 22. It argues that Jemez Pueblo’s

claims to Redondo Meadows and the Valle San Antonio were not tried by consent, and evidence

related to these areas came up at trial only because they were relevant to Jemez Pueblo’s claim to

the entirety of Valles Caldera. See Response at 22.

               f.      The United States Argues That the Court Should Strike Jemez Pueblo’s
                       Exhibits for Exceeding Page Limits.

       506.    Finally, the United States argues that several of Jemez Pueblo’s exhibits “evade

Local Rule 7.5,” because they “consist entirely of single-spaced text critiquing several of this

Court’s findings of fact.” Response at 23. The United States says that these are not exhibits but

are instead portions of Jemez Pueblo’s brief, and were inserted as exhibits to reduce spacing and




                                               - 70 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 71 of 193



to skirt the Court’s spacing requirements. See Response at 23. Alternatively, the United States

says that the exhibits are unpersuasive. See Response at 23-24.

       5.      The Reply.

       507.    In reply, Jemez Pueblo argues first that the United States has conceded arguments

to which the United States has not responded. See Pueblo of Jemez’s Reply in Support of its

Motion to Reconsider and Alter Final Decision at 7-9, filed November 22, 2019

(Doc. 433)(“Reply”). Jemez Pueblo argues that the United States concedes by omission: (i) that

other Tribes’ use must include actual, physical presence to affect Jemez Pueblo’s aboriginal title

claim, see Reply at 7; (ii) that “the absence of specific evidence of use of an area by other tribes,

in the face of specific evidence of Jemez use, confirms Jemez’s title to the specific area at issue,”

Reply at 8; (iii) that established aboriginal title can only be lost to other Tribes via conquest or

abandonment, see Reply at 8; and (iv) the legal requirements for “dominant use,” Reply at 9.

Jemez Pueblo then addresses the United States’ arguments. See Reply at 9.

       508.    Jemez Pueblo first addresses its Banco Bonito use. See Reply at 9-13. It argues

that, contrary to the United States’ assertions, the Steffen Letter and the Rodriguez Letter show

that the Cochiti Pueblo “did not customarily use Banco Bonito and only did so when its

                                                   .” Reply at 9 (citing Nov. 8 Tr. at 2724:16-

2726:15). Next, Jemez Pueblo asserts that the United States’ contention that it “‘farmed the entire

Banco Bonito’ is a mischaracterization” of its position, Reply at 10 (quoting Response at 14), and

also that the record reflects that several witnesses referred to Banco Bonito as Jemez’, Reply at

10-11 (citing Steffen Rebuttal Report at 2-6; Nov. 14 Tr. at 3302:24-3306:9; Nov. 8 Tr. at 2374:11-

15; id. at 2393:2-3; id. at 2431:13-23; id. at 2484:16-18). Jemez Pueblo also disputes that Zia

Pueblo used Banco Bonito, see Reply at 11-12, and contests the United States’ reliance on Dr.



                                               - 71 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 72 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 73 of 193



Preserve Map; EZ-81-83; Religious Freedom at 50-52; In re PNM Authorizations at 100); Nov.

29 Tr. at 4644:5-4645:8).

       510.    Jemez Pueblo next challenges the United States’ arguments regarding the western

Valle San Antonio. See Reply at 14-16. Jemez Pueblo argues that the United States’ additional

evidence to bolster the Court’s findings are “conflicting, irrelevant, and ambiguous.” Reply at 14.

As an example of “irrelevant” evidence, Jemez cites the United States’ reliance on the Ellis Zia

Map, the Gauthier Rebuttal Report at 16, and the Dec. 3 Tr. at 5112:24-5114:21. Reply at 15. As

examples of conflicting or contradictory evidence, Jemez Pueblo argues that the Valles Caldera

National Preserve Map contradicts the United States’ arguments and Dr. Anschuetz’ testimony --

which other record evidence contradicts. See Reply at 14-15. Jemez Pueblo argues that, “[g]iven

that the Court used DX-OY,47 a map marked by Mr. Whatley during his deposition, as evidence

of Jemez exclusive use areas, the same weight should be given to DX-VG as evidence for Santa

Clara’s use area outside of the sub-areas.” Reply at 15. Jemez Pueblo also challenges the United

States’ reliance on testimony of Dr. Terence Kehoe, because he admitted that he was not sure that

the Santa Clara Pueblo used San Antonio Mountain, Rio San Antonio, or Valle San Antonio.

Reply at 16 (citing Nov. 19 Tr. at 4131:10-4132:15). Jemez Pueblo then argues that Historic

Routes, contrary to the United States’ argument, “contains no suggestion that Santa Clara traverses

that area, nor does it suggest that Santa Clara has ever used any of the other ‘historic and modern

trails.’” Reply at 16. Jemez also argues that Zia, Jemez, and Santa Ana Pueblos v. ICC, “is also




       47
         DX-OY is a Valles Caldera National Preserve map, dated Oct. 1, 2015, which the Court
admitted at trial on November 2, 2018.



                                              - 73 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 74 of 193



too ambiguous to support that Zia or Santa Ana used this area,” because the geographic features

mentioned in that cited transcript are not within the claim area. Reply at 16.

       511.     Jemez Pueblo then argues that the United States has not disproved Jemez Pueblo’s

claim to aboriginal title on discrete areas on Redondo Mountain. See Reply at 16-18. First, Jemez

Pueblo contends that the “springs identified in Jemez’s Motion are not the same springs discussed

by Defendant.” Reply at 17. It argues that Religious Freedom, on which the United States relied,

misidentifies springs’ locations and discusses different springs. See Reply at 17. The springs that

Dr. Ellis mentions in Religious Freedom “are not addressed in Jemez’s MTR.” Reply at 17. As

for its claim                                     , Jemez Pueblo contends that the United States

“provides no supporting citation,” Reply at 16, for its assertion that “many Tribes who traverse

Banco Bonito and Redondo Peak . . . must cross                                   ” Response at 16.

Jemez Pueblo argues that Jemez Pueblo is the only Tribe that knows of its location, and therefore

“exclusive use is clear.” Reply at 17. Finally, Jemez Pueblo argues that the United States’

arguments concerning Congress’ 2000 rejection of Jemez Pueblo’s attempt to purchase 200 acres

in the area, and its argument that Redondo Mountain is a “Commons” area “are irrelevant to

whether there is evidence of other tribes using these areas.” Reply at 18.

       512.     Jemez concludes its Reply by arguing that the Exhibits it attached to its Motion are

properly before the Court. See Reply at 18-19. Jemez Pueblo states that “exhibits are a total of

16 pages, well within the 50-page limit, and no agreement was necessary before filing.” Reply at

19. Jemez Pueblo adds that, to “the extent the Court agrees with Defendant concerning the

additional text, not only is this issue not before the Court, but the Court should use its discretion




                                               - 74 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 75 of 193



to accept the text as proper.” Reply at 19 (citing Chavez v. Bd. of Cty. Comm’rs of Sierra Cty.,

No. CIV 11-1008 JB/LAM, 2012 WL 2175776, at *6 (D.N.M. May 30, 2012)(Browning, J.)).

       6.      The December 12, 2019, Hearing.

       513.    The Court held a hearing on the Motion on December 12, 2019. See Clerk’s

Minutes at 1, filed December 12, 2019 (Doc. 436). The Court began the hearing by stating its

concern that a recent case from the United States Court of Appeals for the Tenth Circuit has altered

the standard for post-trial motions to reconsider. See Hearing Transcript at 4:1-6:15, (taken Dec.

12, 2019), filed December 19, 2019 (Doc. 437)(“Dec. 12 Tr.”)(Court)(citing Nelson v. City of

Albuquerque, 921 F.3d 925 (10th Cir. 2019)). Before it began its opening argument, Jemez Pueblo

stated that it would brief the issue for the Court. See Dec. 12 Tr. at 7:6-9 (West).

       514.    Jemez Pueblo argued that the Motion “is attempting to really narrow the scope on

this issue of whether the Court should have considered discrete sub-areas within the claim area.”

Dec. 12 Tr. at 8:22-25 (West). It argued that the United States Court of Federal Claims’ opinion

in Alabama-Coushatta Tribe of Texas v. United States, No. 3-83, 2000 WL 1013532 (Fed. Cl. June

10, 2000), establishes that a claimant Tribe’s nonexclusive use of one segment of the claim area is

not automatically imputed to the whole claim area. See Dec. 12 Tr. at 9:3-22 (West). It also cited

Sac & Fox Tribe of Indians of Oklahoma v. United States, 383 F.2d 991 (Ct. Cl. 1967), as it argued

that, “just because there is evidence of the non-claimant tribe’s use in one area, it does not extend

into another area of the area claimed.” Dec. 12 Tr. at 9:25-10:2 (West). Jemez Pueblo then stated

that it would discuss each specific sub-area for which it now asserts aboriginal title. Dec. 12 Tr.

at 10:18-11:2 (West).




                                               - 75 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 76 of 193



                 a.      Argument Regarding Banco Bonito.

       515.      Jemez Pueblo stated that it wants the Court to review some of its Findings of Fact

and Conclusions of Law from Pueblo of Jemez v. United States, 430 F. Supp. 3d 943. See Dec.

12 Tr. at 13:2-6 (West). It noted that Conclusion of Law ¶¶ 40648 and 435,49 in combination with


       48
            In Conclusion of Law ¶ 406, the Court stated:

               Jemez Pueblo showed at trial that it actually and continuously used and
       occupied the Valles Caldera for a long time in its traditional Indian ways. Ancestral
       Jemez Pueblo members migrated to the Jemez Mountains in the 1200s and, between
       1300 and 1700 C.E., built within the northern Rio Jemez watershed thirty-five
       villages and thousands of fieldhouses -- primarily for agricultural purposes --
       approximately 100 of which were on the Banco Bonito in the Valles Caldera's
       southwest quadrant. See supra FOFs ¶¶ 52, 64, 66, at 25, 36. Ancestral Jemez
       people typically occupied their fieldhouses for at least ninety days during growing
       seasons, although they also used these fieldhouses to hunt game, to gather
       medicinal plants, to move about the landscape, and to demarcate territory. See
       supra FOFs ¶¶ 67-68, at 36-37. Moreover, Jemez peoples left distinctive Jemez
       Black-on-white pottery throughout the Valles Caldera, and harvested obsidian from
       the Valles Caldera’s Cerro del Medio quarry. See supra FOFs ¶¶ 82, 99, 107-109,
       at 47, 53, 57-58. The Court therefore concludes that Jemez Pueblo showed at trial
       actual and continuous Valles Caldera use for a long time.

Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1207.
       49
            In Conclusion of Law ¶ 435, the Court stated:

               Jemez Pueblo works closely with Valles Caldera staff to facilitate its ability
       to actually and continuously use the Valles Caldera, and both the Valles Caldera
       Trust and the National Park Service have recognized Jemez Pueblo's continuous
       Redondo Peak use and have incorporated such use into their respective resource
       management practices. See supra FOFs ¶ 474, at 216. For example, Jemez Pueblo
       has made at least thirteen requests to access Redondo Peak for pilgrimages and
       other ceremonial activities, which Valles Caldera staff typically grant, and, when
       non-Indians request access to Redondo Peak, the National Park Service attempts to
       determine if the request will conflict with a scheduled Jemez Pueblo activity, and,
       should conflict exists, Valles Caldera staff requests that the non-Indian either
       choose another day or forego activity that might disturb Jemez Pueblo’s Redondo
       Peak use. See supra FOFs ¶¶ 475-77, at 217-19. Moreover, on at least one
       occasion, Valles Caldera staff discussed having a Jemez Pueblo member
       accompany non-Indian researchers to Redondo Peak’s summit. See supra FOFs ¶



                                                - 76 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 77 of 193



Finding of Fact ¶ 6950 “show that Jemez had physical control and domination over this area in

Banco Bonito,” Dec. 12 Tr. at 14:23-24 (West), and that witnesses for the United States agreed

with “that Banco Bonito should be associated with Jemez Pueblo,” Dec. 12 Tr. at 14:25-15:1

(West). See id. at 15:2-16:7 (West)(citing Steffen Rebuttal Report; Kurt VCNP Land Use History

at 28, 71. Jemez Pueblo argued that “the Court has not found that any other tribe occupied the

Banco Bonito,” Dec. 12 Tr. at 16:8-10 (West), and that evidence of other Tribal use in the

surrounding area is not specific enough to defeat Jemez Pueblo’s dominant use argument, see Dec.

12 Tr. at 16:8-17 (West).

       516.    Jemez Pueblo then discussed the footnote 34 in Pueblo of Jemez v. United States,

430 F. Supp. 3d at 973 n.34, in which the Court rejected one of Jemez Pueblo’s proposed findings.

See Dec. 12 Tr. at 17:4-18 (West). Jemez Pueblo argued that the Court erred, and it disputed the

evidence on which the Court relied in reaching its conclusion. See Dec. 12 Tr. at 17:11-18 (West).

Jemez Pueblo stated that Dr. Liebmann’s testimony does not support the United States’ proposed

Finding of Fact that Dr. Liebmann discovered Navajo Nation architecture in the Valles Caldera.



       476, at 217-18. The Valles Caldera Trust and the National Park Service have
       consulted with Jemez Pueblo regarding Jemez Pueblo’s architectural and
       archaeological interests in the Banco Bonito, La Jara Creek, and Upper Jaramillo
       Creek, and, on at least one occasion, conducted a field visit with Jemez Pueblo to
       inspect proposed sites for a scientific device. See supra FOFs ¶¶ 484, 514, at 221-
       22, 228-29. Such consultations further evince to the Court Jemez Pueblo’s sincere,
       longstanding relationship with the Valles Caldera.

Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1218.

        In Finding of Fact ¶ 69, the Court finds: “Jemez Pueblo occupied the 100 fieldhouses on
       50

the Banco Bonito throughout a 400-year period, most of which Jemez Pueblo occupied between
1500-1650 C.E.” Pueblo of Jemez v. United States, 430 F. Supp. 3d at 973.




                                              - 77 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 78 of 193



See Dec. 12 Tr. at 18:23-19:10 (West). Further, while one Los Alamos employee newsletter

suggests that a local ranger manager found Navajo Nation hogans on a ridge bordering the Valle

Toledo, “no expert archaeologist in this case -- and there were multiple of them, I believe four --

ever testified of finding architecture of a Navajo Hogan.” Dec. 12 Tr. at 19:17-20 (West). Jemez

Pueblo argued that even if an archaeologist had testified to finding Navajo Nation hogans in the

Valle Toledo, the Valle Toledo is a great distance away from Banco Bonito. See Dec. 12 Tr. at

19:20-20:4 (West). Jemez also asserted that this evidence of Navajo Nation use also contradicts a

Finding of Fact in the Memorandum Opinion and Order’s footnote 84, which found that the Navajo

Nation never built a permanent settlement within the Jemez Mountains. See Dec. 12 Tr. at 20:4-

13 (West)(citing Pueblo of Jemez v. United States 430 F. Supp. 3d at 996 n.84).              Given

archeologist’s extensive surveyance of Banco Bonito, Jemez Pueblo argued that “it’s very unlikely

there is any other architecture on Banco Bonito which would support another tribe’s occupation or

defeat the evidence showing Jemez dominant use of this area.” Dec. 12 Tr. at 21:17-20 (West).

Jemez Pueblo turned to Findings of Fact ¶¶ 72 and 73, and argued that, while the Court found that

there were non-Jemez fieldhouses near Banco Bonito’s clearing area, these fieldhouses were

actually to the east and southeast. See Dec. 12 Tr. at 21:21-22:10 (West)(citing Nov. 30 Tr. at

4725). Jemez Pueblo cited the Anschuetz Rebuttal Report in support. See Dec. 12 Tr. at 22:11-

23:4 (West). It argued that the record shows that “there is no evidence of any other tribe occupying

this area with any specificity.” Dec. 12 Tr. at 23:10-11 (West).

       517.    Jemez Pueblo then addressed Banco Bonito ceramics. See Dec. 12 Tr. at 23:15

(West). Jemez Pueblo said that “[t]his is the one instance, I think, that we’re a bit concerned that

the Court’s conclusion of law was a bit unclear from our reading of it, or a bit ambiguous.” Dec.




                                               - 78 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 79 of 193



12 Tr. at 23:17-20 (West)(citing Conclusion of Law ¶ 442). Jemez Pueblo told the court that it

found Conclusion of Law ¶ 442 unclear and contradictory, because “on one hand it appears to say

that the [Jemez Pueblo] pottery dominated, but yet saying that there are substantial quantities of

Tewa pottery.” Dec. 12 Tr. at 24:2-5 (West). The Tribe then discussed Finding of Fact 86, on

which this Conclusion of Law is based, and argued that its conclusions about ceramics do not

support Conclusion of Law ¶ 442. See Dec. 12 Tr. at 24:11-25:1. Jemez Pueblo then asserted that

Conclusions of Law ¶¶ 125 and 243 potentially represent admissions by the United States that

“archaeologists associate most Banco Bonito sites with Jemez Pueblo ancestors.” Dec. 12 Tr. at

25:11-13 (West). It also argued that the United States conceded that Jemez Pueblo ceramics

dominate the Banco Bonito, and the Valles Caldera’s southwest corner. See Dec. 12 Tr. at 25:15-

26:5 (West). It stated that, even taking the United States’ pottery expert at his word, Jemez Pueblo

dominated the Banco Bonito. See Dec. 12 Tr. at 26:6-29:1 (West)(citing the Gauthier Report;

Trial Tr. at 2370, 2372, 2393, 2431, 2484). Jemez Pueblo then argued that the Court should

discredit the Gauthier Report’s findings, because of its faulty methodology, see Dec. 12 Tr. at

29:2-31:19 (West)(citing Trial Tr. at 2391, 2432, 2433-34, 2439), and its failure to include

prehistoric sites, see Dec. 12 Tr. at 31:20-32:5 (West)(citing Cultural Resources Surveys and Sites,

Valles Caldera National Preserve Map (Sept. 30, 2018), admitted November 13, 2018, at trial as

United States’ Ex. DX-SE).

       518.    Jemez Pueblo then discussed Banco Bonito trails. See Dec. 12 Tr. at 32:12-13

(West). It argued that, while it presented “specific and detailed evidence” of its own complex trail

system, evidence of other Tribes’ trails were “either nonexistent, lack[ed] specificity, or is

speculation at best.” Dec. 12 Tr. at 32:14 (West); id. at 32:18-19 (West). It noted that the Court’s




                                               - 79 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 80 of 193



Findings of Fact ¶¶ 433, 458, 465, 480, 481, and 495 were all specific findings about Jemez

Pueblo’s trail systems in the area. See Dec. 12 Tr. at 32:22-34:15 (West). It also noted that the

Court made several general statements about Jemez Pueblo’s trail systems. See Dec. 12 Tr. at

34:16-35:22 (West)(citing Findings of Fact ¶¶ 59, 431, 463-64). It stated that detailed evidence

from multiple witnesses supported these general findings that far outstripped evidence supporting

findings that other Tribes had trails in the area. See Dec. 12 Tr. at 35:23-37:16 (West). Jemez

Pueblo noted that the United States’ expert never testified that Zia Pueblo had a Banco Bonito

trail. See Dec. 12 Tr. at 38:7-39:2 (West).

        519.    The United States then responded to Jemez Pueblo. See Dec. 12 Tr. at 42:1

(Marinelli). The United States began by stating its “view that there is an unbroken chain of Zia

use up the west side of the Preserve, reaching from Banco Bonito to the northern part of the

Preserve.” Dec. 12 Tr. at 42:5-8 (Marinelli). It stated that it did not think that Jemez has proven

that no one else knew about its trails. See Dec. 12 at 44:2-16 (Marinelli). It also asked that the

court “flesh out its conclusion of fact so that it notes all of the places that numerous tribes visited

throughout the Preserve’s western area,” Dec. 12 Tr. at 45:13-15 (Marinelli), especially because

the United States “did not try to get the Court to enter findings of fact for every one of the thousands

of facts in Dr. Ellis’ work in the ’80s.” Dec. 12 Tr. at 45:25-46:3 (Marinelli). Other areas the

United States asked the Court to add findings on include “farming in the neighborhood of the

Valles Caldera southwestern corner,” Dec. 12 Tr. at 48:11-13 (Marinelli), and “whether there were

distinct routes for Zia to get up to the Valles Caldera,” Dec. 12 Tr. at 65:12-13 (Marinelli).

        520.    The United States then discussed Jemez Pueblo’s Banco Bonito presentation. See

Dec. 12 Tr. at 47:4-9 (Marinelli). It stated that it did not concede issues in closing arguments, see




                                                 - 80 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 81 of 193



Dec. 12 Tr. at 47:9-15 (Marinelli), and that Jemez Pueblo’s fieldhouses “were neither permanent

nor continuously occupied,” Dec. 12 Tr. at 47:16-22 (Marinelli). After clarifying Dr. Anschuetz’

methodology, see Dec. 12 Tr. at 47:24-48:8, the United States discussed “predominance,” Dec. 12

Tr. at 49:13 (Marinelli). The United States argued that “it really doesn’t matter if there’s a lot of

pottery on the Banco Bonito that is Jemez; it matters if Jemez was dominating Banco Bonito. And

as the Court previously held, they weren’t.” Dec. 12 Tr. at 49:19-22 (Marinelli). The United

States also noted that the Court should be wary of making conclusions based on the sheer number

of sherds, because one Jemez Pueblo vessel produced 49 sherds. See Dec. 12 Tr. at 49:23-50:10

(Marinelli). In rebuttal, Jemez Pueblo argued that Zia culture suggests that they have a spiritual

tie to Banco Bonito, which is “different than an actual physical presence in the area.” Dec. 12 Tr.

at 51:16-17 (West).

                 b.     Argument Regarding Redondo Meadows.

          521.   Jemez Pueblo then addressed its claims to Redondo Meadows. See Dec. 12 Tr. at

52:3 (West). Jemez Pueblo noted that “the Court did not find that any other tribe used Redondo

Meadows,” and that Findings of Fact ¶¶ 479, 480, and 481 demonstrate that Jemez Pueblo

members use this area. Dec. 12 Tr. at 53:5-6 (West); id. at 52:3-53:10 (West). Instead, Jemez

Pueblo argued, the record reflects that other Tribes had trails on the Valles Caldera’s east side, but

not on its west side. See Dec. 12 Tr. at 53:5-54:1 (West). The Pueblo also stated that ceramic

evidence does not show evidence that other Tribes used the area. See Dec. 12 Tr. at 54:1-56:4

(West). Jemez Pueblo concluded that, “based on the case law, when there is no evidence of another

tribe using Redondo Meadows, the Court must find Jemez exclusivity.” Tr. at Dec. 12 56:5-7

(West).




                                                - 81 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 82 of 193



       522.    The United States opposed Jemez Pueblo’s arguments. See Dec. 12 Tr. at 56:16

(Marinelli). It argued that “many other tribes used the entire caldera to worship and as their

pharmacy and their grocery store.” Dec. 12 Tr. at 56:21-23 (Marinelli). See id. at 56:23-57:8

(Marinelli). The United States pointed to a map titled Jemez Places in the Valles Caldera --

Redondo Meadows, filed September 28, 2019 (Doc. 405-2), and said that

       this polygon illustrates several flaws with plaintiff’s motion, which is plaintiff’s
       effort to shift the way it refers to land at issue in a way that confuses proof of tribal
       use. Two, plaintiff’s inflation of minimal documented use of the Preserve land.
       And three, plaintiff’s attempt to hold the United States to a much more demanding
       standard to prove that other tribes use the Preserve lands.

Dec. 12 Tr. at 58:15-22 (Marinelli). The United States said that Jemez Pueblo has not clearly

defined what part or parts of Redondo Meadows it is claiming aboriginal title to, and this lack of

clarity “makes it impossible for them to carry their burden of proof.” Dec. 12 Tr. at 59:11-12

(Marinelli). See id. at 58:23-59:10 (Marinelli). The United States then presented the Valles

Caldera National Preserve Map. See Dec. 12 Tr. at 59:12-60:13 (Marinelli). It also presented a

new map from Dr. Steffen, although Jemez Pueblo clarified that the new map was not an exhibit.

See Dec. 12 Tr. at 60:21-61:6 (Court, West).

       523.    The United States argued that the Valles Caldera geothermal area “clearly was used

by many tribes” and “encompassed some portion of the actual Redondo Meadows . . . and it

encompassed some portion of Plaintiff’s expanded Redondo Meadows polygon.” Dec. 12 Tr. at

61:13-18 (Marinelli). It stated that Jemez Pueblo “isn’t seeking title to that geothermal area, and

that’s fatal to its motion to reconsideration on this discrete point.” Dec. 12 Tr. at 61:19-22

(Marinelli). It also cited DX-EU-213, which states that

                                                         . See Dec. 12 Tr. at 61:23-62:2 (Marinelli).

The United States then discussed PX-190, at 118, and argued that Jemez Pueblo’s evidence does



                                                - 82 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 83 of 193



not support a claim to the exhibits Place 50 and 51. See Dec. 12 Tr. at 62:7-19. It also disputed

the strength of evidence from Eusebio Toya. See Dec. 12 Tr. at 62:20-63:6 (Marinelli). According

to the United States, Jemez Pueblo was relying on “scant evidence,” of its own use, Dec. 12 Tr. at

63:6 (Marinelli), “to recast this case to demand the United States meet a far higher burden of

proving that every square foot of the Preserve was touched by some other tribe.” Dec. 12 Tr. at

63:8-11 (Marinelli).

          524.   The United States then discussed Zia Pueblo use of Redondo Meadows. See Dec.

12 Tr. at 63:14-64:10 (Marinelli)(citing Valles Caldera Religious Use at 83; Valles Caldera

National Preserve Map). It argued that, contrary to Jemez Pueblo’s suggestion, it would have

walked through Banco Bonito to reach its

         See Dec. 12 Tr. at 64:10-65:18. Jemez Pueblo’s interpretation of Dr. Anschuetz’ map is

incorrect, the United States asserted, and Zia Pueblo is actually located south and west of Banco

Bonito and Redondo Meadows. See Dec. 12 Tr. at 65:23-66:1. The United States told the Court

that “

                                                                            No other conclusion is

possible. So Zia also had to cross Banco Bonito to get to the other places.” Dec. 12 Tr. at 66:10-

15 (Marinelli). It made the same argument regarding Sulfur Springs. See Dec. 12 Tr. at 67:1-12

(Marinelli).

          525.   The United States then used the Ellis Zia Map “to illustrate all the places that we

can place Zia.” Dec. 12 Tr. at 68:3-4 (West). See id. at 69:24-70:8 (Marinelli)(discussing Zia

Pueblo religious use in Valles Caldera). The United States stated that the record shows “Zia

polygons taking up the bulk of the Preserve’s western area,” Dec. 12 Tr. at 68:19-20 (Marinelli),




                                                - 83 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 84 of 193



and that Zia Pueblo had to walk to these locations, Dec. 12 Tr. at 68:20-22 (Marinelli). On the

issue of continuous use, the United States disputed footnote 3 in Jemez Pueblo’s Reply, which

asserted that Zia Pueblo stopped using the Valles Caldera lands. See Dec. 12 Tr. at 68:23-69:13

(Marinelli)(citing Finding of Fact ¶¶ 245, 246; PX-233-47). The United States also clarified its

arguments regarding peeled trees and Jicarilla use of the Valles Caldera. See Dec. 12 Tr. at 70:9-

71:18. (Marinelli). Further, the United States argued that Finding of Fact ¶ 277 supports the

conclusion that other Tribes used the area west of Redondo Peak. See Dec. 12 Tr. at 69:14-23

(Marinelli). The United States then discussed Dr. Steffen’s report on Banco Bonito fieldhouses,

and it noted that it confines fieldhouses to the Banco Bonito’s western half, that since 1960, State

Route 4 goes directly through these fieldhouses and that many other tribal members have driven

this road over the years. See Dec. 12 Tr. at 71:22-72:10 (Marinelli). It noted further that

Dr. Steffen stated that “‘[e]quating masonry structures with occupation suggests a poor

understanding of the archaeological record of the Valles Caldera.’” Dec. 12 Tr. at 72:24-73:2

(quoting Steffen Rebuttal Report at 6). Finally, the United States discussed Cochiti Pueblo

Governor Suina’s testimony, which the United States argued revealed expansive Valles Caldera

use. See Dec. 12 Tr. at 73:7-23 (citing Trial Transcript at 2721-23, 2747, 2769 (taken Nov. 9,

2018), filed January 25, 2019 (Doc. 351)).

       526.    Jemez Pueblo then argued in rebuttal, and it stated that it had presented its proposed

findings of fact as “an attempt to group what we saw as areas of uses that could be best described

to the Court,” and it continued to use the same areas for consistency reasons, not in an attempt to

present new evidence or new arguments. Tr. at Dec. 12 74:23-25. See id. at 74:11-75:5 (West).

It argued that the Court had already concluded that this part of the Fogleman Report was




                                               - 84 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 85 of 193



inadmissible, see Dec. 12 Tr. at 74:6-15 (West), but that even if the map was not speculative, it

shows that Zia trails do not go through Banco Bonito or to Redondo Peak or Valle San Antonio,

see Dec. 12 Tr. at 75:24-76:7 (West). Jemez Pueblo argued that concluding that Zia had trails

through Jemez villages is contrary to caselaw, and it is logical to assume that if a trail traverses

occupied land, use of the trail is permissive. See Dec. 12 Tr. at 76:14-25 (West).

       527.    Jemez Pueblo discussed Cochiti Pueblo use in the Valles Caldera and argued that

the evidence does not show that its use of the Banco Bonito was traditional. See Dec. 12 Tr. at

77:1-13 (West). Jemez Pueblo argued that trial testimony instead reveals that Cochiti Pueblo does

not customarily use the Valles Caldera. See Dec. 12 Tr. at 77:14-78:14 (West). It also asserted

that, contrary to the United States’ argument, trial testimony reveals that experts could not

determine which Tribe had peeled specific trees, see Dec. 12 Tr. at 78:15-81:6 (West), and that

Santa Clara Pueblo territory does not include any of the discrete areas to which Jemez Pueblo now

seeks title, see Dec. 12 Tr. at 81:7-22 (West). Last, Jemez Pueblo stated that Valle San Antonio is

not within the geothermal study area, and it is not seeking title to the hot spring areas which the

United States discussed earlier. See Dec. 12 Tr. at 81:23-82:19 (West).

       528.    The United States noted, in response, that the evidence of Santa Clara Pueblo’s use

on which Jemez Pueblo relies is solely the Santa Clara Pueblo governor’s personal use of the

Valles Caldera, and he also testified that the Santa Clara Pueblo used the Valles Caldera’s entirety.

See Dec. 12 Tr. at 94:17-95:14 (Marinelli); id. at 95:8-10 (Marinelli)(“Santa Clara used the

Preserve for many purposes, to defeat the entirety of plaintiff’s motion for reconsideration.”). It

also cited the Ethnographic Assessment at 37756-57, which placed Redondo Peak and the Valles

Caldera in Santa Clara Pueblo’s territory, see Dec. 12 Tr. at 95:5-96:5 (Marinelli), and it noted that




                                                - 85 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 86 of 193



Dr. Anschuetz’ report showed that Santa Clara Pueblo members have used the Valles Caldera’s

western portion, see Dec. 12 Tr. at 96:9-17 (Marinelli). The United States contended that Santa

Clara Pueblo “considers the entire Preserve to be its grocery store, its pharmacy, and its cultural

sanctuary,” and is reluctant to provide more specifics than are illustrated in the Valles Caldera

National Preserve Map. Dec. 12 Tr. at 100:18-24 (Marinelli).

       529.    The United States also stated that it is not adopting Dr. Fogleman’s maps. See Dec.

12 Tr. at 92:22-93:5 (Marinelli). It stated that Jemez Pueblo started abandoning Banco Bonito in

1500 and has not occupied Nanishagi or Unshagi since the early 1600s. See Dec. 12 Tr. at 93:6-

13 (Marinelli). The United States then contended that Jemez Pueblo is arguing that Zia Pueblo

would not walk through Banco Bonito or Redondo Meadows to get to



   . See Dec. 12 Tr. at 93:17-94:7 (Marinelli). Instead, the United States asserted that “the only

reasonable conclusion is that Zia regularly walked through Banco Bonito” to get to Valles

Caldera’s western side. Dec. 12 Tr. at 94:12-14 (Marinelli).

               c.     Argument Regarding Valle San Antonio.

       530.    Jemez Pueblo next moved to its argument regarding its claim to Valle San Antonio.

See Dec. 12 Tr. at 82:20-24 (West). Jemez Pueblo discussed the Courts’ Findings of Fact

regarding the Valle San Antonio, see Dec. 12 Tr. at 82:25-84:2 (West), and stated that “we do not

see findings as to any non-Jemez use in the western two-thirds of the Valle San Antonio,” Dec. 12

Tr. at 84:24-25 (West). It argued that the evidence on which the United States relies, Gauthier’s

Report, was flawed, because Gauthier could not identify Jemez pottery produced after 1680, see




                                              - 86 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 87 of 193



Dec. 12 Tr. at 85:18-86:13 (West), and there was insufficient evidence overall of other Pueblo

pottery to establish non-Jemez use, see Dec. 12 Tr. at 86:14-88:7 (West).

       531.     The United States also asserted that Santa Clara Pueblo used the Valle San Antonio.

See Dec. 12 Tr. at 100:25-101:11 (Marinelli). It notes that page three of Historic Routes shows

that Indios Creek is the limit of Santa Clara Pueblo’s territory and that Indios Creek is on the Valles

Caldera’s northern border. See Dec. 12 Tr. at 100:25-101:11 (Marinelli). The United States

contends that several witnesses establish that Santa Clara Pueblo has used the trail leading up Santa

Clara Creek through the Valle San Antonio. See Dec. 12 Tr. at 101:12-16 (Marinelli).

       532.      It also contends that Jemez Pueblo testimony establishes that the Navajo Nation

has used the Valle San Antonio and that their use did not demonstrate Jemez dominance. See Dec.

12 Tr. at 101:22 (Marinelli). The United States also argued that the Navajo Nation used Redondo

Peak as well and that Findings of Fact ¶¶ 166 and 167, as well as page 44 of High Altitude

Adaptations, discuss this use and “is at least as strong as the Eagle Society evidence that Jemez

relies on.” Dec. 12 Tr. at 102:10-12 (Marinelli).

                d.      Argument Regarding Redondo Peak.

       533.     Jemez Pueblo then turned to its argument concerning its claim to Redondo Peak.

See Dec. 12 Tr. at 88:8 (West). It discussed the Court’s Findings of Fact concerning

              and noted that the Court did not find that                            . See Dec. 12 Tr.

at 88:11-90:24 (West). Jemez Pueblo then turned to trails in the area and discussed Findings of

Fact ¶¶ 433, 464, and 466-68. See Dec. 12 Tr. at 90:25-91:25 (West). It argued that the expert

reports on which the United States relies -- including Dr. Fogleman’s maps and Dr. Anschuetz’




                                                - 87 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 88 of 193
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 89 of 193



               e.      Legal Argument.

       536.    The United States next discussed legal issues surrounding the Motion. See Dec. 12

Tr. at 106:7 (Dykema). It stated that the United States was doing its best to handle “trial by

ambush,” because Jemez Pueblo had asserted several claims that were not in the Complaint, were

not part of discovery, and were not discussed at trial. Dec. 12 Tr. at 106:12 (Dykema). Such

claims, the United States argued, are inappropriate for rule 59(e) motions. See Dec. 12 Tr. at

106:15-18 (Dykema). The United States asserted that no case or law supports Jemez Pueblo’s

attempt to assert title to portions of a claim area after arguing and losing its claim to the whole

claim area. See Dec. 12 Tr. at 107:2-12 (Dykema). The United States then addressed the four

cases that Jemez Pueblo uses to support contentions that it may assert title to less than the whole

tract to which it initially claimed title. See Dec. 12 Tr. at 107:13-21 (Dykema).

       537.    The United States noted that, in Alabama-Coushatta Tribe of Texas v. United

States, the Tribe revised downward its requested claim area after trial in its proposed findings of

fact after realizing that it failed to prove exclusive use to twenty-nine percent of the claim area.

See Dec. 12 Tr. at 108:1-15 (Dykema). According to the United States, Jemez Pueblos’ attempt

to show that the United States did not prove competing usage is “not even close” to this case. Dec.

12 Tr. at 109:3 (Dykema). It argued that Wichita Indian Tribe v. United States, 696 F.2d 1378,

1381 (Fed. Cir. 1983), also does not justify Jemez Pueblo’s Motion, because that case merely

concerned a Court of Appeals’ reversal of a district court’s application of the wrong standard for

permissive usage. See Dec. 12 Tr. at 109:14-110:8 (Dykema). Sac & Fox Tribe of Indians of

Oklahoma v. United States is also unhelpful to Jemez Pueblo, the United States said, because it

concerned a determination that the Tribe had proven aboriginal title to eighty-three percent of a

total claim which was all contiguous. See Dec. 12 Tr. at 110:9-20 (Dykema). According to the



                                               - 89 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 90 of 193



United States, that sort of claim, for 27.8 million contiguous acres, was “nothing at all like what

has been presented here.” Dec. 12 Tr. at 110:23 (Dykema). Similarly, the United States argued

that Strong v. United States, 518 F.2d 556 (Ct. Cl. 1975), also did not justify Jemez Pueblo’s

Motion, because the Court in that case granted a smaller portion of the claimed area, but it was

still “substantial tracts of land, contiguous tracts of land, nothing like the little slivers that the

plaintiffs are trying to grab here.” Dec. 12 Tr. at 111:18-20 (Dykema).

       538.    The United States then disputed that they had conceded anything at trial or in

briefing regarding Jemez Pueblo’s ability to assert title to smaller parts of the original claim area.

See Dec. 12 Tr. at 112:9-14 (Dykema). It asserted that it only conceded that, “[t]o the extent

[Jemez Pueblo] raised specific issues, specific areas, sub-areas, in their motion for summary

judgment before trial, Tenth Circuit precedent suggests that that is in play.” Dec. 12 Tr. at 112:17-

20 (Dykema). The United States reiterated that Jemez Pueblo had put the Court and all parties on

notice about its claims to Redondo Peak and Banco Bonito during and leading up to trial, but it

had not notified the Court and parties with any other areas to which Jemez Pueblo is now asserting

title. See Dec. 12 Tr. at 112:15-113:7 (Dykema). Considering these areas at this stage, the United

States asserted, would be the “epitome of prejudice.” Dec. 12 Tr. at 113:9 (Dykema). The United

States argued that rule 15 is the proper mechanism for bringing in new claims, see Dec. 12 Tr. at

113:10-14 (Dykema), but that it is inappropriate where, as here, the plaintiff is attempting to

“salvage a lost case by untimely suggestion of new theories of recovery,” Dec. 12 Tr. at 113:17-

18 (Dykema).

       539.    The United States closed its argument by addressing a few loose issues. See Dec.

12 Tr. at 113:20-22 (Dykema). It argued that, contrary to Jemez Pueblo’s earlier argument, it had




                                                - 90 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 91 of 193



proven that other Pueblos and Tribes used Redondo Peak, and did not regard it as only spiritually

significant. See Dec. 12 Tr. at 113:22-114:17 (Dykema). It then distinguished Zuni Tribe of New

Mexico v. United States, 12 Ct. Cl. 607 (1987), which had concluded that absence of evidence

showing other Tribes’ use or presence establishes a Tribe’s dominance. See Dec. 12 Tr. at 114:18-

115:10 (Dykema). It argued that Zuni Tribe of New Mexico v. United States does not apply here,

because “[t]here is plenty of evidence of other usage.” Dec. 12 Tr. at 115:12-13 (Dykema). In

some cases there is not plenty of evidence of other usage, the United States conceded, but that

scarcity was because certain areas were not at issue in the trial. See Dec. 12 Tr. at 115:13-19

(Dykema). In addition, the United States made two additional points regarding lack of evidence

about other Tribes’ Valles Caldera use: (i) the Court found repeatedly that several Tribes used the

entire Valles Caldera; and (ii) those Tribes repeatedly told the Court that they did not want to say

where they went and what they did in order to keep sacred traditions secret. See Dec. 12 Tr. at

115:20-116:10 (Dykema). After discussion between the parties and the Court, the parties agreed

to end argument for the day, file a Joint Status Report in January, 2020, and reconvene shortly

afterwards to figure out a time to continue. See Dec. 12 Tr. at 116:11-120:2 (Court, Dykema,

Luebben Marinelli, West).

       7.      The Joint Status Report.

       540.    The parties filed their Joint Status Report on January 10, 2020. See Joint Status

Report, filed January 10, 2020 (Doc. 439)(“JSR”). The parties state that neither of them wish to

reopen the trial to offer more evidence and that any future hearing would be telephonic. See JSR

at 1. Beyond that agreement, the parties disagree how to continue the hearing, and each provides

its own position. See JSR at 2-7.

       541.    Jemez Pueblo requests an additional sixty minutes to present rebuttal argument.



                                               - 91 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 92 of 193



See JSR at 2. In addition, Jemez Pueblo states that it is reasonable for the Court to request revised

or additional findings of fact and conclusions of law regarding the claims that the Motion raises.

See JSR at 3. This task Jemez Pueblo proposes to accomplish “through redlining, showing

proposed modifications to existing findings and conclusions, additional proposed findings or

conclusions and/or suggested deletions.” JSR at 3. This proposal would not lead to “endless

revisions,” JSR at 3, but would, according to Jemez Pueblo, give each party the chance to raise

facts that the Court may not have considered about each discrete claim’s geography, see JSR at 3-

4. Jemez Pueblo argues against a low limit of new findings of fact and conclusions of law,

asserting that it may propose up to forty new findings of fact and ten new conclusions of law. See

JSR at 4. If the Court allows its request, Jemez Pueblo says that it will not seek any more additional

briefing. See JSR at 4.

       542.    The United States does not seek any additional argument, because it says that Jemez

Pueblo already exceeded what it originally requested for argument, fully concluded its factual

rebuttal, requested at first just five more minutes to rebut legal argument, and because Jemez

Pueblo’s request “highlights the never-ending and repetitive nature of its litigation efforts by

seeking a third bite at arguments it made or could have made both at the May 7, 2019 closing

argument and the December 12, 2019 reconsideration argument.” JSR at 3. As for how to proceed

after the hearing on the Motion, the United States asserts that redlining the Court’s opinion in

Pueblo of Jemez v. United States is “inappropriate, an undue imposition on the Court’s resources,

and an invitation to endless litigation.” JSR at 4. The United States contends that such an

opportunity would potentially require the Court to review a substantial number of new facts and

waste its resources. See JSR at 5 (citing Anderson Living Tr. v. WPX Energy Prod., LLC, 308




                                                - 92 -
        Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 93 of 193



F.R.D. at 435). The United States suggests, if the Court permits additional filings, a limit of ten

new proposed facts and no more than seven total pages on the issues that the briefing raises. See

JSR at 6. Jemez Pueblo, the United States argues, seeks “nothing less than to plunge the Court

and the parties into the morass of endlessly rewriting the Court’s opinion.” JSR at 6. The United

States argues that, given the process Jemez Pueblo already received, the Court should not allow it

any more than the fifty pages of briefing Jemez Pueblo has already filed on the Motion. See JSR

at 6.

         8.     The Jemez Pueblo Supplemental Brief.

         543.   In response to the Court’s comments at the December 12, 2019, Hearing, Jemez

Pueblo filed a supplemental brief on the Tenth Circuit’s standard for motions to reconsider in

Nelson v. City of Albuquerque’s wake. See Pueblo of Jemez’s Supplemental Memorandum

Regarding Standard For Motions to Reconsider Filed in Support of Jemez Pueblo’s Motion to

Reconsider and Alter Final Decision, filed January 17, 2020 (Doc. 442)(“Jemez Pueblo

Supplemental Brief”). In the Jemez Pueblo Supplemental Brief, Jemez Pueblo states that the

Court’s initial observation that Nelson v. City of Albuquerque is distinct from this case is correct.

See Jemez Pueblo Supplemental Brief at 1. It cites the concurrence of the Honorable Robert

Bacharach, United States Circuit Judge for the Tenth Circuit, in support of the denial of rehearing

en banc, in which Judge Bacharach states that the panel in Nelson v. City of Albuquerque “‘didn’t

scuttle the use of Rule 59(e) or upend our jurisprudence on post-judgment motions.’” Jemez

Pueblo Supplemental Brief at 1 (quoting Nelson v. City of Albuquerque, 925 F.3d at 1198). Jemez

Pueblo notes that the Honorable Harris Hartz, United States Circuit Judge for the Tenth Circuit, in

dissenting from the denial of en banc consideration, “focuses primarily on the great latitude that

district court judges have under Rule 59(e) to alter their original judgment.” Jemez Pueblo



                                               - 93 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 94 of 193



Supplemental Brief at 1-2 (citing Nelson v. City of Albuquerque, 925 F.3d at 1188-89, 1190,

1192). Jemez Pueblo also notes that secondary sources examining Nelson v. City of Albuquerque

cite to only its conclusions that filing a second rule 59(e) motion is prohibited. See Jemez Pueblo

Supplemental Brief at 2-3 (citing 11 Fed. Prac. & Proc. Supplemental Service § 2810.1 Grounds

for Amendment or Alteration of Judgment; Motion to Alter or Amend Judgment (FRCP 59(e));

Rutter Group Prac. Guide Fed. Civ. Trials & Evid. Ch. 20-C at 20:271.3).

       544.    Jemez Pueblo further argues that Judge Hartz’ concerns about the panel decision in

Nelson v. City of Albuquerque have not played out, because subsequent district court cases have

suggested that the panel opinion did not create a new standard. See Jemez Pueblo Supplemental

Brief at 3 (citing CNSP, Inc. v. U.S. Forest Serv., No. CIV 17-0814 PJK\KK, 2019 WL 2503199,

at *2 (D.N.M. June 17, 2019)(Kelly, J.); Carlile v. Reliance Std. Ins. Co., No. 2:17-cv-1049, 2019

WL 3860609 (D. Utah July 25, 2019)(Shelby, C.J.)). It argues that, even “if district courts apply

the constrained interpretation of the Nelson opinion feared by Judge Hartz,” parties can still file a

first rule 60 motion rather than a second 59(e) motion. Jemez Pueblo Supplemental Brief at 4.

Therefore, Jemez Pueblo asserts that, even if the Court concludes that the Nelson v. City of

Albuquerque changed the standard for 59(e) motions, Jemez Pueblo could simply refile its Motion

under rule 59(e). See Jemez Pueblo Supplemental Brief at 4. It notes that the panel decision in

Nelson v. City of Albuquerque did not address this issue. See Jemez Pueblo Supplemental Brief

at 4-5 (citing Nelson v. City of Albuquerque, 921 F.3d at 921).

       545.    Next, Jemez Pueblo discusses Banister v. Davis, 140 S. Ct. 1698 (2020), the

Supreme Court of the United States of America case on subsequent rule 59 (e) motions. See Jemez

Pueblo Supplemental Brief at 5. Jemez Pueblo states that the Supreme Court limited its grant of




                                               - 94 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 95 of 193



review to the question “[w]hether and under what circumstances a timely Rule 59(e) motion should

be recharacterized as a second or successive habeas petition under Gonzalez v. Crosby, 545 U.S.

524 (2005).” Jemez Pueblo Supplemental Brief at 5.

       546.    Jemez Pueblo notes that Nelson v. City of Albuquerque “did not address, dispute,

or reverse this Court’s more basic underlying ruling” that confirmed the rule 59(e) standard. See

Jemez Pueblo Supplemental Brief at 6 (citing Nelson v. City of Albuquerque, 283 F. Supp. 3d at

1099 (“There is no sound reason for a district judge to be unable to change a ruling he or she has

made if he or she has become concerned that he or she is wrong.”)). It asserts that the Court has

no reason to change its usual approach to motions to reconsider. See Jemez Pueblo Supplemental

Brief at 6. Under this standard, Jemez Pueblo argues that the Court should alter or amend its

findings to confirm that Jemez Pueblo established aboriginal title to the four discrete sub-areas it

raises in the Motion. See Jemez Pueblo Supplemental Brief at 6-7.

       9.      The U.S. Supplemental Brief.

       547.    The United States also provides a supplemental brief on the issues that the Tenth

Circuit’s opinion in Nelson v. City of Albuquerque raises. See United States’ Supplemental Brief

Regarding Nelson v. City of Albuquerque, filed January 17, 2020 (Doc. 443)(“U.S. Supplemental

Brief”). The United States asserts that Nelson v. City of Albuquerque does not prevent the Court

from amending its judgment after trial. See U.S. Supplemental Brief at 1. It argues, however, that

Nelson v. City of Albuquerque “highlights that certain motions to amend judgment are improper,

and that dissatisfied parties may not abuse the process afforded to them by Rule 59.” U.S.

Supplemental Brief at 1. Accordingly, the United States argues that Jemez Pueblo cannot

“reinvent its case and revisit issues already thoroughly addressed.” U.S. Supplemental Brief at 1.

       548.    The United States argues that the Court should not allow Jemez Pueblo to replead



                                               - 95 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 96 of 193



its case through a rule 59(e) motion. See U.S. Supplemental Brief at 2. It asserts that Jemez

Pueblo’s Motion pursues the “the exact opposite” strategy as its trial strategy.           See U.S.

Supplemental Brief at 3. The United States contends that, because Jemez Pueblo could have raised

these discrete areas in prior briefing, it may not now assert title to these areas in the Motion. See

U.S. Supplemental Brief at 4 (citing Nelson v. City of Albuquerque, 921 F.3d at 929). It argues

that “it would be error for the Court, after extensive discovery, trial, and post-trial briefing, to

permit Plaintiff to reinvent and replead its case.” U.S. Supplemental Brief at 4.

       549.    The United States also argues that Nelson v. City of Albuquerque “highlights that

a court’s review of a Rule 59(e) motion should be confined to the motion for reconsideration

briefs.” U.S. Supplemental Brief at 5. It asserts that, while courts may correct clear error, parties

may not file new proposed facts and conclusions of law, or redline the Court’s opinion. See U.S.

Supplemental Brief at 6. The United States argues that this re-examination “far exceeds the

discrete review of clearly-specified errors envisioned by either the trial or appellate” courts in

Nelson v. City of Albuquerque. U.S. Supplemental Brief at 7. It asserts that Nelson v. City of

Albuquerque “stands for the proposition that a Rule 59(e) motion is not a vehicle for endless,

wholesale revision of unsuccessful post-trial briefs” and requests that the Court deny Jemez

Pueblo’s motion. U.S. Supplemental Brief at 7.

       10.     The January 28, 2020, Hearing.

       550.    The parties appeared before the Court on January 28, 2020. See Clerk’s Minutes

at 1, filed January 28, 2020 (Doc. 444). The Court addressed the JSR and gave its thoughts on it.

See Transcript of January 28, 2020 Hearing at 3:12, filed March 23, 2020 (Doc. 452)(“Jan. 20

Tr.”)(Court). The Court stated that, if Jemez wants an additional hour to argue, it is inclined to

give it, despite the United States’ opposition. See Jan. 20 Tr. at 3:12-21 (Court). The Court stated



                                               - 96 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 97 of 193



that it is not opposed to reconsidering and altering the findings of fact and that rule 52(b) of the

Federal Rules of Civil Procedure appears to give it the authority to accomplish these revisions.

See Jan. 20 Tr. at 3:22-5:7 (Court). The Court stated that it is “not going to say no to [redlining

its Memorandum Opinion and Order]” but is “not excited about it,” Jan 20. Tr. at 5:21-22 (Court),

and it is more receptive to making additional findings and conclusions, see Jan. 20 Tr. at 5:8-6:9

(Court). Last, the Court stated that it was comfortable with Jemez Pueblo’s proposed forty

additional findings and ten additional conclusions of law. See Jan. 20 Tr. at 6:16-24 (Court).

       551.    Jemez Pueblo briefly responded. See Jan. 20 Tr. at 7:4 (West). It stated that it

would offer additional findings, and it did not think there were many findings of fact it would seek

to revise. See Jan. 20 Tr. at 7:4-23 (West). It said that proposing additional findings of fact within

thirty days is acceptable and reiterated that it could stick to forty new findings of fact and ten new

conclusions of law. See Jan. 20 Tr. at 8:14-17 (West).

       552.    The United States argued that Jemez Pueblo had received enough process on the

Motion already and offered to provide the Court what it saw as the consequence of the Court’s

choice of providing more argument and briefing on the issue. See Jan. 20 Tr. at 8:20-9:3

(Marinelli). The Court then explained its rationale behind its decision, stating that a full hearing

on the issue is more likely to finally resolve the district court’s involvement in the case when it

reaches the Tenth Circuit. See Jan. 20 Tr. at 9:4 -10:18 (Court). The United States noted that it

understood the Court’s argument, and it then addressed its “continuing objection” to Jemez

Pueblo’s litigation decision to assert title to specific areas of the Valles Caldera after discovery

and trial. Jan. 20 Tr. at 11:6 (Marinelli); id. at 10:19-11:25 (Marinelli). The United States then

noted for the Court that allowing forty additional facts would mean an extra twenty-five pages of




                                                - 97 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 98 of 193



briefing, suggesting that Jemez Pueblo’s Motion is neither discrete nor targeted. See Jan. 20 Tr.

at 12:1-17 (Marinelli). It stated that, if Jemez Pueblo could not prove its case in the fifty pages of

briefing it had already submitted, it never could prove its case. See Jan. 20 Tr. at 12:18-13:2

(Marinelli). The United States then requested an opportunity to respond to any additional briefing

the Jemez Pueblo submits. See Jan. 20 Tr. at 13:3-21 (Marinelli). The United States also objected

to allowing Jemez Pueblo to reopen debate on factual issues, as it had already concluded these

issues at the first hearing on the Motion. See Jan. 20 Tr. at 13:22-14:5 (Marinelli). Finally, the

United States requested clarification first that it would have time to rebut Jemez Pueblo’s

arguments, because it had to give an abbreviated legal argument at the least hearing, and second

that the hearing was merely a status conference rather than an argument. See Jan. 20 Tr. at 14:23-

15:10 (Marinelli). The United States stated that its preference was to argue another day. See Jan.

20 Tr. at 16:13-22 (Marinelli). Jemez Pueblo also stated that it preferred to argue another day.

See Jan. 20 Tr. at 17:6-12 (West). The parties then agreed to submit proposed findings of fact and

conclusions of law on March 20, 2020, and responses on April 20, 2020. See Jan 20 Tr. at 20:22-

24 (Court); id. at 22:12-14 (Court).

       11.     The February 18, 2020, Hearing.

       553.    The Court continued argument on the Motion on February 18, 2020. See Clerk’s

Minutes at 1, filed February 18, 2020 (Doc. 449). Jemez Pueblo spoke first. See Transcript of

February 28, 2020 Hearing at 5:16, filed March 23, 2020 (Doc. 453)(“Feb. 18 Tr.”)(West). It

argued that the United States has not demonstrated any other Tribe used the Valles Caldera areas

to which it seeks title and that it has used inapplicable or irrelevant evidence to support its

arguments. See Feb. 18 Tr. at 5:16-20 (West). It first contended that maps prepared for the

geothermal litigation show that the areas to which it claims title are not within the geothermal



                                                - 98 -
        Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 99 of 193



project area. See Feb. 18 Tr. at 6:19-7:17 (West)(citing Report for Jemez Preserve Claim (dated

Oct. 13, 2017), admitted October 31, 2018, at trial as United States’ Ex. DX-UE; Final

Environmental Impact Statement – Proposed Ojo Line Extension, at 12 (Aug. 15, 1986), admitted

October 29, 2018, at trial as United States’ Ex. DX-FX). Then Jemez Pueblo disputed the United

States’ reliance on the Ellis Zia Map, a map that Dr. Ellis created showing Zia Pueblo religious

society use of the Valles Caldera. See Feb. 18 Tr. at 7:18-8:11 (West)(citing R. Hughes and F.

Ellis, A Prelim. Rep. on the Impacts of Geothermal Power Development in the Valles Caldera of

New Mexico on the Religious Practices and Beliefs of the Pueblo Indians (Aug. 18, 1980) admitted

at trial as United States’ Ex. DX-EV). It argued that the map does not prove specific use, but only

proves that Zia Pueblo holds these areas sacred. See Feb. 18 Tr. at 8:12-20 (West). Although

Jemez Pueblo conceded that the report of Dr. Anschuetz shows Zia Pueblo use in the Valle San

Antonio, it argued that the underlying data on which the map is based does not show any evidence

that Zia Pueblo used the valley. See Feb. 18 Tr. at 8:21-9:13 (West)(citing Anschuetz Report at

171).

         554.   Jemez Pueblo next argued that the United States had shown no evidence of any Zia

Pueblo trails on the Valles Caldera’s eastern side. See Feb. 18 Tr. at 9:14-10:2 (West). It reminded

the Court that it had questioned Dr. Fogleman’s report’s likely trail placement conclusions. See

Feb. 18 Tr. at 10:3-11:5 (West). Jemez Pueblo argued that the Court should reconsider its position

if it believes that “any inferences or judicial notice” is inconsistent. Feb. 18 Tr. at 11:13:14 (West).

It noted that the rebuttal to Dr. Fogleman’s testimony does not show any other Tribes’ trails

traversing Banco Bonito. See Feb. 18 Tr. at 11:23-12:17 (West)(citing the Anschuetz Rebuttal

Report at 33-35).




                                                 - 99 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 100 of 193



       555.    Regarding the Valle San Antonio, Jemez Pueblo argued that the Valles Caldera

National Preserve Map does not demonstrate that Santa Clara Pueblo used the areas to which

Jemez Pueblo now assert aboriginal title. See Feb. 18 Tr. at 12:18-13:3 (West). Jemez Pueblo

argued that the map was poorly drawn, Governor Chavarria testified to                        for the

first time at trial, and testimony by Dennis Trujillo rebutted his trial statements. See Feb. 18 Tr.

at 13:3-15:16 (West)(citing and quoting Dec. 5 Tr. at 5427, 5429, 5432). It then discussed

Governor Chavarria’s cross-examination in which he described efforts to purchase Santa Clara

Pueblo’s ancestral land. See Feb. 18 Tr. at 15:17-16:10 (West). It noted that this testimony and

other Santa Clara Pueblo resolutions show that Santa Clara Pueblo does not claim the entire Valles

Caldera, but only a small portion of the Valles Caldera outside any area to which Jemez Pueblo

now asserts title. See Feb. 18 Tr. at 16:11-18:9 (West)(citing Tribal Council, Pueblo of Santa

Clara, Resolution No. 97-18 at 1 (dated Oct. 22, 1997), admitted October 29, 2018, at trial as

United States’ Ex. DX-GZ; Santa Clara Pueblo, Restoration Assessment: Santa Clara Pueblo

Lands in the “Baca Location #1” Ranch, New Mexico at 54 (dated May 1, 1998), admitted October

29, 2018, at trial as United States’ Ex. DX-HH; Santa Clara Pueblo Letter to Andy Dunigan re:

Claims to Baca Location No. 1 (dated Sept. 26, 1997), admitted October 29, 2018, at trial as Jemez

Pueblo’s Ex. PX-5).

       556.    Jemez Pueblo then addressed the United States’ arguments concerning Jemez

Pueblo’s                                                             . See Feb. 18 Tr. at 18:10-12

(West). It argued that the evidence on which the United States has thus far relied shows that other

Tribes were using land outside of Baca location number 1, and not springs on Redondo Mountain.

See Feb. 18 Tr. at 18:13-19:18 (West)(citing ICC Docket. 137 (dated Dec. 10, 1051), admitted




                                              - 100 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 101 of 193



October 29, 2018, at trial as United States’ Ex. DX-CC; Zia, Jemez, and Santa Ana Pueblos v. ICC

at 33). It then argued that the United States has not shown that



                                         . See Feb. 18 Tr. at 19:19-20:10 (West).



              . See Feb. 18 Tr. at 20:11-22 (West).

       557.     Jemez Pueblo then disputed that it was making new arguments concerning its

claims to the four discrete sub-areas. See Feb. 18 Tr. at 20:23-21:3 (West). It pointed to

paragraphs in the Complaint discussing Banco Bonito, Redondo Peak, pilgrimage trails, springs,

and the Valle San Antonio. See Feb. 18 Tr. at 21:4-23:1 (citing Complaint ¶¶ 30-33, 38-39, 45,

47-50, 53, 55, 57, 79, at 6-10, 12). It also stated that it has recognized New Mexico Gas Company’s

easement in the Valles Caldera and argued that this recognition does not mean it forfeits its claims

to the entire claimed area. See Feb. 18 Tr. at 23:2-8 (West). It then noted that the United States

had notice of its claims to sub-areas, because multiple Jemez Pueblo members provided maps of

their Valles Caldera uses during their depositions. See Feb. 18 Tr. at 23:9-24:7 (West). Jemez

Pueblo highlights the deposition of Bill Whatley during which he discussed maps showing Valles

Caldera sub-areas. See Feb. 18 Tr. at 24:8-25:2 (West). Jemez Pueblo notes that the United States’

expert Gauthier admits that Jemez Pueblo used some of these sub-areas, see Feb. 18 Tr. at 25:3-

17 (West), and it says that its MSJ for title to Banco Bonito and Redondo Mountain put the United

States “on notice that Jemez was making the argument for subsections,” Feb. 18 Tr. at 26:1-2

(West). Jemez Pueblo then noted its concern that the United States was trying to cite new caselaw




                                              - 101 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 102 of 193



which it had not had the opportunity to review or to brief. See Feb. 18 Tr. at 26:18-27:6 (West);

id. at 27:19-28:2 (Luebben).

       558.    Jemez Pueblo also reiterated that it had not ambushed the United States, because

the United States had notice of the Banco Bonito and Redondo Mountain sub-areas via the MSJ,

and because other areas it claims were polygons included in Dr. Ferguson’s report. See Feb. 18

Tr. at 30:4-17 (Luebben); id. at 31:8-13 (Luebben). It asserts that it proved aboriginal Indian title

to the areas claimed based on evidence from trial, see Feb. 18 Tr. at 32:19-24 (Luebben), and that

it

       would be unfair to Jemez and would require prescience to require that Jemez had
       to specifically identify all sub-areas prior to trial as to which it would prove
       aboriginal Indian title if it were not successful as to the whole part, since it couldn’t
       know in advance exactly how the evidence would develop at trial.

Feb. 18 Tr. at 32:25-33:6 (Luebben).

       559.    Jemez Pueblo then argued that it was attempting a proper motion under rule 59 and

was not attempting to “ambush the Government.” Feb. 18 Tr. at 28:18 (Luebben). It then reviewed

the four cases that are central to its claim: Alabama-Coushatta Tribe of Texas v. United States, Sac

& Fox Tribe of Indians of Oklahoma v. United States; Wichita Indian Tribe v. United States; and

Strong v. United States. See Feb. 18 Tr. at 28:21-29:18 (Luebben). It argued that, in each case,

“the tribes claimed significantly larger aboriginal Indian title areas than they were ultimately

compensated for.” Feb. 18 Tr. at 29:19-21 (Luebben). In contrast to these cases, Jemez Pueblo

characterized its lawsuit as a “live title case” rather than a “dead title” case that concerns takings

by the United States of aboriginal Indian Title. Feb. 18 Tr. at 31:14-23 (Luebben).

       560.    Jemez Pueblo later argued, however, that its claims are “virtually identical” to those

in Wichita Indian Tribe v. United States. Feb. 18 Tr. at 33:12-16 (Luebben). It argued that, in




                                               - 102 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 103 of 193



Wichita Indian Tribe v. United States, the United States Court of Appeals for the Federal Circuit

held that the Tribe retained title to some of the land for which it originally sought title. See Feb.

18 Tr. at 33:17-34:9 (Luebben)(citing Wichita Indian Tribe v. United States, 696 F.2d at 1385).

Analogizing to that case, Jemez Pueblo argues that it clearly established title in the area of the

Jemez fieldhouses in the southwest corner of the Valles Caldera. See Feb. 18 Tr. at 34:10-35:6

(Luebben). It argued, citing Wichita Indian Tribe v. United States, 696 F.2d at 1384, that it proved

aboriginal title to the Banco Bonito given its history of closely knit and easily accessible

fieldhouses in the area. See Feb. 18 Tr. at 35:7-24 (Luebben). Jemez Pueblo further argued that

the United States’ evidence of other Tribes’ use of the Banco Bonito was too general to overcome

Jemez Pueblo’s lengthy and specific history of use. See Feb. 18 Tr. at 35:25-36:23 (Luebben).

Jemez Pueblo urged the Court to review the exhibits it attached to its Motion, which it said

illustrate the argument that it established aboriginal title to certain areas. See Feb. 18 Tr. at 36:24-

37:4 (Luebben). Jemez Pueblo again cited Wichita Indian Tribe v. United States to argue that

distant use by other Tribes and Pueblos would not impinge on Jemez Pueblo’s exclusive use and

occupancy of the Banco Bonito. See Feb. 18 Tr. at 37:5-38:3 (Luebben)(citing Wichita Indian

Tribe v. United States, 696 F.2d at 1385). It asserted that four miles, the distance Keres, Tewa,

and other Pueblo members travelled into the Valles Caldera, is sufficient to meet this standard.

See Feb. 18 Tr. at 38:4-19 (Luebben). It argued that, as in Wichita Indian Tribe v. United States,

the evidence of other Pueblos using parts of the Valles Caldera was not specific enough to justify

finding lack of exclusive use. See Feb. 18 Tr. at 39:2-7 (Luebben). Finally, it argued that, it was

asking the Court to review the trial record and make specific determinations of what parts of the

Valles Caldera it established aboriginal Indian title. See Feb. 18 Tr. at 39:8-22 (Luebben).




                                                - 103 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 104 of 193



       561.    Jemez Pueblo next addressed the United States’ contention that it was now trying

to carve out small parts of the larger tract to which it originally claimed title. See Feb. 18 Tr. at

39:23-1 (Luebben). It argued that aboriginal Indian title areas for New Mexico Pueblos are much

smaller than those that midwestern and plains Tribes historically occupied. See Feb. 18 Tr. at

40:15-19 (Luebben). Jemez Pueblo’s original claimed area is “a microcosm of the millions and

tens of millions of acres that were at issue” in the four cases it cites. Feb. 18 Tr. at 40:19-23

(Luebben). In light of this fact, Jemez Pueblo says it is not surprising that its reduced areas are

much smaller than those areas adjudicated in other cases. See Feb. 18 Tr. at 40:24-41:13

(Luebben). Jemez Pueblo urged the Court to review carefully Wichita Indian Tribe v. United

States. See Feb. 18 Tr. at 41:14-21 (Luebben). Jemez Pueblo concluded by arguing that its Motion

is the “logical extension” of Conclusion of Law ¶¶ 371 and 453, Feb. 18 Tr. at 42:3 (Luebben);

see id. at 42:3-19 (Luebben), and it argued that it could not have been expected “to have anticipated

the Court’s findings and conclusions that are relevant to its motion for reconsideration prior to trial

where the Government had the polygons in the Ferguson report that plaintiff is claiming now,”

Feb. 18 Tr. at 43:21-25 (Luebben).

       562.    The United States then presented its response. See Feb. 18 Tr. at 45:8 (Dykema).

It stated that there was nothing wrong with citing relevant caselaw in responding to arguments, see

Feb. 18 Tr. at 45:12-16 (Dykema), and then argued that the sub-area claims are not properly before

the Court, see Feb. 18 Tr. at 45:16-21 (Dykema). The United States asserted that it presumed the

basis for Jemez Pueblo’s Motion is to correct “clear error or manifest injustice” under rule 15.

Feb. 18 Tr. at 46:6 (Dykema). It argued that, when these standards govern a rule 15 motion,

litigants may not advance arguments that earlier could have been raised. See Feb. 18 Tr. at 46:6-




                                               - 104 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 105 of 193



12 (Dykema). The United States contended that this rule is the law under Supreme Court and

Tenth Circuit precedent, and the Court has followed this precedent in the past. See Feb. 18 Tr. at

46:13-48:4 (Dykema)(citing Link v. Wabash R.R., 370 U.S. 626, 633-34 (1962); Minter v. Prime

Equip. Co., 451 F.3d 1196, 1206 (10th Cir. 2006); United States v. Lewis, No. CR 08-0057 JB,

2020 WL 128580, at *20 (D.N.M. Jan. 10, 2020)(Browning, J.)).

       563.    The United States then argued that the Complaint references springs and trails, but

it does not specifically seek title to these geographic features. See Feb. 18 Tr. at 49:4-23

(Dykema). It noted that it asked Jemez Pueblo to answer what areas within the Valles Caldera to

which it sought title and that Jemez Pueblo stated that it was seeking the full 99,000 acres in Baca

Location Number 1. See Feb. 18 Tr. at 49:24-50:25 (Dykema). The United States then noted that

it made a mistake in conceding that Jemez Pueblo’s MSJ preserved its claims to Redondo

Mountain and Banco Bonito. See Feb. 18 Tr. at 51:2-9 (Dykema). The United States clarified

that Jemez Pueblo correctly preserved a claim to Banco Bonito, but its claim for Redondo Peak “is

fundamentally different from the claim they made in their summary judgment motion,” Feb. 18

Tr. at 51:20-22 (Dykema), because Jemez Pueblo is seeking

                   , see Feb. 18 Tr. at 51:20-52:15 (Dykema). The United States next discussed

Reed v. Philip Ory Fin. Servs., LLC, 546 F. Supp. 2d 1219 (D. Kan. 2008)(Robinson, J.), and

Owner-Operator Indep. Drivers Ass’n, Inc. v. USIS Commercial Servs., Inc., 537 F.3d 1184, 1190

(10th Cir. 2008), in which courts upheld a rule 15 motion where the issue was clearly flagged

throughout the case. See Feb. 18 Tr. at 52:16-54:2 (Dykema). It argued that Jemez Pueblo only

flagged its Banco Bonito claim and that mentioning geologic features in the Complaint is not

enough to later assert title to them, especially considering how small Jemez Pueblo’s claims are




                                              - 105 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 106 of 193



now. See Feb. 18 Tr. at 54:8-55:21 (Dykema).

       564.    The United States then argued that it seemed odd to assert aboriginal title to a trail

that is only a few feet across, or to a spring, because aboriginal title requires dominance over the

property. See Feb. 18 Tr. at 55:22-56:6 (Dykema). The United States asked how Jemez Pueblo

could control and dominate a spring, a trail, or a shrine when it did not control and dominate the

surrounding landscape in which these features were located. See Feb. 18 Tr. at 56:6-13 (Dykema).

Such a conclusion, the United States asserted, would not make sense. See Feb. 18 Tr. at 56:13-14

(Dykema). It noted that Jemez Pueblo had not cited any case concluding that an aboriginal claim

for a piece of property only a few feet across was possible. See Feb. 18 Tr. at 56:15-24 (Dykema).

The United States then reminded the Court that the Valles Caldera has a unity to it that polygons

cannot capture. See Feb. 18 Tr. at 56:25-57:21 (Court).

       565.    Next, the United States discussed rule 59 and rule 52 of the Federal Rules of Civil

Procedure; it stated that rule 52(b) is limited similarly to rule 59, and litigants seeking to use it

cannot advance new theories. See Feb. 18 Tr. at 57:22-58:13 (Dykema). It also argued that the

Court would prejudice other Pueblos and Tribes who reluctantly testified at trial but had no notice

that Jemez Pueblo would later assert title to more specific areas. See Feb. 18 Tr. at 59:13-21

(Dykema). It said that Jemez Pueblo “is trying to lay claim to lands that may very well be sacred

to other pueblos without giving those other pueblos the rudiments of due process, namely notice

and an opportunity to be heard. That would be manifest injustice.” Feb. 18 Tr. at 60:2-6

(Dykema). The United States next argued that a good sign that clear error has occurred is if it

manifests itself without needing in-depth analysis or factual review. See Feb. 18 Tr. at 60:10-16

(Dykema). It said that the mere fact that Jemez Pueblo spent fifty-four pages arguing its Banco




                                               - 106 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 107 of 193



Bonito claim suggests that clear error did not occur. See Feb. 18 Tr. at 60:21-61:10 (Dykema).

        566.    The United States then reviewed the four cases on which Jemez Pueblo relies. See

Feb. 18 Tr. at 61:11 (Dykema). It noted that the claimed acreage in Alabama-Coushatta Tribe of

Texas v. United States was “continuous and constant, and very substantial,” rather than small,

individual geologic features. Feb. 18 Tr. at 62:2-3 (Dykema). It distinguished Wichita Indian

Tribe v. United States as an abandonment case concerning established aboriginal title, whereas

abandonment is not at issue here and Jemez Pueblo has not established aboriginal title to any land

tract. See Feb. 18 Tr. at 62:6-63:15 (Dykema). It noted that it had extensively discussed Sac &

Fox Tribe of Indians of Oklahoma v. United States and Strong v. United States at the last hearing,

but it added that both cases involved giant tracts of land, and the plaintiffs did not object to smaller

portions. See Feb. 18 Tr. at 63:16-64:13 (Dykema). The United States then argued that the usage

evidence produced at trial does not change the underlying lawsuit’s claim. See Feb. 18 Tr. at

64:14-65:5 (Dykema). The United States contended that that evidence was relevant to Jemez

Pueblo’s claim to the entire Valles Caldera. See Feb. 18 Tr. 64:24-65:5 (Dykema).

        567.    The United States then argued that neither Zuni Tribe of New Mexico v. United

States nor Caddo Tribe of Oklahoma v. United States, 35 Ind. Cl. Comm. 321, 356-58 (1975), help

Jemez Pueblo’s case. See Feb. 18 Tr. at 65:5-10 (Dykema). The United States argued that, in both

cases, there was extensive evidence of use and control. See Feb. 18 Tr. at 65:11-22 (Dykema).

That is different from this case, the United States contended, and it said that the “case is as though

plaintiffs had asserted the claims to the entirety of Texas and after trial, after losing, they fly-speck

the record and realize the defendant didn’t put in any evidence on usage of San Antonio, so presto,

they get San Antonio.” Feb. 18 Tr. at 65:24-66:4 (Dykema).




                                                - 107 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 108 of 193



       568.    The Court then asked the United States if it would have tried the case any differently

if Jemez Pueblo had expressly presented smaller claims. See Feb. 18 Tr. at 66:10-16 (Court). The

United States stated that counsel would have worked with other Pueblos to present their uses more

specifically. See Feb. 18 Tr. at 66:17-67:10 (Dykema). It added that discovery would have been

different, as it would have “drill[ed] down into each of the” areas to which Jemez Pueblo asserts

title, “rather than just picking and choosing what we could do in the time allowed for the

deposition.” Feb 18 Tr. at 67:20-23 (Marinelli). The United States asserted that discovery also

would have been different, because it would have asked more specific questions to Jemez Pueblo.

See Feb. 18 Tr. at 68:1-11 (Marinelli). The United States also asserted that its outreach to Tribes

would have been different, which would have helped the United States address Jemez Pueblo’s

claims more completely. See Feb. 18 Tr. at 68:12-69:9 (Marinelli).

       569.    The Court then wondered aloud whether it would help the parties “for me to dodge

these issues” if the Tenth Circuit reverses the Court. Feb. 18 Tr. at 69:15-16 (Court). The United

States replied that it had provided the Court with enough evidence to address each area and did not

think the Tenth Circuit could overturn findings based on them. See Feb 18 Tr. at 69:22-70:11

(Marinelli). Instead, the United States suggested that the Court reinforce its opinion with more

evidence. See Feb. 18 Tr. at 70:12-23 (Marinelli).

       570.    The United States then addressed Jemez Pueblo’s demonstrative slides from the

hearing. See Feb. 18 Tr. at 72:8-10 (Marinelli)(citing Demonstrative Exhibits, filed February 18,

2020 (Doc. 448)). It stated that the slides show that the geothermal project area stretched from

the north to the west side of Redondo Mountain and covered land belonging to a number of

separate Tribes. See Feb. 18 Tr. at 72:10-20 (Marinelli). It argued that what Jemez Pueblo calls




                                              - 108 -
Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 109 of 193
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 110 of 193



this position is consistent with Santa Clara Pueblo’s longstanding position on its Valles Caldera

uses. See Feb. 18 Tr. at 82:4-24 (Marinelli). It noted that it considers Whatley’s map a more

credible depiction of Santa Clara Pueblo use than his later map, DX-SL. See Feb. 18 Tr. at 82:25-

83:11 (Marinelli)(citing Valles Caldera National Preserve Map at 1 (dated Oct. 1, 2015), admitted

November 2, 2018, at trial as United States’ Ex. DX-OY; Map of Whatley GIS Data at 1).

        572.      Last, the United States argued that, contrary to Jemez Pueblo’s earlier assertions,

other Pueblos do not recognize the Valles Caldera as exclusively belonging to Jemez Pueblo. See

Feb. 18 Tr. at 83:12-84:6 (Marinelli). It stated that “the basic fact here is that Redondo Peak is

sacred to at least fifteen tribes. At least fifteen tribes go there.” Feb. 18 Tr. at 84:7-9 (Marinelli).

According to the United States, these other Tribes have used it throughout history without

recognizing that the land was Jemez Pueblo’s land and these other Tribes have often used the land

despite not being on “good terms with Jemez.” Feb. 18 Tr. at 84:16 (Marinelli). See id. at 84:9-

18 (Marinelli).

        573.      Jemez Pueblo then responded with its final points. See Feb. 18 Tr. at 85:1

(Luebben). It cited United States on Behalf of Zuni Tribe of New Mexico v. Platt, 730 F. Supp.

318 (D. Ariz. 1990)(Carroll, J.), which clarified Santa Clara Pueblo’s land acquisition in the Valles

Caldera, and cited resolutions from the Congress of American Indians and All Pueblo Council of

Governors that support returning the Valles Caldera to the Jemez Pueblo, see Feb. 18 Tr. at 85:1-

86:7 (Luebben)(citing NCAI Resolution No. ATL-14-009 at 2 (dated Oct. 2014), admitted

November 7, 2018, at trial as Jemez Pueblo's Ex. PX 220; All Pueblo Council of Governors

Resolution No. APCG 2014-11 at 2 (dated Aug. 20, 2014), admitted November 7, 2018, at trial as

Jemez Pueblo's Ex. PX 219). Jemez Pueblo then stated that the geothermal litigation does not




                                                - 110 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 111 of 193



show that nineteen Pueblos used the Valles Caldera, but only that some individuals used certain

areas. See Feb. 18 Tr. at 87:3-12 (West). It disputed the United States’ contention that the Valles

Caldera National Preserve Map is more credible than Whatley’s GIS Map, and directed the Court

to Whatley’s trial testimony and Dr. Gauthier’s cross-examination. See Feb. 18 Tr. at 87:21-88:10

(West). Jemez Pueblo then noted that Governor Chavarria admits that he did not identify any

ceremonial hunting areas and did not know where Jemez Pueblo’s aboriginal lands are. See Feb.

18 Tr. at 88:11-89:4 (West). Finally, Jemez Pueblo stated that the trial record does not show that

Jemez Pueblo never traded with other Pueblos; Jemez Pueblo argued that the record shows that it

traded heavily after 1680. See Feb. 18 Tr. at 89:5-13 (West). The Court thanked the parties for

their hard work and courtesy during the case, and it promised an opinion on the Motion by the

summer’s end. See Feb. 18 Tr. at 90:3-19 (Court).

       12.     Subsequent Briefing and the U.S. Supplemental Response.

       574.    A month after the February 18, 2020, Hearing, the parties submitted additional

Findings of Fact and Conclusions of Law. See U.S. Proposed Findings at 1; Jemez Pueblo

Proposed Findings at 1. Thirty days later, the United States and Jemez Pueblo filed responses to

the opposing party’s proposed supplemental Findings of Fact and Conclusions of Law. See United

States’ Response to Jemez’ Proposed Supplemental Findings of Fact and Supplemental

Conclusions of Law, filed April 20, 2020 (Doc. 454)(“U.S. Supplemental Response”); Plaintiff

Pueblo of Jemez Response to the United States Proposed Findings of Fact and Conclusions of Law

on Reconsideration, filed April 20, 2020 (Doc. 455)(“Jemez Pueblo Supplemental Response”).

Each supplemental response was limited to the page length of proposed findings of fact and

conclusions of law brief to which it responds See Jan 28 Tr. at 21:25-22:1 (Court). The United

States organized the U.S. Supplemental Response as a numbered list of responses and objections



                                              - 111 -
        Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 112 of 193



to the proposed Findings of Fact and Conclusions of Law in the Jemez Pueblo Supplemental

Response. The Court has addressed the U.S. Supplemental Response in the Factual Background

section above.

          13.    The Jemez Pueblo Supplemental Response.

          575.   Jemez Pueblo responded to the United States’ Proposed Findings of Fact and

Conclusions of Law on Reconsideration with structured argument rather than precise, individual

responses. See Jemez Pueblo Supplemental Response at 4-18. It argues that, while its findings

are rooted in the evidentiary record, the United States’ proposed findings “are irrelevant, do not

address actual physical use of another tribe in the sub-areas, obfuscate the record, and are, at times,

invented.” Jemez Pueblo Supplemental Response at 3. See id. at 3 n.2 (arguing that the record

does not support Jicarilla Apache or Navajo Nation members using the Valles Caldera and that

FOF ¶ 176, at 87, incorrectly states that Navajo camped on the southwest side of the Valle Grande

rather than the southeast side). It argues that the United States’ evidence is inconsistent with

aboriginal Indian title law and does not defeat Jemez Pueblo’s claims to discrete sub-areas. See

Jemez Pueblo Supplemental Response at 3. Jemez Pueblo then discusses each sub-area to which

it seeks title. See Jemez Pueblo Supplemental Response at 4.

          576.   First, Jemez Pueblo argues that none of the United States’ proposed findings

address the                                                                   .   See Jemez Pueblo

Supplemental Response at 4. It argues that, without a record of another Indian group using these

sub-areas, Jemez Pueblo must show only its own use to establish aboriginal title. See Jemez Pueblo

Supplemental Response at 4. It also argues that the United States has not shown that Zia Pueblo

used the                       that its Motion identifies. See Jemez Pueblo Supplemental Response

at 4.



                                               - 112 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 113 of 193



       577.    Second, Jemez Pueblo argues that its Banco Bonito use is exclusive and dominant.

See Jemez Pueblo Supplemental Response at 5. It argues that the United States has only weak --

and contradicted -- support for arguing that other Tribes used the Banco Bonito, and it asserts later

that the United States conceded at trial that Jemez Pueblo was the exclusive user of Banco Bonito.

See Jemez Pueblo Supplemental Response at 5, 8 (citing VCNP Land Use History at 28, 71;

Steffen Rebuttal Report at 2, 4-5, 7; Gauthier Report at 8; Nov. 8 Tr. at 2370:4-7, 2372:1-10,

2372:22-2373:2, 2374:11, 2391:17-20, 2393:2-3, 2484:16-18). It again states that evidence of

peeled trees does not confirm that Jicarilla Apaches used the Banco Bonito, and it argues that,

contrary to the United States proposed finding ¶ 25, “[d]riving on a state road built in modern times

is not an aboriginal use of Banco Bonito.” Jemez Pueblo Supplemental Response at 6. It also

contests Zia Pueblo’s Valles Caldera use, arguing that “[n]o witness nor any document denotes

any Zia path, route, or trail in any of the sub-areas” and that evidence shows Zia Pueblo members

only using the Valles Caldera’s western half. Jemez Pueblo Supplemental Response at 7-8.

       578.    Next, Jemez Pueblo argues that it has shown specific and extensive use of Redondo

Meadows. See Jemez Pueblo Supplemental Response at 9. It argues that the United States has

not added additional arguments rebutting Jemez Pueblo’s claim, and it instead disputes Redondo

Meadows’ geographic boundaries. See Jemez Pueblo Supplemental Response at 9. It argues

further that the Court should not give “statements made at a federal tribal consultation about a

shared spiritual connection” the same weight as Jemez Pueblo’s continued traditional uses. See

Jemez Pueblo Supplemental Response at 9.

       579.    Jemez Pueblo then argues that it has demonstrated exclusive use of the Valle San

Antonio. See Jemez Pueblo Supplemental Response at 9. It states that a “single, random and




                                               - 113 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 114 of 193



isolated question about the PNM pipeline, not discussed by any witness, cannot defeat the

overwhelming and extensive evidence confirming only Jemez use in the western two-thirds of the

Valle San Antonio.” Jemez Pueblo Supplemental Response at 9. It argues that the quality and

character of the evidence of Zia Pueblo’s use pales in comparison to its own use evidence and that

Zia Pueblo has largely not used Valles Caldera or the claimed sub-areas in traditional ways. See

Jemez Pueblo Supplemental Response at 9-10.

       580.    Jemez Pueblo next argues that other Pueblos and Tribes have not used the claimed

sub-areas. See Jemez Pueblo Supplemental response at 11. It argues that the Court’s conclusion

that Santa Clara Pueblo used the Valles Caldera’s northeast corner does not allow the United States

to argue that it used the western two-thirds of Valle San Antonio; further, it argues that Santa Clara

Pueblo’s boundaries lie on the Valles Caldera’s eastern edge. See Jemez Pueblo Supplemental

response at 11-12 (citing Dec. 3 Tr. 5114:1-19; id. at 5146:6-9; id. at 5152:25-5153:4; id. at

5165:16-25; id. at 5169:4-7; Santa Clara Pueblo Letter to Andy Dunigan re: Claims to Baca

Location No. 1 (dated Sept. 26, 1997), admitted October 29, 2018, at trial as Jemez Pueblo's Ex.

PX 005; History of the Boundary Between the Baca Location No. 1 Grant and Santa Clara Pueblo

at 96-99 (dated June 3, 1998), admitted October 29, 2018, at trial as Jemez Pueblo’s Ex. PX 172;

Letter from Walter Dasheno, Governor of Santa Clara Pueblo, to Andy Dunigan at 1; Tribal

Council, Pueblo of Santa Clara, Resolution No. 97-18). Jemez Pueblo also argues that the Navajo

Nation has not used its claimed sub-areas and that the United States does not have contradictory

evidence. See Jemez Pueblo Supplemental Response at 12. It argues that an ethnographic study

of the Valles Caldera suggests that the Navajo’s land did not extend to the Valles Caldera, and

evidence from a September, 1863, incident where Jemez Pueblo sheltered Navajo Nation warriors




                                               - 114 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 115 of 193



that various Tribes and the United States Army pursued does not suggest that Jemez Pueblo

submitted to other Tribes. See Jemez Pueblo Supplemental Response at 12 (citing VCNP Land

Use History at 37; Craig Martin, Valle Grande: A History of the Baca Location No. 1 at 19 (2003),

admitted November 15, 2018, at trial as United States’ Ex. DX-JO (“Valle Grande”)). Finally,

Jemez Pueblo argues that “maps admitted into evidence confirm Jemez’ title to the four areas.”

Jemez Pueblo Supplemental Response at 13.

       581.    Jemez Pueblo then turns to the United States’ proposed conclusions of law; it argues

first that it meets the standard for the Court to rule on its rule 59(e) Motion, because it would be

“clear error and manifest injustice” if the Court did not make specific factual findings about the

four discrete sub-areas. Jemez Pueblo Supplemental Response at 14. It noted that all parties agree

that the Court can award less than the original claim area and that “no case supports the

Government’s assertions that an area a tribe claims aboriginal title must be a certain size or be in

a particular location.” Jemez Pueblo Supplemental Response at 15-16. It also stated that Wichita

Indian Tribe v. United States is highly relevant, because its holding is premised on nearly identical

evidence of use as in this case. See Jemez Pueblo Supplemental Response at 16-17 (citing Wichita

Indian Tribe v. United States, 696 F.2d at 1384-86).

       582.    Last, Jemez Pueblo argued that the United States has always been on notice that it

“sought title to discrete Sub-areas.” Jemez Pueblo Supplemental Response at 17. It stated that its

original Complaint “discussed in detail many of these sub-areas.” Jemez Pueblo Supplemental

Response at 18 (citing Complaint ¶¶ 30-33, 38-42, 45-50, 57-58, 79, at 6-9, 12). It stated that,

while the United States focuses on one discovery request where it asked Jemez Pueblo to identify

its claim area, it “ignores other discovery requests where Jemez extensively identified multiple




                                               - 115 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 116 of 193



areas.” Jemez Pueblo Supplemental Response at 18 (citing Plaintiff Pueblo of Jemez’s Second

Supplemental Answers and Objections to Defendant United States of America’s Interrogatories,

dated July 3, 2019, filed April 20, 2020 (Doc. 455-1)). It also asserts that the United States had

notice from depositions that it took of Jemez Pueblo witnesses. See Jemez Pueblo Supplemental

Response at 18. It contends that the United States’ assertion that it would have more extensively

developed and presented evidence of other Tribes’ use of other areas, including by cross-

examining Dr. Ferguson, “is unpersuasive,” because the United States had several opportunities to

cross Dr. Ferguson, and it did not produce additional evidence. Jemez Pueblo Supplemental

Response at 18. Jemez Pueblo concluded by arguing that courts do “not deny a complaint in its

entirety when a party is unsuccessful in proving some of its damages or when damages are less

than initially pled. Rather, the final order should conform to the evidence, which is aligned with

Jemez’s requests.” Jemez Pueblo Supplemental Response at 19.

                         LAW REGARDING ABORIGINAL TITLE

       583.    Aboriginal title, or original Indian title, refers to American Indian land occupancy

rights premised on exclusive use and occupancy of a particular territory at the time of first

European contact, and to an entitlement arising subsequent to such contact under the governing

European sovereign’s laws, which are derived largely from international law concepts that

prevailed before the American Revolution. See Pueblo of Jemez v. United States, 790 F.3d at

1151-56 (discussing Indian law and aboriginal title history); Felix Cohen, Original Indian Title,

32 Minn. L. Rev. 28, 43-44 (1947)(“Our concepts of Indian title derive only in part from common

law feudal concepts. In the main, they are to be traced to Spanish origins, and particularly to

doctrines developed by Francisco de Vitoria, the real founder of modern international law.”). A




                                             - 116 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 117 of 193



Tribe establishes aboriginal title by “immemorial occupancy . . . to the exclusion of other Indians,”

i.e., by continually and exclusively fishing, hunting, gathering, and otherwise occupying lands.

Nw. Bands of Shoshone Indians v. United States, 324 U.S. 335, 338-39 (1945). Aboriginal title

exists at the United States’ pleasure, and the United States may effectuate aboriginal title

extinguishment “by treaty, by the sword, by purchase, by the exercise of complete domination

adverse to the right of occupancy, or otherwise.” United States v. Santa Fe Pac. R.R. Co., 314

U.S. 339, 347 (1941)(“Santa Fe”). Although Congress has the exclusive power to extinguish

aboriginal title, intent to do so must be “plain and unambiguous,” and will not be “lightly implied.”

Santa Fe, 314 U.S. at 346, 354. Notwithstanding this requirement, several federal courts have held

that Congressional acts in anticipation of settlement and public use, and actual settlement, by non-

Indians are factors that may affect extinguishment. See, e.g., United States v. Gemmill, 535 F.2d

1135, 1147 (9th Cir. 1976); United States v. Pueblo of San Ildefonso, 513 F.2d at 1391; Gila River

Pima-Maricopa Indian Cmty. v. United States, 494 F.2d 1386, 1386 (Fed. Cir. 1974).

        1.      Establishment of Aboriginal Title.

        584.    Among the ways that American Indian Tribes may acquire real property interests

is through possession and exercise of sovereignty,51 and, within the bundle of recognized property

rights,52 aboriginal title refers to land claimed by sovereignty, rather than by letters patent or other



        51
           The Supreme Court has delineated six ways in which Tribes may acquire interest in real
property: (i) possession and exercise of sovereignty; (ii) action of a prior government; (iii) by
treaty; (iv) by act of Congress; (v) by executive action; or (vi) by purchase. See Montana v. United
States, 450 U.S. 544, 559 (1981).
        52
         The common law of real property recognizes particular estates in land that comprise the
permissible forms in which real property is held. See Joseph William Singer, Property §§ 7.1-7.7,
at 299-344 (5th ed. 2016). These estates describe particular bundles of rights and obligations,
some of which owners can vary and some of which owners cannot vary. See Singer, Property



                                                - 117 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 118 of 193



formal conveyance.53 Aboriginal title preexists the formation of the United States. See Santa Fe,

314 U.S. at 347 (“Nor is it true, as respondent urges, that a tribal claim to any particular lands must

be based upon a treaty, statute, or other formal government action.”); Cramer v. United States, 261

U.S. 219, 229 (1923)(“The fact that such right of occupancy finds no recognition in any statute or

other formal governmental action is not conclusive.”). See also Native Vill. of Eyak v. Blank,

F.3d at 622 (9th Cir. 2012)(“Aboriginal rights don’t depend on a treaty or an act of Congress for

their existence.”); Sac & Fox Tribe of Indians of Okla. v. United States, 383 F.2d at 998-99 (stating

that aboriginal title is not “frozen” as of the date of discovery or the date of establishment of the

United States). Aboriginal title is established through exclusive occupation of historic Indian

lands. See Santa Fe, 314 U.S. at 345 (“If . . . the lands in question . . . were included in[] the

ancestral home of the Walapais in the sense that they constituted definable territory occupied

exclusively by the Walapais (as distinguished from lands wandered over by many tribes), then the

Walapais had ‘Indian title.’” (quoting Buttz v. N. Pac. R.R. Co., 119 U.S. 55, 66 (1886))). See

also Native Vill. of Eyak v. Blank, 688 F.3d at 622 (“[T]he Villages have the burden of proving




§ 7.1-7.7, at 299-344. In the American legal landscape, the real property interests that American
Indian Tribes hold “represent a unique form of property right, one that is shaped by the federal
trust over tribal land and statutory restrains against alienation.” Cohen’s Handbook § 5.04[3][a],
at 995 (discussing the federal government’s interest in tribal land as a trustee’s fee title and the
tribal interest as beneficial ownership under trust). Approximately “56.2 million acres of land are
now held in trust by the United States for Indian Tribes and individuals.” Cohen’s Handbook
§ 15.01, at 995. That amount is about two percent of the landmass of the continental United States.
See An Introduction to Indian Nations in the United States, Nat’l Cong. Of Am. Indians, 13 (Nov.
11, 2003), http://www.ncai.org/about-tribes/Indians_101.pdf.

        Letters patent is defined as a “document granting some right or privilege, issued under
       53

governmental seal but open to public inspection.” Black’s Law Dictionary, “Letters Patent,” at
1046 (10th ed. 2014).




                                               - 118 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 119 of 193



‘actual, exclusive, and continuous use and occupancy ‘for a long time’ of the claimed area.”

(quoting Sac & Fox Tribe of Indians of Okla. v. United States, 383 F.2d at 998)). Moreover,

“occupancy necessary to establish aboriginal possession is a question of fact.” Santa Fe, 314 U.S.

at 345.

          585.   The Supreme Court consistently has held that Tribes have a “legal as well as just

claim to retain possession” of the land that they have historically occupied within the United States.

Johnson v. M’Intosh, 21 U.S. 543, 574 (1823). Moreover, this right exists independent of the

United States’ recognition.54 See Holden v. Joy, 84 U.S. 211, 244 (1872)(“[T]he Indians as tribes

or nations, have been considered as distinct, independent communities, retaining their original,

natural rights as the undisputed possessors of the soil, from time immemorial.”). Early Supreme

Court decisions built the framework for understanding the relationship of the United States to

Tribes and Tribal property. For example, in Johnson v. M’Intosh, the Marshall Court55 adopted a

rule of international law known as the “discovery doctrine” and explained how that doctrine

functions alongside United States law. See 21 U.S. at 572-74. Under the discovery doctrine,

European nations claimed the right to acquire land rights from American Indians, exclusive both

of other European nations and of their own subjects. See 21 U.S. at 573 (“[D]iscovery gave title

to the government by whose subjects, or by whose authority, it was made, against all other




          Both international law and common-law countries’ law recognize aboriginal title. See,
          54

e.g., UN Declaration on the Rights of Indigenous Peoples, G.A. Res. 61/295 U.N. Doc.
A/RES/61/295 (Sept. 2007); Mabo v. Queensland II (1992) 175 C.L.R. 1 (Austl.)(holding that
“native title” exists and that Australia’s common law recognizes native title).

        The “Marshall Court” refers to the Supreme Court of the United States from 1801 to
          55

1835, when John Marshall served as the fourth Chief Justice of the United States. See Bernard
Schwartz, A History of the Supreme Court at 43-44 (1993).



                                               - 119 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 120 of 193



European governments, which title might be consummated by possession.”). The Supreme Court

in Johnson v. M’Intosh held that Tribal conveyances to private parties in 1773 and 1775 did not

convey fee simple title to the lands, because English law forbade alienation of aboriginal title

without the Crown’s consent. See 21 U.S. at 594. Thus, the United States’ later conveyances of

the fee in those lands superseded the Tribe’s prior conveyances. See 21 U.S. at 603-04. The

Supreme Court described the Tribal interest in the land as a “title of occupancy,” “rights of

occupancy,” and “right of possession,” 21 U.S. at 583, 587, 588, and characterized the United

States’ interest as successor to the discoverer as the “fee,” “absolute title,” and the “absolute

ultimate title,” 21 U.S. at 588.

       586.      The discovery doctrine prevents aboriginal title alienation without the European

sovereign’s consent or the United States’ consent, or that of the original thirteen states,56 as

successor-in-interest. See Oneida Indian Nation v. Cty. of Oneida, 414 U.S. at 670; Seneca Nation

of Indians v. Christy, 162 U.S. 283, 828 (1896). Alongside the restraint on alienation was the

exclusive power to purchase Indian land, traditionally called the “right of preemption.”57 Johnson



       56
          An earlier Supreme Court decision established that the thirteen original states had
succeeded England’s fee interest in aboriginal title. See Fletcher v. Peck, 10 U.S. 87, 142-43
(1810); Seneca Nation v. New York, 382 F.3d 245, 265 (2d Cir. 2004)(holding that title to Seneca
lands that England acquired in 1764 passed to New York after the American Revolution). This
doctrine changed with the adoption of the Constitution of the United States, whereby the United
States gained exclusive power over Indian affairs. See Worcester v. Georgia, 31 U.S. at 558;
Oneida Indian Nation v. New York, 194 F. Supp. 2d 104, 146 (N.D.N.Y. 2002)(Kahn, J.)(“Any
rights [in Indian land] possessed by the State prior to ratification of the Constitution were ceded
by the State to the federal government by the State’s ratification of the Constitution.”). Congress
formally exercised its exclusive power over Tribal lands in the 1790 Nonintercourse Act by
forbidding any transfer of title to lands that Indians or Tribes held to any person or state, “whether
having the right of pre-emption to such lands or not,” unless made by treaty held under federal
authority. Act of July 22, 1970, § 4, 1 Stat. 137.
       57
            Right of Preemption is defined as a “potential buyer’s contractual right to have the first



                                                - 120 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 121 of 193



v. M’Intosh, 21 U.S. at 565 n.5. The discovery doctrine also provided a mechanism to validate

the United States’ previous acquisitions of Tribal land “by purchase or conquest.” Johnson v.

M’Intosh, 21 U.S. at 587.

        587.    Three additional Marshall Court opinions address aboriginal title and further

elaborate on the nature of Tribal rights to property: Cherokee Nation v. Georgia, 30 U.S. 1 (1831);

Worcester v. Georgia, 31 U.S. 515 (1832); and Mitchel v. United States, 34 U.S. 711 (1835). In

Worchester v. Georgia, the Supreme Court discussed extensively the doctrine of discovery and the

nature of aboriginal title, and it noted that, while the sovereign interest permitted the European

sovereign to issue land grants still subject to aboriginal title, the issuance of a grant was insufficient

by itself to extinguish such title. See 31 U.S. at 546. Until the European sovereign purchased the

land from a given Tribe, the grant “asserted a title against Europeans only and was considered as

blank paper so far as the rights of natives were concerned.” 31 U.S. at 546. In Mitchel v. United

States, the Supreme Court upheld the validity of title acquired from an Indian Tribe in present-day

Florida, because Spain had ratified the Tribal sale and thereby extinguished aboriginal title to the

property. See 34 U.S. at 751-53. The Supreme Court affirmed the notion that aboriginal title was

“as sacred as the fee simple of the whites” and analogized the sovereign’s right as an “ultimate

reversion in fee” subject to the Tribe’s “perpetual right of occupancy.” 34 U.S. at 746, 756.

        588.    Although refusing to accord American Indians full sovereignty and title over their

lands, the Marshall Court cases nevertheless afford ample respect to aboriginal title. See, e.g.,

Johnson v. M’Intosh, 21 U.S. at 574 (stating that aboriginal title makes a Tribe’s members “the




opportunity to buy, at a specified price, if the seller chooses to sell within the contracted period.”
Black’s Law Dictionary, “Right of Preemption” at 1521 (10th ed. 2014).



                                                 - 121 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 122 of 193



rightful occupants of the soil, with a legal as well as just claim to retain possession of it”). The

Supreme Court respected the Tribal right to retain possession, provided Tribes remained at peace

with the United States. See Johnson v. M’Intosh, 21 U.S. at 591 (“[T]he Indian inhabitants are to

be considered merely as occupants, to be protected, indeed, while in peace, in the possession of

their lands.”). These cases further recognize Tribal sovereignty over Tribal lands by asserting that

Tribal members and others who acquire land from Tribes are subject to Tribal law. See Johnson

v. M’Intosh, 21 U.S. at 593 (“The person who purchases lands from the Indians, within their

territory, incorporates himself with them, so far as respects the property purchased; holds their title

under their protection, and subject to their laws.”). In contrast, only the United States could

extinguish aboriginal title, with purchase being the preferred acquisition method. See Johnson v.

M’Intosh, 21 U.S. at 586. While Congress and the President did not always follow these principles,

the Supreme Court consistently reiterated and applied them to protect aboriginal title. See, e.g.,

Cty. of Oneida v. Oneida Indian Nation, 470 U.S. at 235 (collecting cases); Holden v. Joy, 84 U.S.

at 244 (stating that aboriginal title is “absolute, subject only to the [federal] pre-emption right of

purchase”); Chouteau v. Molony, 57 U.S. 203, 203 (1853)(interpreting Spanish fee grant as

confirming easement granted previously to Tribe).

       589.    A Tribe asserting aboriginal title may bring a federal common-law action to enforce

ownership rights. See, e.g., Cty. of Oneida v. Oneida Indian Nation, 470 U.S. at 235-36 (collecting

cases). Moreover, the Supreme Court has stated that occupancy necessary to establish aboriginal

possession is a question of fact, determined as any other question of fact. See Santa Fe, 314 U.S.

at 359-60 (“As we have said, occupancy necessary to establish aboriginal possession is a question

of fact.”). The Court of Claims has concluded that factual support for an aboriginal title claim may




                                               - 122 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 123 of 193



include: evidence that no other Tribes claimed or used the areas involved, a neighboring Tribe’s

recognition of ownership, earlier official European sovereign recognition of the Tribe’s exclusive

title, and expert testimony of historians in the field of American history. See Otoe & Missouria

Tribe v. United States, 131 F. Supp. 265, 289-91 (Ct. Cl. 1955).

       2.      Scope and Limits of Aboriginal Title.

       590.    The requirement that aboriginal title be based on possession or occupancy, as

opposed to official documentation, raises important questions about the nature and extent of

possession required to support aboriginal title. Since the earliest Spanish conquests, opponents of

American Indian property rights have argued that hunting, gathering, and other uses which involve

only occasional human presence are not sufficient to constitute possession. See, e.g., Johnson v.

M’Intosh, 21 U.S. at 567 (“On the part of the defendants, it was insisted, that the uniform

understanding and practice of European nations, and the settled law, as laid down by the tribunals

of civilized states, denied the right of the Indians to be considered as independent communities,

having a permanent property in the soil.”). Opponents of such rights argued that courts should

declare Indian lands vacant and available to the first Europeans to put them to commercial use.

See Johnson v. M’Intosh, 21 U.S. at 588-89. Alternatively, they argued that hunting rights should

be nonexclusive, similar to fishing rights in public lands. See Johnson v. M’Intosh, 21 U.S. at

567-71 (citing as justification the scholarship of notable European authors Locke, Grotius,

Montesquieu, and de Vattel).58 The Marshall Court, however, rejected these arguments in

Johnson v. M’Intosh and again in Mitchel v. United States, both of which recognize aboriginal



       58
          These scholars all share a preference for land use patterned after the European labor
theory of property, i.e., that interests in real property originate from the exertion of labor upon
natural resources. See S. James Anaya, Indigenous Peoples in International Law 11-16 (1996).



                                              - 123 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 124 of 193



title based on traditional Tribal use alone. See Johnson v. M’Intosh, 21 U.S. at 569-70; Mitchel v.

United States, 34 U.S. at 746 (1835)(“[T]heir hunting grounds were as much in their actual

possession as the cleared fields of the whites.”).

       591.    In treaties with the United States, the limit of aboriginal title correspond with the

limit of a Tribe’s exclusive possession that other Tribes respected, i.e. with a Tribe’s national

boundaries; therefore, proof of exclusive and continuous occupation of the land determines the

boundary of land claimed under aboriginal title.59 See, e.g., United States v. Alcea Band of

Tillamooks, 329 U.S. 40, 40 (1946); Santa Fe, 314 U.S. at 345; Pueblo of Jemez v. United States,

790 F.3d at 1165. See also Yankton Sioux Tribe of Indians v. South Dakota, 796 F.2d 241, 243

(8th Cir. 1986)(“In order to establish aboriginal title, an Indian tribe must show that it actually,

exclusively, and continuously used the property for an extended period of time.”). Thus, to

establish the extent of a land claim under aboriginal title, a Tribe must show that it “‘used and

occupied the land to the exclusion of other Indian Groups.’” Pueblo of Jemez v. United States, 790

F.3d at 1165-66 (emphasis in original)(quoting Pueblo of San Ildefonso, 513 F.2d at 1394). See

Native Village of Eyak, 688 F.3d at 624 (“Exclusivity is established when a tribe or a group

shows that it used and occupied the land to the exclusion of other Indian groups.” (emphasis in

original)). This requirement means that the Tribe must have behaved as an owner of the land by

exercising dominion and control. See Santa Fe, 314 U.S. at 345. See also Native Vill. of Eyak v.

Blank, 688 F.3d at 623 (“The tribe or group must exercise full dominion and control over the area,




       59
         Moreover, a Tribe may prove exclusive and continuous occupation by reference to
adjacent land that the Tribe ceded. See, e.g., United States v. Elliot, 131 F.2d 720, 724 (10th Cir.
1942).



                                               - 124 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 125 of 193



such that it ‘possesses the right to expel intruders,’ . . . as well as the power to do so.” (quoting

Osage Nation of Indians v. United States, 19 Ind. Cl. Comm. 447, 489 (1968))). The Court of

Claims has explained that

       [i]mplicit in the concept of ownership of property is the right to exclude others.
       Generally speaking, a true owner of land exercises full dominion and control over
       it; a true owner possesses the right to expel intruders . . . . True ownership of land
       by a tribe is called in question where the historical record of the region indicates
       that it was inhabited, controlled or wandered over by many tribes or groups.
       Ordinarily, where two or more tribes inhabit an area no tribe will satisfy the
       requirement of showing such “exclusive” use . . . .
United States v. Pueblo of San Ildefonso, 513 F.2d at 1394 (quoted by the United States Court of

Federal Claims60 in Wichita Indian Tribe v. United States, 696 F.2d 1378, 1385 (Fed. Cir. 1983)).

       592.    The Court of Federal Claims has noted that “the general rule of exclusive use and

occupancy is subject to three exceptions: (1) the joint-and-amicable use exception; (2) the

dominated use exception; and (3) the permissive use exception.”61 Ala.-Coushatta Tribe of Texas


       60
          “[I]n the Federal Courts Improvement Act of 1982, Congress established the United
States Claims Court to replace the old Court of Claims, pursuant to its Article I powers. . . . Claims
Court judges, unlike the life-tenured Article III judges who sit in district courts, serve for limited
terms of 15 years.” Bowen v. Massachusetts, 487 U.S. 879, 908 n.46 (1988)(citing 28 U.S.C.
§§ 171-172). In 1992, the United States Claims Court’s name was changed to the United States
Court of Federal Claims. See U.S. Court of Federal Claims: The People’s Court, The Federal
Lawyer, Oct. 2007, at 29. Court of Federal Claims appeals “are taken to the United States Court
of Appeals for the Federal Circuit and a judgement there is conclusive unless reviewed by the
Supreme Court on writ of certiorari. Decisions of the Court of Claims are binding precedent on
both its appellate and trial court successors.” U.S. Court of Federal Claims: The People’s Court at
29.
       61
          The Court of Appeals, Court of Claims, Claims Court, and Court of Federal Claims cases
that discuss the joint-and-amicable use exception, the dominated use exception, and the permissive
use exception to the exclusive-use-and-occupancy rule are not binding precedent; however, the
Court concludes that these cases have persuasive value with respect to joint aboriginal title claims
and, thus, will assist the Court in its disposition of the case. Moreover, the Court notes that the
Tenth Circuit in this case cites favorably to numerous out-of-circuit and lower court cases, several
of which discuss exceptions to the exclusive-use-and-occupancy rule, including Native Vill. of
Eyak v. Blank, 688 F.3d 619, 622 (9th Cir. 2012); Wichita Indian Tribe v. United States, 696



                                               - 125 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 126 of 193



v. United States, 2000 WL 1013532, at *12. The joint-and-amicable use exception provides that

“two or more tribes or groups might inhabit an area in ‘joint and amicable’ possession without

erasing the ‘exclusive’ nature of their use and occupancy,” and without interrupting establishment

of aboriginal title. Strong v. United States, 518 F.2d at 561 (quoting United States v. Pueblo of San

Ildefonso, 513 F.2d at 1394). “To qualify for treatment under ‘joint and amicable’ occupancy, the

relationship of the Indian groups must be extremely close.” Strong v. United States, 518 F.2d at

561. The Court of Claims described such a relationship in Sac & Fox Tribe v. United States:

       Originally the Sac and Fox Nation consisted of two separate and identifiable tribes
       of Indians belonging to the Algonquin stock. Around 1735, due to their mutual
       hostility and conflict with the French, they formed a close and intimate alliance,
       politically and socially, so that from thence forward they have been dealt with and
       referred to as a single nation both in their relationship with other Indian tribes and
       in treaty negotiations and other matters with the United States.

315 F.2d at 995. Although the joint possessors must show their relationship is a “close and intimate

alliance, politically and socially,” Strong v. United States, 518 F.2d at 562, it is not necessary for

the Tribes to show that they are completely merged, see United States v. Pueblo of San Ildefonso,

513 F.2d at 1395 (“There are no holdings of this court which say that two Indian tribes or groups,

each a separate ‘entity’ and each with its own separate lands, can never assert joint ownership to

other lands which are commonly used and occupied.”). For example, the evidence in United States

v. Pueblo of San Ildefonso shows that two Indian groups objectively believed that they shared

common ownership of the land “in joint tenancy under a 1770 land grant from the Spanish Crown,”

and the court held that the Tribes used and occupied the land in joint-and-amicable possession.

United States v. Pueblo of San Ildefonso, 513 F.2d at 1395-96. The joint-and-amicable use



F.2d 1378, 1385 (Fed. Cir. 1983); United States v. Pueblo of San Ildefonso, 513 F.2d 1383; and
Sac & Fox Tribe of Indians of Okla. v. United States, 383 F.2d 991, 998 (Ct. Cl. 1967).



                                               - 126 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 127 of 193



exception does not apply, however, when “each tribe had separate lands, [and] there was no

community of interest in the lands,” because

         [t]he [Tribes] did not consider themselves, and were not treated, as a single or
         closely integrated entity, but rather as separate political groups which were
         friends or allies (for the most part). Their use of the same lands may have been in
         common, like much of Indian use of the midwestern and western regions -- but
         the Commission could properly decide that it was not proved to be truly joint,
         and therefore that each separate tribe’s claim to Indian title would have to be
         tested on its own distinct basis.

Strong v. United States, 518 F.2d at 562. Thus, mere cooperation among two or more Tribes is

insufficient to prove joint-and-amicable possession. See Strong v. United States, 518 F.2d at 562.

       593.    The dominant-use exception to the exclusive use rule recognizes that, where

another Tribe commonly uses the land with the claimant Tribe, proof of the claimant Tribe’s

dominance over the other Tribe preserves its exclusive use of the land. See United States v.

Seminole Indians of Fla., 180 Ct. Cl. at 383-86. The claimant Tribe’s dominance illustrates its

ability to exclude other Tribes from the area, even if it never chooses to exercise that ability. See

United States v. Seminole Indians of Fla., 180 Ct. Cl. at 383. In United States v. Seminole Indians

of Florida, for example, the Court of Claims explained that the Seminole Indians obtained

aboriginal title to the Florida peninsula, notwithstanding the presence of other Indian Tribes,

because there was

         little question that, in their occupation of the land, the Seminoles held a virtual
         “monopoly.” While expert witnesses concede the contemporaneous existence of
         other Indians in Florida . . . these scattered groupings were few and far between,
         and the record offers no evidence to suggest that Seminole dominion was ever
         challenged by these vestiges of aboriginal cultures. Instead, the pattern that
         prevailed was one of cultural assimilation -- the Seminoles simply absorbing
         these “foreign” elements into their own ranks.

United States v. Seminole Indians of Fla., 180 Ct. Cl. at 383. Thus, the dominant-use exception

prevails in situations where one Tribe culturally assimilates another Tribe or otherwise exercises



                                               - 127 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 128 of 193



complete dominion over “scattered groupings” of other Indians that appear “few and far between.”

United States v. Seminole Indians of Fla., 180 Ct. Cl. at 383.

        594.   The permissive-use exception to the exclusive use rule acknowledges that other

Indian Tribes could have “rang[ed] over large portions” of the claimant Tribe’s land without

defeating the exclusive nature of the claimant Tribe’s use, as long as the other Tribes’ presence

was with the claimant Tribe’s permission. Wichita Indian Tribe v. United States, 696 F.2d at 1385.

The United States Court of Federal Claims in Wichita Indian Tribe v. United States explained that,

in light of the other Tribes’ friendly relations and trading activities, it required more specific

evidence than that of shared hunting grounds to “justify a finding of a lack of exclusive use of all

the Texas lands.” 696 F.2d at 1385. Similarly, in Spokane Tribe of Indians v. United States, the

Court of Claims admonished the ICC to “adequately consider whether [the] use by other Indians

was by permission and at the sufferance of the [claimant Tribe], or as a matter of right; if the

former, the alien visits would not diminish the appellant’s Indian title.” Spokane Tribe of Indians

v. United States, 163 Ct. Cl. at 68-69. In Strong v. United States, the Court of Claims affirmed the

ICC’s finding that the claimant Tribe’s presence was “overwhelmingly predominant and lasted a

long time. Those incidents of use and occupancy by other Indians [the Court of Claims views] as

permissive or as so sporadic as not to be inconsistent with [the claimant Tribe’s] use and

occupancy.” Strong v. United States, 518 F.2d at 565. To satisfy the permissive use exception,

permission need not be explicit, but may be inferred from the record as a whole. See Strong v.

United States, 518 F.2d at 572. The Court of Claims in Strong v. United States found that a Tribe

other than the claimant Tribe had two settlements in the claim area and inferred permissive use,

stating that




                                              - 128 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 129 of 193



         [t]here is evidence that the Wyandot had given permission to other Indian tribes
         to use their lands in Ohio, and we think the record, taken as a whole, supports the
         inference that the Ottawa were in the Sandusky area with the consent of the
         Wyandot. Permissive use by the Ottawa did not diminish the title of the
         Wyandot, and by the same token, such use gave the Ottawa no interest in the
         land.
Strong v. United States, 518 F.2d at 572.

       595.    The Court of Federal Claims has noted that “a claimant tribe’s non-exclusive use

of one segment of the claim area is not automatically imputed to the whole claim area.”         Ala.-

Coushatta Tribe of Tex. v. United States, 2000 WL 1013532, at *14. See Wichita Indian Tribe v.

United States, 696 F.2d at 1385 (finding that the “sphere of Osage influence capable of

disrupting the Wichitas’ exclusivity of use . . . did not extend to the southern border of Oklahoma”).

Thus, a court may find that a claimant Tribe had exclusive use of certain portions of the claim area,

but failed to prove exclusive use of other portions. See e.g., Sac & Fox Tribe of Indians of Okla.

v. United States, 315 F.2d at 901-06; Strong v. United States, 518 F.2d at 565-69.

       596.    When disputes require the Supreme Court to determine the extent of Tribal lands,

the Supreme Court applies the canons of construction applicable to treaties with Indian nations

and to statutes regulating Indian affairs.62 See, e.g., Choctaw Nation of Indians v. United States,


       62
          The Supreme Court has developed canons of construction to assist lower courts in
interpreting Indian treaties; for example, in Choctaw Nation of Indians v. United States, 318 U.S.
423 (1943), the Supreme Court states:

         Of course, treaties are construed more liberally than private agreements, and to
         ascertain their meaning we may look beyond the written words to the history of
         the treaty, the negotiations, and the practical construction adopted by the parties.
         Especially is this true in interpreting treaties and agreements with the Indians;
         they are to be construed, so far as possible, in the sense in which the Indians
         understood them, and in a spirit which generously recognizes the full obligation
         of this nation to protect the interests of a dependent people.

Choctaw Nation of Indians v. United States, 318 U.S. at 431-32 (internal quotation marks and



                                               - 129 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 130 of 193



318 U.S. 423, 431-32 (1943). The Supreme Court and the federal Courts of Appeals have also

resolved Tribal boundary disputes by applying general rules for resolution of ambiguities of deeds

and patents. See, e.g., Meigs v. M’Clung’s Lessee, 13 U.S. 11, 17-18 (1815)(holding that

unilateral action of United States’ agents cannot give meaning to bilateral treaty); City of New

Town v. United States, 454 F.2d 121, 125 (8th Cir. 1972)(holding that administrative action may

not alter an Indian reservation’s boundaries). Although the Secretary of the Interior has no inherent

authority to resolve Tribal boundary disputes, courts have given significant weight to

administrative recognition of Tribal boundaries. See, e.g., DeCoteau v. Dist. Cty. Court, 420 U.S.

425, 442-44 (1975)(citing DOI opinion as support for determination of reservation borders). Cf.

Op. Sol. Interior, M-36539 (Nov. 19, 1958)(“In determining the boundaries of an Indian

reservation[,] the recognition by the Interior Department of a boundary as such for many years will

be deemed controlling.”); Op. Sol. Interior, 57 Interior Dec. 219 (1940)(granting authority to enter



citations omitted). See Cty. of Oneida v. Oneida Indian Nation, 470 U.S. at 247 (“The canons of
construction applicable in Indian law are rooted in the unique trust relationship between the United
States and the Indians. Thus, it is well established that treaties should be construed liberally in
favor of the Indians, with ambiguous provisions interpreted to their benefit.” (internal quotations
and citations omitted)). The Supreme Court affirmed these canons in Minnesota v. Mille Lacs
Band of Chippewa Indians, 526 U.S. 172, 119 (1999), wherein the Supreme Court held that, when
construing Indian treaties, a court should

         look beyond the written words to the larger context that frames the Treaty,
         including the history of the treaty, the negotiations, and the practical construction
         adopted by the parties. In this case, an examination of the historical record
         provides insight into how the parties to the Treaty understood the terms of the
         agreement. This insight is especially helpful to the extent that it sheds light on
         how the [Tribal] signatories to the Treaty understood the agreement because we
         interpret Indian treaties to give effect to the terms as the Indians themselves would
         have understood them.

526 U.S. at 196 (internal quotation marks and citations omitted).




                                               - 130 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 131 of 193



into agreement fixing boundaries of allotted and ceded Tribal lands). Errors in United States’ land

surveys, however, are a recurring source of Tribal land claims.63 See, e.g., Or. Dep’t of Fish &

Wildlife v. Klamath Tribe, 473 U.S. 753, 756-57 (1985); Creek Nation v. United States, 302 U.S.

620 (1938); Pueblo of Sandia v. Babbitt, 231 F.3d 878 (D.C. Cir. 2000); Seminole Nation v. United

States, 102 Ct. Cl. 565, 618-21 (1944); Pueblo of Taos v. Andrus, 475 F. Supp. 359 (D.D.C.

1979)(Gasch, J.).

       3.       Extinguishment of Aboriginal Title.

       597.    The basic rule governing alienation of American Indian land is that only the United

States can extinguish aboriginal title.64 See 25 U.S.C. § 177. See also 25 C.F.R. § 152.22(b);

Santa Fe, 314 at 347. The United States holds most Tribal property in trust.65 See Cohen’s


       63
        At least one Tribe has benefitted from a surveying error. See Yankton Sioux Tribe v.
Gaffey, 14 F. Supp. 2d 1135, 1146 (D.S.D. 1998)(Piersol, J.)(discussing treaty that set aside
400,000 acres of reservation land, but “when the reservation was surveyed, it actually contained
430,495 acres”).
       64
          Consequently, a seller or buyer of Tribal land must show authority in federal law to
allow a transfer of the interest from the Tribe, while at common law restraints on alienation of fee
interests are upheld only in limited circumstances. See Restatement (Second) of Property § 4.1
cmt. a. (Am. Law. Inst. 1977)(discussing the common-law presumption of alienability). The
restraint evolved from the national and international law of the European nations that colonized
the Americas. See Johnson v. M’Intosh, 21 U.S. at 592-94. As detailed above, the discovering
European sovereign, or its successor by war or purchase, asserted the exclusive right to acquire
Indian land. See Johnson v. M’Intosh, 21 U.S. at 592-94. The transfer of the United States’ fee
interest to a private purchaser became a fee simple interest whenever Congress extinguished the
aboriginal title, regardless of the status that title might have had under Tribal law. Had this not
been the case, courts would have lacked jurisdiction to settle conclusively the property interests
that the Tribe conferred. See Chouteau v. Molony, 57 U.S. at 217-18 (discussing dispute over
whether purchase from Tribe was fee or lesser interest); Johnson v. M’Intosh, 21 U.S. at 592-94
(stating that Tribes had allegedly treated purported sale to plaintiffs as revoked).
       65
         Over a period of many decades, the formal terminology for aboriginal title changed from
the Marshall Court era’s right of occupancy/fee title characterization to the concept of the United
States holding Tribal land in trust. See Cohen’s Handbook § 15.09, at 1053. Trust terminology
is now explicit in statutes and court decisions, and “more accurately reflects the nature of tribal



                                               - 131 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 132 of 193



Handbook at 997-99. The United States, or the state government in the case of the original

thirteen states, holds the “fee” interest -- the right of preemption -- while the Tribe holds the “title

of occupancy” or beneficial title. Cohen’s Handbook § 15.03, at 997-99. The Supreme Court has

held that, although the sovereign can alienate the right of preemption without Tribal consent,66

only Congress, or a presidential act ratified by Congress, of tribal ownership can extinguish



ownership interests in tribal land, which is limited by the power of the United States to forbid or
condition alienation.” Cohen’s Handbook § 15.09, at 1053.
        66
           The view that the United States could not extinguish aboriginal title without the affected
Tribe’s voluntary consent permeates the Marshall Court cases, likely because it accords with the
spirit of the property law right of preemption, which consists of the right to purchase a property
interest in preference to all others when the current holder chooses to sell; for example, in Johnson
v. M’Intosh, the Supreme Court noted that the United States has the exclusive power to “acquire”
aboriginal tribal title. Johnson v. M’Intosh, 21 U.S. at 603. In Cherokee Nation v. Georgia, the
Supreme Court clarified the meaning of “acquire” by noting that “the Indians are acknowledged
to have an unquestionable, and heretofore unquestioned, right to the lands they occupy, until that
right shall be extinguished by a voluntary cession to our government.” 30 U.S. at 17. Furthermore,
in Worcester v. Georgia, the Supreme Court stressed that purchase was the preferred method of
acquisition of Tribal land, with conquest a legitimate method of acquisition only in the case of
Indian Tribes’ unjustified war of aggression. See Worcester v. Georgia, 31 U.S. at 546 (“The
power of war is given only for defense, not for conquest.”); id. at 580 (“The soil, thus taken, was
taken by the laws of conquest, and always as an indemnity for the expenses of the war, commenced
by the Indians.”).
         Although before 1887, the United States formally acted only with Tribal consent, coercion
and corruption often corrupted that consent. See Cohen’s Handbook § 1.03, at 23-24. After
enactment of the General Allotment Act of 1887, consent became yet more attenuated and was
at times ignored. See Cohen’s Handbook § 1.04, at 72-75. During those periods, Tribes were
rarely able to seek judicial protection of their ownership interests. See Cohen’s Handbook § 1.04,
at 72-75. Notwithstanding the de facto policy of non- protection of aboriginal title, the Supreme
Court continued to affirm the “voluntary cession” requirement until the 1903 case of Lone Wolf
v. Hitchcock, 187 U.S. 553 (1903), wherein the Supreme Court held that Congress had the power
to take Tribal property without the Tribe’s consent and in violation of treaty promises. See 187
U.S. at 565. The Supreme Court further stated that Congress’ decision to take Tribal property is
a political question not subject to judicial review. See Lone Wolf v. Hitchcock, 187 U.S. at 565
(“Plenary authority over the tribal relations of the Indians has been exercised by Congress from
the beginning, and the power has always been deemed a political one, not subject to be controlled
by the judicial department of the government.”).




                                                - 132 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 133 of 193



aboriginal title, no matter which sovereign holds the right of preemption. Buttz v. Northern Pac.

R.R., 119 U.S. at 65. Thus, the exclusive right to extinguish aboriginal title rests with the United

States. See Oneida Indian Nation v. Cty. of Oneida, 414 U.S. at 667 (“Once the United States

was organized and the Constitution adopted, these tribal rights to Indian lands became the

exclusive province of the federal law. Indian title, recognized to be only a right of occupancy, was

extinguishable only by the United States.”); Santa Fe, 314 U.S. at 347; Buttz v. Northern Pac.

R.R., 119 U.S. at 68; Johnson v. M’Intosh, 21 U.S. at 586.

       598.      Although the principle that the United States has the exclusive power to extinguish

aboriginal title has remained unchanged, the Supreme Court unequivocally has rejected the view

that the process by which the United States extinguishes title is nonjusticiable:

           [I]t seems that the Court’s conclusive presumption of congressional good faith
           [in Lone Wolf v. Hitchcock] was based in large measure on the idea that relations
           between this Nation and the Indian tribes are a political matter, not amenable to
           judicial review. That view, of course, has long since been discredited in takings
           cases.
United States v. Sioux Nation, 448 U.S. 371, 413 (1980)(citing Lone Wolf v. Hitchcock, 187 U.S.

553, 565 (1903)).67 Nevertheless, the Supreme Court continues to state that Congress is authorized

to extinguish aboriginal title when it chooses to do so, notwithstanding treaty promises to the

contrary.68 See, e.g., Idaho v. United States, 533 U.S. 262, 277 (2001); United States v. Sioux


      67
        International law also rejects the nonjusticibility of aboriginal title extinguishment; for
example, The United Nations Declaration on the Rights of Indigenous Peoples provides significant
protection for indigenous peoples’ right to the lands and resources they have traditionally owned
and prevents the taking of such lands without due process and compensation. See, e.g., The United
Nations Declaration on the Rights of Indigenous Peoples, G.A. Res. 61/295, U.N. Doc.
A/RES/61/295 (Sept. 13, 2007), adopted by the General Assembly on September 13, 2007.
       68
          Historically, when Tribes sought compensation for their land, they confronted numerous
barriers, including the United States’ sovereign immunity, the passage of time, and the difficulty
of gaining access to the courts. See Cohen’s Handbook § 5.06[2], at 437-38. Aboriginal title has



                                                - 133 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 134 of 193



Nation, 448 U.S. at 415 n.29.

       599.    Moreover, because aboriginal title is based on proof of continuous possession, a

number of cases have held Tribal abandonment can result in the loss of aboriginal title, but only if

such abandonment is voluntary.69 See Santa Fe, 314 U.S. at 349; Williams v. City of Chicago,

242 U.S. 434, 438 (1917); Buttz v. Northern Pac. R.R., 119 U.S. at 55. Rather than serving as the

basis for title extinguishment, voluntary abandonment most frequently figures in disputes over

which of two Tribes owns disputed territory. See Six Nations v. United States, 173 Ct. Cl. 899,

899 (1965). Notably, as discussed above, the Court of Claims repeatedly has held that claims of

aboriginal title may survive evidence of joint ownership by two or more Tribes. See, e.g., United

States v. Pueblo of San Ildefonso, 513 F.2d at 1395; Strong v. United States, 518 F.2d at 561;

United States v. Seminole Indians of Fla., 180 Ct. Cl. at 383-86.

       600.    Although Congress has the power to extinguish aboriginal title, intent to do so must

be “plain and unambiguous,” and will not be “lightly implied.” Santa Fe, 314 U.S. at 346, 354.

The Supreme Court consistently holds that Congress’ intent to extinguish aboriginal title must be


had practical judicial protection only since the 1920s, after federal policy shifted away from the
effort to eliminate Tribal land ownership. See Cohen’s Handbook § 1.05, at 79-80. According to
current Congressional policy, Congress may alienate Indian land by an act of eminent domain, by
an arranged purchase of the property, or by other agreement, such as payment of a judgment
rendered in a claim for damages. See United States v. Dann, 470 U.S. at 45-50; Cohen’s Handbook
§ 5.06[3], at 430-40 (discussing ICCA’s statutorily imposed compensation scheme).
       69
          Forcible removal is not voluntary abandonment. See Santa Fe, 314 U.S. at 355-56 (“No
forfeiture can be predicated on an unauthorized attempt to effect a forcible settlement on the
reservation unless we are to be insensitive to the high standards for fair dealing in light of which
laws dealing with Indian rights have long been read.”). In two nineteenth-century cases involving
Spanish land grants, the Supreme Court notes that the voluntary-abandonment requirement derives
from the discovery doctrine. See United States v. Fernandez, 35 U.S. 303, 304 (1832)(relying on
Johnson v. M’Intosh, 21 U.S. at 543; United States v. Arredondo, 31 U.S. 691, 747-48 (1832)(“[I]f
[abandonment was] voluntary, the dominion of the crown over it was unimpaired in its plenitude;
if by force the Indians had the right whenever they had the power or inclination to return.”)).



                                              - 134 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 135 of 193



express on the face of the legislative act or treaty authorizing extinguishment, or be clear from the

surrounding circumstances. See, e.g., Mattz v. Arnett, 412 U.S. 481, 505, (1973); Santa Fe, 314

U.S. at 353-54; Jones v. Meehan, 175 U.S. 1, 1 (1899). Indeed, most federal land grants explicitly

provide that the grantee cannot take possession until aboriginal title is extinguished. See, e.g.,

Oneida Indian Nation of N.Y. v. New York, 691 F.2d at 1075 (“Until Indian title is

extinguished by sovereign act, any holder of the fee title or right of preemption, either through

discovery or a grant from or succession to the discovering sovereign, remains subject . . . to the

Indian right of occupancy, and the Indians may not be ejected.”); Buttz v. Northern Pac. R.R., 119

U.S. at 68 (railroad grant provided for extinguishment of aboriginal title by government “as rapidly

as might be consistent with public policy and the welfare of the Indians”). In ambiguous cases

regarding the interpretation of statutes and treaties that arguably extinguished aboriginal title, the

federal courts have applied the Indian law canon that Tribal property rights are preserved unless

Congress’s intent to the contrary is clear and unambiguous. See, e.g., Cty. of Oneida v. Oneida

Indian Nation, 470 U.S. at 246-47 (interpreting federally approved treaties ceding additional land

to New York as not sufficiently clear to extinguish title to land in question); Cramer v. United

States, 261 U.S. at 227 (interpreting exception in grant to railroad for lands “otherwise disposed

of” to include lands occupied by Indians, in light of federal policy “from the beginning to respect

the Indian right of occupancy”); Pueblo of Jemez v. United States, 790 F.3d at 1164 (rejecting

United States’ argument that aboriginal title is extinguished if a federal land grant does not contain

“language that the grant was subject to pre-existing interests” and affirming that “federal land

grants pass fee title to the grantees subject to aboriginal title”).   See also Cohen’s Handbook

§ 2.02[1], at 113 (“The basic Indian law canons of construction require that treaties, agreements,

statutes, and executive orders be liberally construed in favor of the Indians and that all ambiguities



                                               - 135 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 136 of 193



are to be resolved in their favor.”).

        601.    Notwithstanding the requirement that only Congress can extinguish aboriginal title,

the Supreme Court has held that payment of a judgment rendered in a claim for damages is

sufficient to effect extinguishment. See United States v. Dann, 470 U.S. at 45-50.70 Moreover,


      70
         In United States v. Dann, the government brought a trespass action against two Western
Shoshone Indians, Mary and Carrie Dann, for violating the Taylor Grazing Act by grazing their
livestock on public land without a permit. See United States v. Dann, 470 U.S. 39, 43 (1985). The
United States based its title to the land on an ICC decision, see W. Shoshone Identifiable Group v.
United States, 40 Indian Cl. Comm’n 318, 318 (1977), in which the ICC entered judgment in the
amount of $26 million for the United States’ taking of Western Shoshone Indians’ aboriginal title to
land located in California, Colorado, Idaho, Nevada, Utah, and Wyoming, see 40 Indian Cl.
Comm’n at 318. Although no single act of taking occurred, the ICC found that the United States
had treated the property as public land. See Shoshone Tribe v. United States, 11 Indian Cl.
Comm’n, 387, 416 (1962)(stating that gradual encroachment by whites, settlers, and others
resulted in taking of Indian lands by United States for its own use). In related litigation in Temoak
Band of W. Shoshone Indians v. United States, 29 Indian Cl. Comm’n 5 (1972), a Shoshone
attorney stipulated that the United States took all the Tribe’s Nevada land on July 1, 1872, to
simplify the case so that the ICC could assess damages. See Temoak Band of W. Shoshone Indians
v. United States, 29 Indian Cl. Comm’n 5, 6 (1972). Those individuals involved in the claims
case, including the Tribe’s attorney, apparently believed that the claim involved only land which
non-Indians held at the stipulation date. See United States v. Dann, 572 F.2d 222, 224 (9th Cir.
1978)(stating that most Western Shoshone Indians still live within land described in the Treaty of
Ruby Valley, which defined the boundaries of their land). The Danns, however, were not members
of the Temoak Band of Western Shoshones or the entity known as the Western Shoshone
Identifiable Group, a group created solely to bring a claim case, and had supported unsuccessful
efforts to intervene in the case to exclude claims for present possessory rights. See Western
Shoshone Legal Defense & Educ. Ass’n v. United States, 531 F.2d at 497. One of the original
claimants, the Temoak Band, attempted to stay the proceeding in 1977 and thereafter discharged
its attorney to stop the claim from proceeding. See Temoak Band of W. Shoshone Indians v.
United States, 593 F.2d 994, 997 (Ct. Cl. 1979). Nevertheless, the United States argued that the
ICC case barred the Dann sisters’ claim to aboriginal title. See United States v. Dann, 572 F.2d at
225 (noting United States’ argument that the ICC decision estopped Danns from asserting that
Indians retained “beneficial ownership” of Western Shoshone’s Nevada lands).
         The Ninth Circuit vindicated the sisters’ claim by applying general claim preclusion
principles. See United States v. Dann, 572 F.2d at 225-26. The Ninth Circuit held that claim
preclusion did not attach, because the decision was not final until Congress paid the compensation
owed to the Tribe. See United States v. Dann, 572 F.2d at 225-26. The Danns, therefore, were
not precluded from litigating the title issue, because the title issue was never raised or litigated
before the ICC. See 572 F.2d at 225-26. Instead, the issue litigated was the extent of the Western
Shoshone’s holdings before “the arrival of the white man.” 572 F.2d at 225-26. The Ninth Circuit



                                               - 136 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 137 of 193




concluded that “the extinguishment question was not necessarily in issue, it was not actually
litigated, and it has not been decided.” F.2d at 226-27. The only issue decided, according to the
Ninth Circuit, was the extent to which the Western Shoshone asserted title before non-Indian
contact. See 572 F.2d at 226. The ICC did not decide that Congress had extinguished their title,
and the stipulation established only a date of taking for purposes of valuation. See 572 F.2d at
226.
         The Supreme Court reversed the Ninth Circuit by issuing a decision based exclusively on
statutory interpretation of the ICCA. See United States v. Dann, 470 U.S. at 44-45. Because the
ICCA provides that payment of the claims will fully discharge all of the United States’ obligations,
the Supreme Court viewed its task as merely to determine whether crediting the judgment award
to a Tribal account in the United States Treasury qualified as payment. See 470 U.S. at 44. The
Supreme Court applied trust law principles to determine whether payment had been made:
payment to a trustee is payment to the beneficiary, so when the United States as defendant handed
the money to itself as trustee, payment occurred. See 470 U.S. at 47-50. Although on remand the
Danns won the right to retain the land containing their homestead, they lost their grazing land. See
United States v. Dann, 873 F.2d 1189, 1200 (9th Cir. 1989)(holding that the Dann sisters’
individual land title was restricted to land that they or their descendants occupied before 1934, and
restricting animal number and kind that could graze), cert. denied, 493 U.S. 890 (1989).
         Scholars have criticized the Supreme Court’s decision in United States v. Dann for
sidestepping a discussion of the more difficult issues regarding why a decision entered on behalf
of a group that was formed just for the purpose of bringing ICC litigation should bind the Dann
sisters, whose Band had continuously occupied the land. See Kristine L. Foot, United States v.
Dann: What It Portends for Ownership of Millions of Acres in the Western United States, 5 Pub.
Land L. Rev. 183, 183 (1984); Nell Jessup Newton, Indian Claims in the Courts of the Conqueror,
41 Am. U. L. Rev. 753, 854 (1992). Then-Professor -- now Dean -- Nell Jessup Newton of Notre
Dame Law School, for example, commented that the Supreme Court’s opinion is “most notable
for what it did not say,” specifically that the Supreme Court did not take up the Dann sisters’
argument that to permit the United States to use the ICC’s judgment against them would result in
permitting judicial extinguishment of aboriginal title, i.e., that the judgment would effect a taking
of Indian land when only Congress has the authority to confiscate such land. See Newton at 829-
30 (citing Brief for Respondent at 25-29, United States v. Dann, 470 U.S. 39 (1985)(No. 83-1476)).
Dean Newton further notes that

         most of the Court’s opinion focused on Congress’ intent to settle all the ancient
         claims in enacting the Indian Claims Commission Act. Whether the method
         chosen might violate fundamental principles of fairness was simply not of
         interest to the Court. Of greatest concern to the Court was to dispatch these
         claims cases once and for all.

Newton at 854 (citing Robert Woodward & Scott Armstrong, The Brethren 57-58, 359
(1979)(stating that Burger Court denigrated Indian claims cases by calling them “teepee” and
“peewee” cases)).



                                               - 137 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 138 of 193



several courts have held that Congressional acts in anticipation of settlement and public use, and

actual settlement, by non-Indians are factors that may affect aboriginal title extinguishment. See,

e.g., United States v. Gemmill, 535 F.2d at 1147; United States v Pueblo of San Ildefonso, 513

F.2d at 1391; Gila River Pima-Maricopa Indian Cmty. v. United States, 494 F.2d at 1386;

Plamondon ex rel. Cowlitz Tribe of Indians v. United States, 467 F.2d 935, 937 (Ct. Cl. 1972).

       602.    In Plamondon ex rel. Cowlitz Tribe of Indians v. United States, the Court of Claims,

when tasked with deciding only whether the lands in question were taken in 1855 or 1863,

explained first that the limited settlement by non-Indians on the Cowlitz land up to 1855 was not

sufficient to extinguish the Tribe’s aboriginal title; settlement was minimal and did not disrupt the

Cowlitz Tribe’s way of life, and, in fact, land patents were not issued to claimants on Cowlitz

Tribal lands until several years after 1855. See 467 F.2d at 937-38. By 1863, the Court of Claims

found, however, that non-Indians had substantially settled the Cowlitz Tribal land, that the non-

Indians greatly outnumbered the Indians, that the Indians intermingled with the non-Indians and

no longer maintained an independent existence and that the Indians were thus deprived of the

exclusive use and occupancy of their aboriginal lands. See 467 F.2d at 936-37. This finding, when

combined with the establishment of a reservation for the Cowlitz, and evidence of Congressional

intent to foreclose treaty negotiations and subject the Cowlitz land to public sale, led the Court of

Claims to affirm the ICC’s finding of an 1863 taking date. See 467 F.2d at 937.

       603.    Additional Court of Claims support for aboriginal title extinguishment absent

express Congressional intent is seen in Gila River Pima-Maricopa Indian Community v. United

States, wherein American Indian claimants -- who had conceded before the ICC that their

aboriginal title was extinguished -- argued that, until the enactment of the Taylor Grazing Act of

1934, the settlers’ individual entries effected the only extinguishment of aboriginal title to the



                                               - 138 -
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 139 of 193



claimed lands, tract by tract, onto the land in the ICC award area. See 494 F.2d at 1392. In

considering the date at which extinguishment occurred, the Court of Claims stated that the ICC

was

        faced with a difficult task. Unlike some other cases, there was here no formal
        cession by the Indians, no express indication by Congress (or its delegate) of a
        purpose to extinguish at a specified time, and no single act (or contemporaneous
        series of acts) of the Federal Government which indisputably erased native
        ownership at one swoop. The Indian appellants say that, in these circumstances,
        the presumption of the Santa Fe opinion requires the tribunal to hold that there was
        no general taking at all until some unequivocal action by Congress (such as, they
        concede but only arguendo, the Taylor Grazing Act of 1934). We think, however,
        that this is a case in which the history of the award area is such that the Commission
        could permissibly stop short of an uncontroverted and unmistakable sign from
        Congress.
494 F.2d at 1392. The Court of Claims found that the ICC had the discretion to choose, as the

taking date, an Executive Order issued in 1883, which doubled the size of the existing reservation,

because the Executive Order indicated that the United States believed that all the rightful Tribal

land was now within the reservations and that the 1883 extension was an effort to keep for the

Indians the lands that they were then occupying and using. See 494 F.2d at 1392 (“At that moment,

it could be said, the Government called a final halt because in its eyes the Pima-Maricopa group

did not own the territory outside of the reservation, and any Indian claim to it was and should be

rejected.”). Thus, the Court of Claims affirmed the ICC’s conclusion that the extent of non-Indian

settlement, coupled with an Executive Order that Congress “impliedly ratified,” marked the

extinguishment of aboriginal title to all of the Tribe’s outlying lands. 494 F.2d at 1394 (“In the

context of this history, it is proper to imply a Congressional delegation of some of its plenary

power over Pima-Maricopa affairs to the executive branch.”).

        604.     The claim for failure to protect aboriginal title in United States v. Pueblo of San

Ildefonso arose after the United States created a reservation for thirteen Pueblos on their historic



                                               - 139 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 140 of 193



lands, included other Tribal lands in a national forest reserve, and, over many years, granted the

Pueblos’ remaining lands to non-Indian settlers under the public land laws. See 513 F.2d at 1383.

The Court of Claims concluded that the reservation’s creation by itself was not sufficient to

extinguish Tribal title to lands not included in the reservation borders. See 513 F.2d at 1388.

Extinguishment occurred only when federal land laws granted non-Indians the right to settle

particular lands. See 513 F.2d at 1391. The United States argued that substantial “non-Indian

interference with [the Indians’] exclusive use and occupancy of aboriginal land title areas”

extinguished Tribal title. 513 F.2d at 1386-87. The Court of Claims rejected the argument that

non-Indian encroachment could result in the loss of aboriginal title when the affected Tribe did not

voluntarily abandon the land, see 513 F.2d at 1390, and affirmed that private individuals’ actions

cannot affect aboriginal title, see 513 F.2d at 1387 (“[T]ermination of Indian title is exclusively

the province of the United States.”). The Court of Claims held that there must be “clear and

convincing evidence of an intent to extinguish” aboriginal title and that “the fact that some entries

[by non-Indians] were allowed in the plaintiffs’ aboriginal areas is evidence of official negligence,

or lack of knowledge of the plaintiffs’ areas, rather than an intent on the part of the United States

to abolish their whole titles.” 513 F.2d at 1390. Nevertheless, the Court of Claims affirmed the

ICC extinguishment award based on the dates when the aboriginal areas were included in what

later became the Santa Fe National Forest and when individual non-Indian settlers entered Tribal

lands under the public land laws, concluding that

         there are no fine spun or precise formulas for determining the end of aboriginal
         ownership. Unquestionably, the impact of authorized white settlement upon the
         Indian way of life in aboriginal areas may serve as an important indicator of when
         aboriginal title was lost. But such authorized settlement is only one of various
         factors to be considered in determining when specific lands were “taken.”

United States v Pueblo of San Ildefonso, 513 F.2d at 1390. See generally Tlingit & Haida Indians



                                               - 140 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 141 of 193



v. United States, 177 F. Supp. 452 (Ct. Cl. 1959)(holding that the establishment of forest reserves

constituted a taking of land which the claimant Indians historically used and occupied); Pueblo of

Nambe v. United States, 16 Ind. Cl. Comm. 393 (1965)(same); Pueblo of Taos, 15 Ind. Cl. Comm.

666 (1965)(same).

        605.    In United States v. Gemmill -- the only United States Court of Appeals case to

consider factors other than express Congressional intent as evidence of aboriginal title

extinguishment -- members of the Pit River Indian Tribe were arrested for trespass and theft of

United States government property after they removed Christmas trees from the Shasta Trinity

National Forest. See 535 F.2d at 1149. Other Tribal members were arrested for trespass when

they sought to stop logging in the Lassen National Forrest, which the members considered sacred

Tribal lands. See 535 F.2d at 1147. The members contended that their Tribe possessed

unextinguished aboriginal title to the land in question; however, the Ninth Circuit concluded that

four events taken together demonstrated Congressional intent sufficient to extinguish their Tribe’s

aboriginal title. See 535 F.2d at 1149. The first event was passage of the California Land Claims

Act of 1851, Act of March 3, 1851, ch. 41, 9 Stat. 631 (“California Land Act”), which required all

persons claiming lands by virtue of Spanish or Mexican title grants to present their claims to a

special commission or lose their rights. See 535 F.2d at 1148. Although Tribal claims were based

on aboriginal possession and occupancy, rather than a grant from Spain or Mexico, the Supreme

Court interpreted the statute as requiring the Indians in the area to present their claims to the federal

government. See 535 F.2d at 1148 (“In Barker v. Harvey . . . and United States v. Title Ins. &

Trust Co., the Supreme Court upheld fee titles based on· patents against challenges by Mission

Indians who had not presented their claims to the 1851 Commission.”). Thus, a federal statute




                                                - 141 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 142 of 193



interpreted by the Supreme Court constituted sufficient Congressional intent to extinguish

aboriginal title when the Tribes in question failed to comply with the statutory claim procedures.

See 535 F.2d at 1148.

       606.    Second, the United States engaged in prolonged military confrontation with the Pit

River Indians in the 1850s and 1860s, which culminated in a decisive military defeat in 1867. See

535 F.2d at 1148. The United States then removed the Pit River Indians from their lands by force.

See 535 F.2d at 1149. Third, in another express act, the federal government included the lands in

question in the Shasta Trinity and Lassen National Forests. See 535 F.2d at 1149 (citing the Court

of Claims’ holding in United States v. Pueblo of San Ildefonso that the designation of land as a

forest reserve is itself effective to extinguish aboriginal title). Fourth, the Tribe brought a damages

claim against the United States before the ICC for taking its lands, and the ICC awarded the Tribe

compensation. See 535 F.2d at 1149 (citing Pit River Indians v. United States, 7 Ind. Cl. Comm.

815). In concluding that the Tribe previously had acknowledged the extinction of its aboriginal

title, the Ninth Circuit opined:

                The exact date on which Indian title has been extinguished is often difficult
         to determine. (See United States v. Pueblo of San Ildefonso, supra, at 1391).
         The four events we have recounted amply illustrate that problem. Any one of
         these actions, examined in isolation, may not provide an unequivocal answer to
         the question of extinguishment. However, the activity of the federal government,
         beginning with the ambiguous Act of 1851 and culminating in the payment of
         the compromise settlement, has included expulsion by force, inconsistent use,
         and voluntary payment of compensation agreement. (See Santa Fe, supra, 314
         U.S. at 347 . . .). This century-long course of conduct amply demonstrates that
         the Pit River Indian title has been extinguished.

United States v. Gemmill, 535 F.2d at 1149.71


       71
         The United States District Court for the District of Alaska in United States v. Atlantic
Richfield Co. cites the United States v. Gemmill decision as an application of the “complete
dominion” theory, i.e., that the United States may extinguish aboriginal title “by exercise of



                                               - 142 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 143 of 193



      LAW REGARDING MOTION TO ALTER OR AMEND UNDER RULE 59(e)

       607.    Motions to reconsider in civil cases fall into three categories:

       (i) a motion to reconsider filed within twenty-eight[72] days of the entry of judgment
       is treated as a motion to alter or amend the judgment under rule 59(e); (ii) a motion
       to reconsider filed more than [twenty-eight] days after judgment is considered a
       motion for relief from judgment under rule 60(b); and (iii) a motion to reconsider
       any order that is not final is a general motion directed at the Court’s inherent power
       to reopen any interlocutory matter in its discretion.

Pedroza v. Lomas Auto Mall, Inc., 258 F.R.D. at 462 (citing Price v. Philpot, 420 F.3d 1158, 1167

& n.9 (10th Cir. 2005)). See Computerized Thermal Imaging, Inc. v. Bloomberg. L.P., 312 F.3d

1292, 1296 n.3 (10th Cir. 2002).

       608.    Whether a motion for reconsideration should be considered a motion under rule 59

or rule 60 is not only a question of timing, but also “depends upon the reasons expressed by the

movant.” Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d



complete dominion adverse to the right of occupancy,” as the Supreme Court stated in Santa Fe.
435 F. Supp. 1009, 1019 (D. Alaska 1977)(Fitzgerald, J.)(quoting Santa Fe, 314 U.S. at 347;
United States v. Gemmill, 535 F.2d at 1149)(“The Ninth Circuit recently applied the ‘complete
dominion’ theory in United States v. Gemmill . . . to conclude that a tribe’s aboriginal title had
been extinguished de jure.”). The Court does not agree that the Ninth Circuit in United States v.
Gemmill applies the complete dominion theory, and the Court is unaware of any other federal
court opinion to make this assertion.
       72
         Former rule 59 provided for a ten-day period after entry of judgment to file motions to
reconsider. In 2009, the rule was amended, extending the filing period to twenty-eight days:

       Experience has proved that in many cases it is not possible to prepare a satisfactory
       post-judgment motion in 10 days, even under the former rule that excluded
       intermediate Saturdays, Sundays, and legal holidays. These time periods are
       particularly sensitive because Appellate Rule 4 integrates the time to appeal with a
       timely motion under these rules. Rather than introduce the prospect of uncertainty
       in appeal time by amending Rule 6(b) to permit additional time, the former 10-day
       periods are expanded to 28 days.

Fed. R. Civ. P. 59 advisory committee’s notes.



                                              - 143 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 144 of 193



1194, 1200 (10th Cir. 2011). Where the motion “involves ‘reconsideration of matters properly

encompassed in a decision on the merits,’” a court considers the motion under rule 59(e). Phelps

v. Hamilton, 122 F.3d 1309, 1323-24 (10th Cir. 1997)(quoting Martinez v. Sullivan, 874 F.2d 751,

753 (10th Cir. 1989)). In other words, if the reconsideration motion seeks to alter the district

court’s substantive ruling, then it should be considered a rule 59 motion and be subject to rule 59’s

constraints. See Phelps v. Hamilton, 122 F.3d at 1324. “[A] motion for reconsideration is

appropriate where the court has misapprehended the facts, a party’s position, or the controlling

law.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). A motion to alter or

amend under rule 59(e), however, is an “inappropriate vehicle[] to reargue an issue previously

addressed by the court when the motion merely advances new arguments, or supporting facts

which were available at the time of the original motion.” Servants of Paraclete v. Does, 204 F.3d

at 1012. A district court has considerable discretion in ruling on a motion to reconsider. See

Phelps v. Hamilton, 122 F.3d at 1324.

       609.    The Tenth Circuit reviews a district court’s ruling on a motion to alter or amend

“under an abuse of discretion standard.” Phelps v. Hamilton, 122 F.3d at 1324. Under that

standard “a trial court’s decision will not be disturbed unless the appellate court has a definite and

firm conviction that the lower court made a clear error of judgment or exceeded the bounds of

permissible choice in the circumstances.” 122 F.3d at 1324. “The purpose [of a rule 59(e)] motion

is to correct manifest errors of law or to present newly discovered evidence.” Monge v. RG Petro-

Machinery (Group) Co. Ltd., 701 F.3d 598, 611 (10th Cir. 2012)(internal quotation marks

omitted)(quoting Webber v. Mefford, 43 F.3d 1340, 1345 (10th Cir. 1994)). “Where the motion

requests a substantive change in the district court’s judgment or otherwise questions its substantive




                                               - 144 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 145 of 193



correctness, the motion is a Rule 59 motion, regardless of its label.” Yost v. Stout, 607 F.3d 1239,

1243 (10th Cir. 2010).

       610.    The Tenth Circuit has determined that the “law of the case doctrine has no bearing

on the revisiting of interlocutory orders, even when a case has been reassigned from one judge to

another.” Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1252 (10th Cir. 2011)(citing Been v. O.K.

Indus., Inc., 495 F.3d at 1225). In this context, “the doctrine is merely a ‘presumption, one whose

strength varies with the circumstances.’” Been v. O.K. Indus., Inc., 495 F.3d at 1225 (quoting

Avitia v. Metro. Club of Chi., Inc., 49 F.3d 1219, 1227 (7th Cir. 1995)). “[D]istrict courts

generally remain free to reconsider their earlier interlocutory orders.” Been v. O.K. Indus., 495

F.3d at 1225. In short, a district court can use whatever standard it wants to review an earlier

interlocutory order. It can review the earlier ruling de novo and essentially reanalyze the earlier

motion from scratch, it can review the ruling de novo but limit its review, it can require parties to

establish one of the law-of-the-case grounds, or it can refuse to entertain motions to reconsider

altogether.

       611.    The best approach, in the Court’s eyes, is to analyze motions to reconsider

differently depending on three factors. Cf. Been v. O.K. Indus., Inc., 495 F.3d at 1225 (“[T]he

doctrine is merely a ‘presumption, one whose strength varies with the circumstances.’” (quoting

Avitia v. Metro. Club of Chi., Inc., 49 F.3d 1219, 1227 (7th Cir. 1995)). First, the Court should

restrict its review of a motion to reconsider a prior ruling in proportion to how thoroughly the

earlier ruling addressed the specific findings or conclusions that the motion to reconsider

challenges. How “thoroughly” a point was addressed depends both on the amount of time and

energy the Court spent on it, and on the amount of time and energy that the parties spent on it -- in




                                               - 145 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 146 of 193



briefing and orally arguing the issue, but especially if they developed evidence on the issue. A

movant for reconsideration thus faces a steeper uphill challenge when the prior ruling was on a

criminal suppression motion, class certification motion, or preliminary injunction,73 than when the

prior ruling is, e.g., a short discovery ruling. The Court should also look, not to the prior ruling’s

overall thoroughness, but to the thoroughness with which the Court addressed the exact point or

points that the motion to reconsider challenges. A movant for reconsideration thus faces an easier

task when he or she files a targeted, narrow-in-scope motion asking the Court to reconsider a small,

discrete portion of its prior ruling than when he or she files a broad motion to reconsider that

rehashes the same arguments from the first motion, and essentially asks the Court to grant the

movant a mulligan on its earlier failure to present persuasive argument and evidence.

       612.    Second, the Court should consider the case’s overall progress and posture, the

motion for reconsideration’s timeliness relative to the ruling it challenges, and any direct evidence

that the parties may produce, and use those factors to assess the degree of reasonable reliance

which the opposing party has placed in the Court’s prior ruling. See 18B Charles Alan Wright, et




       73
          The Court typically makes findings of fact and conclusions of law in ruling on these
motions. At first glance, it appears that the Federal Rules of Civil Procedure set forth additional
standards -- beyond that which applies to other interlocutory orders -- for amending findings of
fact and conclusions of law: “On a party’s motion filed no later than 28 days after the entry of
judgment, the court may amend its findings -- or make additional findings -- and may amend the
judgment accordingly. The motion may accompany a motion for a new trial under Rule 59.” Fed.
R. Civ. P. 52(b). This rule appears to limit motions to reconsider orders with findings of fact and
conclusions of law to twenty-eight days. The rule’s use of the term “entry of judgment,” its
reference to rule 59, and its adoption of the same time period that applies to motions to alter or
amend a judgment, all lead the Court to conclude, however, that rule 52(b) -- and its twenty-eight-
day time limit -- does not apply to interlocutory orders. The time limit applies only to findings of
fact and conclusions of law supporting a case-ending judgment -- such as those entered after a
bench trial -- and to those giving rise to an interlocutory appeal that, if filed, divests the district
court of its jurisdiction -- such as those entered in support of a preliminary injunction.



                                               - 146 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 147 of 193



al., Federal Practice & Procedure § 4478.1 (2d ed. 2018)(“Stability becomes increasingly

important as the proceeding nears final disposition . . . . Reopening should be permitted, however,

only on terms that protect against reliance on the earlier ruling.”). For example, if a defendant

(i) spends tens of thousands of dollars removing legacy computer hardware from long-term

storage; then (ii) obtains a protective order in which the Court decides that the defendant need not

produce the hardware in discovery; then (iii) returns the hardware to long-term storage, sustaining

thousands more in expenses; and (iv) several months pass, then the plaintiffs should face a higher

burden in moving the Court to reconsider its prior ruling than they faced in fighting the motion for

protective order the first time.

        613.    Third, the Court should consider the factors from Servants of the Paraclete v. Does.

The Court should be more inclined to grant motions for reconsideration if the movant presents

(i) new controlling authority -- especially if the new authority overrules prior law or sets forth an

entirely new analytical framework; (ii) new evidence -- especially if the movant has a good reason

why the evidence was not presented the first time around; or (iii) a clear indication -- one that

manifests itself without the need for in-depth analysis or review of the facts -- that the Court erred.

        614.    These three factors should influence the degree to which the Court restricts its

review of a prior ruling, but they do not necessarily mean that the Court should always apply a

deferential standard of review. The Court should pause before applying a standard of review to its

own interlocutory orders that is more deferential than the standard that the Court of Appeals will

apply to it, unless the Court concludes that the alleged error in the prior ruling was harmless, or

the party moving for reconsideration waived its right to appeal the alleged error by not raising the

appropriate argument. Even in circumstances where the Court concludes that it is insulated from




                                               - 147 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 148 of 193



reversal on appeal, there are principled reasons for applying a de novo standard. After all, if the

Court was wrong in its earlier decision, then, generally speaking, it is unjust to maintain that result

-- although the Court should weigh this injustice against any injustice that would result from

upending the parties’ reliance on the earlier ruling, which is the balancing test that the three factors

above represent.

        615.    What the Court means by “restricting its review” is less about applying a deferential

standard of review -- although that may be appropriate in some circumstances -- and more about

reducing (i) the depth of the Court’s analysis the second time around -- thus conserving judicial

resources; and (ii) the impositions that relitigation of the prior ruling will impose on the party

opposing the motion for reconsideration. The Court should consider the time and expense that the

party opposing reconsideration spent in winning the earlier ruling, and should try to prevent that

party from having to bear the same impositions again. Basically, even if the Court ultimately

analyzes a motion to reconsider under the same standard which it analyzed the motion that

produces the earlier ruling, it should analyze the motion in a different way -- one focused on

reducing the litigation burdens of the party opposing reconsideration. For example, when a party

moves the Court for a preliminary injunction, standard practice is that the Court holds an

evidentiary hearing as a matter of course, regardless whether it looks as if the party has a good

chance of prevailing. If the party loses and the Court denies the injunction, however, and the party

moves for reconsideration, the party should not be entitled to the presumption of an evidentiary

hearing merely because he or she received that presumption the first time the Court considered the

motion.




                                                - 148 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 149 of 193



       616.    In light of these statements, it is perhaps better to characterize the increased burden

that a movant for reconsideration faces as one of production and not of persuasion. The Court

analyzes motions to reconsider by starting where it ended in the prior ruling -- not by starting anew.

Parties opposing reconsideration can do the same, and they may stand on whatever evidence and

argument they used to win the earlier ruling. Movants for reconsideration, on the other hand, carry

the full burden of production: they must persuade the Court, using only the evidence and argument

they put before it, that it should change its prior ruling; they must do all of the legwork, and not

rely on the Court to do any supplemental fact-finding or legal research; and they must convincingly

refute both the counterarguments and evidence that the opposing party used to win the prior ruling

and any new arguments and evidence that the opposing party produces while opposing the motion

to reconsider. Unlike the motion that produced the prior ruling, a motion to reconsider is not --

and is not supposed to be -- a fair fight procedurally. The deck is stacked against a movant for

reconsideration, and if such a movant hopes to prevail, he or she must have not only a winning

legal position, but the work ethic and tenacity to single-handedly lead the Court to his or her way

of thinking.

                                            ANALYSIS

       617.    The Court concludes that rule 59 bars Jemez Pueblo from asserting title to Redondo

Meadows, Redondo Peak and surrounding locations, and Valle San Antonio. Even if the Court

reviewed Jemez Pueblo’s claims to these areas, it would conclude that Jemez Pueblo has not

established aboriginal title to the areas. Finally, the Court concludes that Jemez Pueblo has not

established aboriginal title to the Banco Bonito. Accordingly, the Court denies the Motion.

I.     RULE 59 BARS JEMEZ PUEBLO FROM NOW ASSERTING TITLE TO
       REDONDO MEADOWS, REDONDO PEAK, AND VALLE SAN ANTONIO.




                                               - 149 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 150 of 193



       618.      A Court may alter or amend its judgment under rule 59(e) for: (i) an intervening

change in the controlling law; (ii) new evidence previously unavailable; or (iii) to correct clear

error or prevent manifest injustice. See Anderson Living Tr. v. WPX Energy Prod., LLC, 308

F.R.D. at 427.       “Thus, a motion for reconsideration is appropriate where the court has

misapprehended the facts, a party’s position, or the controlling law.” Servants of Paraclete v.

Does, 204 F.3d 1015, 1012 (10th Cir. 2000). District courts are “vested with considerable

discretion” to alter or amend their judgments. Brown v. Presbyterian Healthcare Servs., 101 F.3d

1324, 1332 (10th Cir. 1996).74

       619.      At the outset, the Court notes some confusion surrounding rule 59(e)’s standard for

rearguing positions that a litigant already raised. The Tenth Circuit, in Servants of Paraclete v.

Does, stated that motions for reconsideration under rule 59(e) are “inappropriate vehicles to

reargue an issue previously addressed by the court when the motion merely advances new

arguments, or supporting facts which were available at the time of the original motion.” Servants




       74
            The United States proposes as a Conclusion of Law:

               Jemez’s motion for reconsideration fails because Jemez does not identify
       clear error. To the contrary, Jemez’s motion regurgitates the same evidence it
       presented unsuccessfully at trial and attempts to rebut the Court’s findings with
       clearly erroneous assertions. Jemez’s efforts to reargue questions already presented
       to and considered by this Court, without identifying any clear error made by this
       Court, are a misuse of Rule 59(e).

U.S. Proposed Findings ¶ 4(b), at 14 (citations omitted). The United States’ proposed Conclusion
of Law is conclusory, and it does not address whether the Court’s Memorandum Opinion and
Order caused “manifest injustice.” Anderson Living Tr. v. WPX Energy Prod., LLC, 308 F.R.D.
at 427. Aboriginal title to large portions of New Mexico land is a weighty civil concern. The
Court cannot determine well whether amending its Findings of Fact and Conclusions of Law will
prevent manifest injustice without closely examining Jemez Pueblo’s contentions.




                                               - 150 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 151 of 193



of Paraclete v. Does, 204 F.3d at 1012. Despite this dictum, the Court previously said in Nelson

v. City of Albuquerque that

       Servants of Paraclete v. Does, does not force the Court to deny a motion to amend
       or alter, simply because it raises identical issues; rather, it affords the Court the
       option to deny that motion for reasons of judicial efficiency. A court need not
       review a motion to alter or amend with the same rigor if the motion raises issues
       already considered, because it would waste time by forcing a judge to rewrite an
       opinion already rendered. If, on the other hand, a party raises an identical issue on
       a motion to alter, and, upon the district judge’s reflection, perhaps after passions
       have cooled, he or she concludes that he or she erred previously, Servants of
       Paraclete v. Does does not chain that district judge to an erroneous legal conclusion.
       There is no sound reason for a district judge to be unable to change a ruling he or
       she has made if he or she has become concerned that he or she is wrong.

Nelson v. City of Albuquerque, 283 F. Supp. 3d at 1099, rev’d and remanded sub nom. Nelson v.

City of Albuquerque, 921 F.3d 925 (10th Cir. 2019). The Tenth Circuit reversed the Court in

Nelson v. City of Albuquerque after it granted a second rule 59(e) motion that a defendant filed,

in which the defendant reargued issues it raised in a previous rule 59(e) motion. See Nelson v.

City of Albuquerque, 921 F.3d at 931. The Tenth Circuit concluded that the second rule 59(e)

motion “merely reurged arguments already made in a previous Rule 59(e) motion,” and that

granting the second motion was therefore error. Nelson v. City of Albuquerque, 921 F.3d at 931.

       620.   An active Tenth Circuit judge requested rehearing of the Tenth Circuit panel

decision in Nelson v. City of Albuquerque. See Nelson v. City of Albuquerque, 925 F.3d 1187

(10th Cir. 2019). The majority of Tenth Circuit judges voted against rehearing. See 925 F.3d at

1188. Judge Hartz wrote a dissent from the denial of en banc reconsideration, in which the

Honorable Timothy Tymkovich, Chief United States Circuit Judge for the Tenth Circuit, joined.

See 925 F.3d at 1188. Judge Hartz noted the tension between the apparent limits which the Tenth

Circuit and Supreme Court have placed on a litigant’s ability to reargue issues in rule 59(e)

motions, see 925 F.3d at 1191 (citing Exxon Shipping Co. v. Baker, 554 U.S. at 485 (2008)(stating



                                              - 151 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 152 of 193



that rule 59(e) “‘may not be used to relitigate old matters’” (quoting 11 C. Wright & A. Miller,

Federal Practice and Procedure § 2810.1, 127-28 (2d ed. 1995) and Servants of Paraclete v. Does,

204 F.3d at 1012))), and its recent statement that “a motion under Rule 59(e) allows a party to

reargue previously articulated positions to correct clear legal error,” Hayes Family Tr. v. State

Farm Fire & Cas. Co., 845 F.3d 997, 1005 (10th Cir. 2017). Judge Hartz suggests that, if the Tenth

Circuit believes that parties cannot reargue issues they raised or could have raised, rule 59(e)

motions could succeed only when a party discovers new evidence or there was an intervening

change in the law. See 925 F.3d at 1191. Judge Hartz noted that Nelson v. City of Albuquerque

implies that the “‘need to correct clear error or prevent manifest injustice’” is no longer a ground

for relief, but he argues that the district courts should retain full discretion to review their rulings

regardless the reason for reconsideration. 925 F.3d at 1191 (quoting Servants of Paraclete v. Does,

204 F.3d at 1012).

        621.    Nelson v. City of Albuquerque’s author, Judge Bacharach, responded to Judge

Hartz’ criticisms in a concurrence from the denial of en banc reconsideration. See 925 F.3d at

1196. In the concurrence, Judge Bacharach rejected Judge Hartz’ “parade of horribles,” 925 F.3d

at 1196, and argued that “[c]ertainly there would be nothing wrong with a motion to correct clear

error or prevent manifest injustice,” 925 F.3d at 1198. Judge Bacharach emphasized that rehashing

earlier arguments was improper only when the same arguments were presented in a previous,

unsuccessful post-trial motion. 925 F.3d at 1198. He asserted that Nelson v. City of Albuquerque

merely represented a straightforward application of Servants of Paraclete v. Does and that its

holding that parties cannot “repeat the same arguments in a Rule 59(e) motion on the heels of a




                                                - 152 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 153 of 193



prior post-judgment motion” does not “scuttle the use of Rule 59(e) or upend our jurisprudence on

post-judgment motions.” 925 F.3d at 1198.

       622.      The Supreme Court’s subsequent ruling in Banister v. Davis contains dicta

supporting a district court’s unrestricted discretion to reconsider its rulings. In Banister v. Davis,

the Supreme Court concluded that filing a motion under rule 59(e) did not constitute a “second or

successive habeas corpus application” that 28 U.S.C. § 2244(b) ordinarily prohibits courts from

hearing. Banister v. Davis, 140 S. Ct. at 1702. It noted that rule 59 derives from a district court’s

common law power to alter or amend judgments. See 140 S. Ct. at 1706 (citing Browder v.

Director, Dept. of Corr. of Ill., 434 U.S. 257, 270 (1978); Zimmern v. United States, 298 U.S. 167,

169-70 (1936)(“The judge had plenary power while the term was in existence to modify his

judgment [or] revoke it altogether.”)). The Supreme Court asserted that this common law power’s

1946 codification in rule 59(e) “did nothing to narrow the set of judgments amenable to alteration.”

140 S. Ct. at 1706. It also noted that, although habeas courts routinely dismiss rule 60(b) motions

for raising repetitive claims, only one habeas court has dismissed a rule 59(e) motion for repetitive

arguments rather than reaching a decision on the merits. See 140 S. Ct. at 1707. This willingness

to engage with 59(e) petitions in habeas cases, the Supreme Court asserted, accords with an

“economic and effective appellate process,” as it “gives the court a brief chance to fix mistakes

before its (single) judgment on a (single) habeas application becomes final and thereby triggers

the time for appeal.” 140 S. Ct. at 1708.

       623.      Jemez Pueblo has filed only one motion under rule 59(e), and so the Court may

exercise its discretion to reconsider the issues presented in the Motion.75 The Supreme Court’s



       75
            Judge Bacharach’s subsequent clarification of his opinion in Nelson v. City of



                                               - 153 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 154 of 193



decision in Banister v. Davis, which endorses a district court’s ability to revisit issues previously

argued, also suggests that the Court may properly review the Motion’s arguments that Jemez

Pueblo previously raised. But although the Court has the authority to reconsider Jemez Pueblo’s

previously raised arguments to correct clear error and prevent manifest injustice -- and it will do

so for Jemez Pueblo’s claim to the Banco Bonito -- the Court concludes that Jemez Pueblo’s claims

of aboriginal title to Redondo Meadows, Redondo Peak, and the Valle San Antonio are not suitable

for review under rule 59(e).

       624.    Rule 59(e) was adopted to make clear that a district court has the power “to rectify

its own mistakes in the period immediately following the entry of judgment.” White v. N.H. Dep’t

of Emp’t Sec., 455 U.S. 445, 450 (1982). Courts “generally” invoke “Rule 59(e) to support

reconsideration of matters properly encompassed in a decision on the merits.” White v. N.H. Dep’t

of Emp’t Sec., 455 U.S. at 451. See Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997).

Further, “‘reconsideration’ means just that: Courts will not entertain arguments that could have

been but were not raised before the just-issued decision.” Banister v. Davis, 140 S. Ct. at 1708.

The Court believes that Jemez Pueblo’s claims to the sub-areas other than Banco Bonito are

“arguments that could have been but were not raised.” Banister v. Davis, 140 S. Ct. at 1708. Jemez

Pueblo did not specifically argue that it was entitled to each discrete cultural polygon in the Valles

Caldera and instead premised its aboriginal title claims to the Valles Caldera as a whole. See

Complaint ¶¶ 95-96, at 14; Plaintiff’s Second Supplemental Answers and Objections to Defendant




Albuquerque still leaves the Court skeptical that Nelson v. City of Albuquerque’s holding is
limited only to situations where a litigant presents multiple rule 59(e) motions. Although it agrees
with the reasoning in Judge Hartz’s dissent from the denial of en banc reconsideration, it will take
the Tenth Circuit at its word in this instance and reconsider the issues listed in the Motion.



                                               - 154 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 155 of 193



United States’ Interrogatories at 32-34 (dated July 3, 2018), admitted at trial as United States’ Ex.

DX-SD)(“Interrogatory Response”)(responding to an interrogatory requesting a description of

“the area(s) within Baca Location No. 1 for which Plaintiff asserts aboriginal title” by referring to

documents describing all of the Valles Caldera National Preserve); Transcript of Proceedings at

74:7-13 (West)(taken May 7, 2019), filed August 8, 2019 (Doc. 395)(“Closing Argument Tr.”).

       625.    The four cases that provide Jemez Pueblo a legal basis to seek less than the full

amount of its original claim area do not allow it to seek title, after trial, to areas not within the

general issue that the Complaint and subsequent litigation presented. See Strong v. United States,

518 F.2d at 565-69; Wichita Indian Tribe v. United States, 696 F.2d at 1385; Ala.-Coushatta Tribe

of Tex. v. United States, 2000 WL 1013532, at *14; Sac & Fox Tribe of Indians of Okla. v. United

States, 315 F.2d at 901-06.76 In these cases, the land that the Tribe sought was not a new issue

beyond the pleadings that would require either trial by consent or the pleadings’ amendment. See

Fed. R. Civ. P. 15(b). In Alabama-Coushatta Tribe of Texas v. United States, the Tribe voluntarily

reduced its claim area from nine million acres to roughly six million four-hundred thousand acres.

See 2000 WL 1013532, at *1; Ala.-Coushatta Tribe of Tex. v. United States, 28 Fed. Cl. 95, 97

n.4 (1993). The Tribe made this strategic decision on remand from a successful appeal of the trial




       76
          The Court of Appeals, Court of Claims, Court of Federal Claims cases that discuss many
of the aboriginal title issues present in this case are not binding precedent; however, the Court
concludes that these cases have persuasive value with respect to joint aboriginal title claims and,
thus, will assist the Court in its disposition of the case. See Pueblo of Jemez v. United States, 430
F. Supp. 3d at 1091 n.135. The Court notes that the Tenth Circuit in this case cites favorably to
numerous out-of-circuit and lower court cases, including Native Vill. of Eyak v. Blank; Wichita
Indian Tribe v. United States; United States v. Pueblo of San Ildefonso; Sac & Fox Tribe of Indians
of Okla. v. United States. In many instances, the Court has specifically explained its decision to
rely on these non-binding cases.




                                               - 155 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 156 of 193



judge’s factual findings. See Ala.-Coushatta Tribe of Tex. v. United States, 28 Fed. Cl. at 98-99

(describing the case’s procedural history). There is no indication that the evidence adduced at trial

was inadequate to fully settling revised claim. See generally 2000 WL 1013532, at *10-42.

       626.     In Wichita Indian Tribe v. United States, the Federal Circuit remanded a case to the

United States Court of Federal Claims for a determination what areas the Wichita Tribe had

abandoned. See 696 F.2d at 1386. The trial court previously had determined that, because the

Wichita Tribe abandoned a portion of its claim area, it was not entitled to any part of the claim

area. See 696 F.2d at 1382. Because this legal ruling is an incorrect statement of the law and

contradicted some trial court findings, the Federal Circuit remanded the case to expand the record.

See 696 F.2d at 1378-79. The issue on remand was therefore a narrower question already

subsumed within the original litigation: which areas the Wichita Tribe fully abandoned. See 696

F.2d at 1386.

       627.     Sac & Fox Tribe of Indians of Oklahoma v. United States and Strong v. United

States stand only for the proposition that a Court may award less than the entire claim area to a

Tribe seeking aboriginal title. Sac & Fox Tribe of Indians of Oklahoma v. United States concerns

a challenge to an ICC determination that the challenging Tribe had proved aboriginal title to only

a part of its original claim area. See 315 F.2d at 897. Strong v. United States likewise concerned

an appeal from an ICC proceeding that awarded title to only a portion of a claim area. See 518

F.2d at 565-66. The Court already has concluded that Jemez Pueblo has not proved aboriginal title

to its entire claim area, see, e.g., Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1222-23,

and these cases do not support an argument that the Court may now review the record again to

determine aboriginal title for sub-areas not specifically litigated during the trial.




                                                - 156 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 157 of 193



        628.    Jemez Pueblo pled and litigated a single claim for the entire Preserve; it did not

litigate ninety different claims for ninety discrete areas. See Complaint ¶¶ 95-96, at 14; Plaintiff’s

Second Supplemental Answers and Objections to Defendant United States’ Interrogatories at 32-

34 (dated July 3, 2018), admitted at trial as United States’ Ex. DX-SD)(“Interrogatory

Response”)(responding to an interrogatory requesting a description of “the area(s) within Baca

Location No. 1 for which Plaintiff asserts aboriginal title” by referring to documents describing all

of the Valles Caldera National Preserve). The United States tried only one of the sub-areas at issue

here by consent -- Banco Bonito -- because Jemez Pueblo’s summary judgment motion put the

United States on notice of that discrete claim. See Plaintiff Pueblo of Jemez’s Motion for Partial

Summary Judgment Confirming its Indian (Aboriginal) Title to the Banco Bonito and Redondo

Mountain, filed August 17, 2018 (Doc. 238); Moncrief v. Williston Basin Interstate Pipeline Co.,

174 F.3d 1150, 1162 (10th Cir. 1999)(“Implied consent cannot be based upon the introduction of

evidence that is relevant to an issue already in the case when there is no indication that the party

presenting the evidence intended to raise a new issue.”); Fed. R. Civ. P. 15(b).

        629.    Jemez Pueblo disputes the United States’ contention that it did not put the United

States on notice of its claims to discrete sub-areas within the preserve. See Jemez Pueblo

Supplemental Response at 16-18. It presents three arguments. See Jemez Pueblo Supplemental

Response at 16-17. First, it argues that its Complaint “discussed in detail many of these sub-areas.”

Jemez Pueblo Supplemental Response at 17. Second, Jemez Pueblo argues that, although it

answered an interrogatory asking it to identify the area to which it seeks aboriginal title by referring

to the Valles Caldera National Preserve’s entirety, it “extensively identified multiple areas” when

answering “other discovery requests.” Jemez Pueblo Supplemental Response at 17. Finally,




                                                - 157 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 158 of 193



Jemez Pueblo argues that the United States “ignores each deposition it took of Jemez witnesses,

where it asked each witness to mark on a map of the Valles Caldera areas of Jemez use.” Jemez

Pueblo Supplemental Response at 17.

       630.    Jemez Pueblo’s Complaint indeed refers to the sub-areas for which it now seeks

title. See Complaint ¶¶ 30-33, 40-42, 45, 47-50, 57-58, 79, at 6-9, 12. The inclusion of these sub-

areas within the Complaint does not, however, put the United States on notice that Jemez Pueblo

sought title to these sub-areas separate and apart from its pleaded claim to aboriginal title for the

Preserve’s entirety. See Complaint ¶¶ 88-96, at 13-14. Some of the references are too general to

notify the United States, see, e.g., Complaint ¶ 79, at 12 (noting, in the Complaint’s only reference

to Valle San Antonio, that the Valle San Antonio is within Baca Location No. 1), and the

Complaint is framed, overall, as a challenge to the “lands of the Valles Caldera National Preserve,”

Complaint ¶¶ 94-96, at 14.

       631.    Jemez Pueblo’s interrogatory answers are also insufficient to notify the United

States to the Jemez Pueblo’s claim to specific sub-areas. Jemez Pueblo specifically directs the

Court to its July 3, 2018, response to Interrogatory No. 5. See Jemez Pueblo Supplemental

Response at 17. This response provides the various “areas that are associated with ancestral

Jemez” that are “within the western Jemez homeland,” Complaint ¶ 26, at 6-7; see Interrogatory

Response at 16, as well as the “area(s) within Baca Location No. 1 where” certain cultural land

uses occur, Interrogatory Response at 29. Although they reference the geographic areas that Jemez

Pueblo now seeks, because they respond to a limited question within the dispute that the Complaint

frames, Jemez Pueblo’s answers do not put the United States on notice that it would later seek title




                                               - 158 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 159 of 193



to these smaller areas. Jemez Pueblo’s response only bolsters its pleaded claim to the Valles

Caldera’s entirety.

          632.   Last, the depositions that the United States took of Jemez Pueblo witnesses also did

not put the United States on notice that Jemez Pueblo would later seek title to these specific sub-

areas. Jemez Pueblo does not cite any deposition in which a witness specifically discussed any of

these sub-areas. See Jemez Pueblo Supplemental Response at 17. Parties frame cases, not

witnesses, and the United States was not under an obligation to disprove aboriginal title to each

specifically mentioned geographic location in the Valles Caldera as part of its effort to defeat

Jemez Pueblo’s claim to the Valles Caldera National Preserve’s entirety -- especially when Jemez

Pueblo gave no indication that it sought title to specific sub-areas. See Hardin v. Manitowoc-

Forsythe Corp., 691 F.2d 449, 457 (10th Cir. 1982)(noting that the trial court may deny amendment

in its discretion “[w]hen the evidence claimed to show that an issue was tried by consent is relevant

to an issue already in the case, and there is no indication that the party presenting the evidence

intended thereby to raise a new issue”). Accordingly, the Court agrees with the United States that,

for the sub-areas other than Banco Bonito, Jemez Pueblo did not provide the United States

adequate notice to permit Jemez Pueblo to amend its pleadings under rule 15. See Minter v. Prime

Equipment Co., 451 F.3d at 1206 (“Courts will properly deny a motion to amend when it appears

that the plaintiff is using Rule 15 to make the complaint ‘a moving target,’ [or] to ‘salvage a lost

case by untimely suggestion of new theories of recovery.” (quoting Viernow v. Euripides Dev.

Corp., 157 F.3d 785, 800 (10th Cir. 1998), and Hayes v. Whitman, 264 F.3d 1017, 1027 (10th Cir.

2001)).




                                               - 159 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 160 of 193



       633.    Rule 15 does not permit a plaintiff to unfairly reframe its case after the fact. See

United States v. Hougham, 364 U.S. 310, 316 (1960)(“Rule 15 . . . was designed to facilitate the

amendment of pleadings except where prejudice to the opposing party would result.”); Green

Country Food Mkt., Inc. v. Bottling Grp., LLC, 371 F.3d 1275, 1281 (10th Cir. 2004); 6 Wright,

Miller & Kane, Federal Practice and Procedure § 1487 (2d ed. 1990)(“Perhaps the most important

factor listed by the Court and the most frequent reason for denying leave to amend is that the

opposing party will be prejudiced if the movant is permitted to alter his pleading.”). “Courts

typically find prejudice only when the amendment unfairly affects the defendants ‘in terms of

preparing their defense to the amendment.’” Minter v. Prime Equipment Co., 451 F.3d at

1208)(quoting Patton v. Guyer, 443 F.2d 79, 86 (10th Cir. 1971)).

       634.    The United States would be prejudiced if, after the Court determined that Jemez

Pueblo did not prove aboriginal title to the Valles Caldera National Preserve, Jemez Pueblo

amended its pleadings to assert aboriginal title specifically to Valle San Antonio, Redondo Peak,

and Redondo Meadows based on the same evidence. The United States structured its opposition

based on the case’s pleadings and Jemez Pueblo’s Interrogatory Response, which suggest that

Jemez Pueblo seeks aboriginal title to the entire Valles Caldera National Preserve. See generally

United States’ Proposed Findings of Fact, filed April 15, 2019 (Doc. 385)(not mentioning Valle

San Antonio); id. ¶ 22, at 9 (incidentally mentioning Redondo Meadows); id. ¶¶ 301-464, at 78-

126 (proposing findings concerning other Tribes’ Valles Caldera use); U.S. Proposed Findings ¶ 9,

at 18 (arguing that, had Jemez Pueblo put the United States on notice of its new claims, it “would

have sought discovery on each of the ninety polygons, exhaustively cross-examined Jemez’s

witness Dr. Ferguson on each polygon, and more-thoroughly developed and presented evidence of




                                             - 160 -
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 161 of 193



other Tribes’ use of those areas”); Plaintiff Pueblo of Jemez’s Proposed Conclusions of Law ¶ 37,

at 22, filed April 15, 2019 (Doc. 387)(“Even by demonstrating only intermittent or seasonal use

of certain areas within the Claim Area, the Pueblo of Jemez has demonstrated ‘actual and

continuous use’ of the entire Claim Area.”); id. ¶ 72, at 45; Interrogatory Response at 29.

        635.   Rule 15 therefore bars Jemez Pueblo after trial from now asserting title to Redondo

Meadows, Valle San Antonio, and Redondo Peak. See Rodriguez v. Doral Mortg. Corp., 57 F.3d

1168, 1171 (1st Cir. 1995)(“A fundamental purpose of pleadings under the Federal Rules of Civil

Procedure is to afford the opposing party fair notice of the claims asserted against him and the

grounds on which those claims rest.”); Monod v. Futura, Inc., 415 F.2d 1170, 1174 (10th Cir.

1969)(“The purpose of Rule 15(b) is to bring the pleadings in line with issues actually tried and

does not permit amendment to include collateral issues which may find incidental support in the

record.” (citing Gallon v. Lloyd-Thomas Co., 264 F.2d 821, 825 n.3 (8th Cir. 1959)).

II.     JEMEZ PUEBLO MAY NOT SEEK ABORIGINAL TITLE TO SMALL
        GEOGRAPHIC SUB-AREAS WITHIN THE VALLES CALDERA WHERE IT
        HAS NOT PROVEN ABORIGINAL TITLE TO THE SURROUNDING LAND.

        636.   In the Motion, Jemez Pueblo asserts aboriginal title to

                                                                             . See Motion at 9-13. It

bases its argument on the fact that there is no evidence other Tribes used these features. See

Motion at 9, 11. Although no case deals with aboriginal title to such minute areas, the Court

believes that to establish aboriginal title to a discrete geographic feature, such as

       , a Tribe must prove that it had the ability, if it wished, to exclude local, adverse Tribes from

the surrounding land or from the feature itself if there is evidence of other Tribes in the vicinity.

See Pueblo of Jemez v. United States, 790 F.3d at 1165-66 (“But the ‘exclusive’ part of the test

meant only that in order to establish aboriginal title, a tribe “must show that it used and occupied



                                                - 161 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 162 of 193



the land to the exclusion of other Indian groups.” (emphasis in original));77 Native Vill. of Eyak

v. Blank, 688 F.3d 619, 623 (9th Cir. 2012)(per curiam)(en banc)(“Exclusivity is established when

a tribe or a group shows that it used and occupied the land to the exclusion of other Indian groups”

(emphasis in original)); id. at 613 (Fletcher, J., joined by Pregerson, Thomas, and Hawkins, JJ.,

dissenting)(arguing that a Tribe does not need to show that it had the power to exclude other Tribes

when there is no evidence of any other use or occupancy); Strong v. United States, 518 F.2d 556,

561 (Ct. Cl. 1975)(“Certainly, one of the primary characteristics of ownership is the desire and

ability to exclude others from the area over which ownership is claimed.”); United States v. Pueblo

of San Ildefonso, 513 F.2d 1383, 1394 (Ct. Cl. 1975)(“[A] true owner possesses the right to expel

intruders. In order for an Indian Tribe to establish ownership of land by so-called Indian title, it

must show that it used and occupied the land to the exclusion of other Indian groups.”); Ala.-

Coushatta Tribe of Tex. v. United States, 2000 WL 1013532, at *12 (explaining that this general

rule is subject to three exceptions: (i) joint and amicable use; (ii) dominated use; and (iii)

permissive use).

       637.    The Tenth Circuit’s requirement that Pueblo of Jemez demonstrate that it used its

claimed areas “to the exclusion of other Indian groups,” 790 F.3d at 1166 (emphasis in original),

leaves an ambiguity unresolved -- whether Jemez Pueblo must show that it could have or did

exclude other Indian groups, or whether Jemez Pueblo only need show that it was the only Indian

group to use the land. The cases the Tenth Circuit cites in support suggests that the Tenth Circuit



       77
         In Pueblo of Jemez v. United States, the Tenth Circuit held that the term “exclusive”
required Jemez Pueblo to show that it “‘used and occupied the land to the exclusion of other Indian
groups.’” 790 F.3d at 1165-66 (quoting United States v. Pueblo of San Ildefonso, 513 F.2d at
1394 (emphasis in Pueblo of Jemez v. United States)).




                                              - 162 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 163 of 193



is inclined to believe that a Tribe must show its ability to exclude other Indian groups even if there

is little evidence that such Indian groups used the area. It cites the majority opinion in Native

Village of Eyak v. Blank, for example, and not its dissent, which argues if there is no evidence of

other Tribes’ use or occupancy, a Tribe does not need to prove that “it had the power to exclude

other groups.” 688 F.3d at 631. It also cites Caddo Tribe of Oklahoma v. United States, 35 Ind.

Cl. Comm. 321, 358-60 (1975), for its statement that a Tribe established exclusivity where it

“exercised control over [the claim area] and over other Indians who may have ventured therein.”

Pueblo of Jemez v. United States, 790 F.3d at 1166. In light of these citations, the Tenth Circuit

hints that claimant Tribes must demonstrate that they had the ability to exclude adverse Tribes

from the claimed area. Cf. Nw. Bands of Shoshone Indians v. United States, 324 U.S. at 338-39

(“[A] certain nation, tribe or band of Indians may have claimed the right [of occupancy] because

of immemorial occupancy to roam certain territory to the exclusion of any other Indians and in

contradistinction to the custom of the early nomads to wander at will in the search of food.”).

Accordingly, even if Jemez Pueblo’s claims for its Redondo Peak locations were appropriate for

reconsideration, Jemez Pueblo could not establish title to these areas without showing it had

aboriginal title to the surrounding land. The trial established that many Tribes used Redondo Peak

and the Valles Caldera’s western half, see FOF ¶¶ 583-84, 587-90, 593-99, 601, 606, 608-10, 612-

13, 615, 620, 647, at 5-6, 8-13, 15-21, 23-25, 27-28, 39-40, and Jemez Pueblo has not established

that other Tribes’ Valles Caldera use was, and is, joint and amicable, dominated, or permissive.

See Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1222-23. Its arguments that it was the

exclusive user of                                                                         are, even if




                                               - 163 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 164 of 193



true, not enough to establish aboriginal title to them.78

        638.    If it were writing on a clean slate, the Court believes that Tribes and Pueblos should

not have to demonstrate that they had the power to exclude other completely hypothetical Indian

groups that wandered onto their land. This requirement would have allowed the United States to

seize the land of any isolated Tribe if the Tribe was relatively weak, thereby reserving aboriginal

title only to relatively powerful tribes. Requiring proof of the power to exclude is at odds with

foundational aboriginal title cases, which unreservedly protect lands Indian groups exclusively

occupy. See Cherokee Nation v. Georgia, 30 U.S. at 32 (stating that “the Indians are acknowledged

to have an unquestionable, and heretofore unquestioned, right to the land they occupy, until that

right shall be extinguished by a voluntary cession to our government”); Johnson v. M’Intosh, 21

U.S. at 574 (stating that aboriginal title makes a Tribe’s members “the rightful occupants of the

soil, with a legal as well as just claim to retain possession of it”).

        639.    Jemez Pueblo cites United States v. Platt as support for its contention that it may

assert aboriginal title to geographic features as narrow as a trail. See Feb. 18 Tr. at 85:1-19

(Luebben). United States v. Platt does not support this legal principle. The case generally concerns

the Zuni Tribe’s access to its historic pilgrimage route; a landowner sought to prevent Zuni Tribe

members from crossing his land on their quadrennial pilgrimage to northeast Arizona, and the

United States sought to establish a prescriptive easement for a fifty-foot wide, twenty-mile-long




        78
         Because of its conclusion regarding the difficulty of establishing aboriginal title to very
small sub-areas, the Court does not adopt Jemez Pueblo’s proposed Conclusion of Law that “Jemez
can establish aboriginal title to

Jemez Pueblo Proposed Finding ¶ 10, at 26.




                                                 - 164 -
       Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 165 of 193



path across landowner’s land. See United States v. Platt, 730 F. Supp. at 319-21. The United

States based its claim on Zuni Tribe’s right to a prescriptive easement, and on Zuni Tribe’s rights

to property protection and free exercise of religion under the Treaty of Guadalupe Hidalgo. United

States v. Platt, 730 F. Supp. at 319; Treaty of Guadalupe Hidalgo, U.S.-Mex., Feb. 2, 1848, art.

VIII, 9 Stat. 922, 928-30. Proving aboriginal title requires establishing different elements than

does proving prescriptive easements. See United States v. Platt, F. Supp. at 319-21. Jemez Pueblo

does not seek an easement in this case, and, therefore, United States v. Platt does not support Jemez

Pueblo’s attempt to assert aboriginal title to such a narrow piece of property.

III.     JEMEZ PUEBLO’S USE OF THE VALLE SAN ANTONIO WAS NOT
         EXCLUSIVE.

         640.    Jemez Pueblo requests that the Court analyze whether it has established aboriginal

title to the Valle San Antonio. See Motion at 22. For the reasons discussed above, reconsidering

is not appropriate under rule 59(e) and rule 15. Nevertheless, even when the Court reconsidered

this claim to the Valle San Antonio, based on the evidence presented at trial the Court will also not

conclude that Jemez Pueblo has aboriginal title to the Valle San Antonio, because its Valle San

Antonio use was not “‘exclusive.’” Pueblo of Jemez v. United States, 790 F.3d at 1165 (quoting

Native Vill. of Eyak v. Blank, 688 F.3d at 622).

         641.    After trial, the Court made a few specific findings regarding the Valle San Antonio,

all of which concerned the

         . First, it found:




                                               - 165 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 166 of 193



Memorandum Opinion and Order FOF ¶ 485, at 222. The Court noted in a footnote that “[t]he



                                                          .” Memorandum Opinion and Order FOF

¶ 485 n.159, at 222. Next, the Court found that “San Antonio Creek follows the Valle San Antonio

along the Valles Caldera’s northern section and traverses through many areas significant to Jemez

Pueblo,                                                                 .” Memorandum Opinion

and Order FOF ¶ 486, at 223. Third, the Court found that the Jemez Pueblo



                . See Memorandum Opinion and Order FOF ¶ 487, at 223. Finally, the Court found

that “[t]he remains of a historic



                                                        are also in the area.” Memorandum Opinion

and Order FOF ¶ 488, at 223. In addition to noting this evidence, Jemez Pueblo disputes FOF

¶ 91, at 50, which states that “Tewa, Keres, and Towa speakers all used the Valles Caldera’s

northern portion between 1200 and 1750 C.E.; Jemez Pueblo was not the Valles Caldera’s northern

portion’s dominant Tribal user.” Pueblo of Jemez v. United States, 430 F. Supp. 3d at 979. Jemez

Pueblo argues that this Finding of Fact is based on a map in the Gauthier Report that identifies an

eighteenth-century Keres site in the Valle San Antonio based on one sherd, even though Gauthier

testified that he could not distinguish Pueblo pottery after the 1680 Pueblo Revolt. See Motion at

23-24.

         643.   A single sherd dated after the 1680 Pueblo Revolt is insufficient evidence on which

to conclude that Jemez Pueblo was not the exclusive occupier of Valle San Antonio. After




                                              - 166 -
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 167 of 193



reviewing the evidence from trial, however, the Court is satisfied that Jemez Pueblo was not the

Valle San Antonio’s exclusive user and that Jicarilla Apache, Navajo Nation, and Santa Clara

Pueblo also used the Valle San Antonio. See FOF ¶ 612, at 23-24 (“In using the entire Valles

Caldera ‘often’ for hunting . . . Jicarilla Pueblo members traversed the Valle San Antonio and

Redondo Peak;[] Jicarilla Apache members approaching their                                from the

north also would traverse the Valle San Antonio.”); id. ¶ 613, at 24 (“The Navajo Nation used and

traversed Valle San Antonio in using the Preserve lands to hunt, gather, and worship.”); id. ¶ 609,

at 20 (noting that




                ). Accordingly, Jemez Pueblo is not entitled to aboriginal title to the Valle San

Antonio, even if it properly could make this argument under rule 15 and rule 59(e).

IV.     JEMEZ PUEBLO’S USE OF REDONDO MEADOWS HAS NOT BEEN
        EXCLUSIVE.

        644.   Jemez Pueblo requests that the Court analyze whether it has established aboriginal

title to the Redondo Meadows. See Motion at 22. As with Jemez Pueblo’s claim to the Valle San

Antonio, reviewing Jemez Pueblo’s claim to Redondo Meadows after trial is not appropriate under

rule 15 and rule 59(e). Even when the Court reviews the claim to the sub-area, the Court does not

award Jemez Pueblo aboriginal title to the Redondo Meadows, because its Redondo Meadow use

has not been “‘exclusive.’” Pueblo of Jemez v. United States, 790 F.3d at 1165 (quoting Native

Vill. of Eyak v. Blank, 688 F.3d at 622).

        645.   Jemez Pueblo asserts that the trial confirms “that no other pueblo or tribe accessed

Redondo Meadows in the Valles Caldera from the west,” and it argues that “the only findings that




                                              - 167 -
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 168 of 193



address non-Jemez use of Redondo Meadows” are the same findings it contends are unreliable

evidence that other Indian groups used the Banco Bonito. Motion at 21. Jemez Pueblo argues that

no witness testified that any other Indian group used Redondo Meadows. See Motion at 22. It

asserts that “there is no evidence of Redondo Meadows use except by Jemez Pueblo.” Motion at

22.

        646.   The trial did not produce evidence that Jicarilla Apache, Navajo Nation, and Santa

Clara Pueblo used Redondo Meadows. See FOFs ¶¶ 610, 612, 613, at 20-21, 23, 24 (rejecting the

United States’ arguments that these Indian groups used Redondo Meadows). Still, contrary to

Jemez Pueblo’s arguments, it is not Redondo Meadow’s exclusive user. Zia Pueblo has traversed

the Redondo Meadows polygon to which Jemez Pueblo seeks title as part of its cultural use,

because                                                          . See FOF ¶ 599, at 11-13 (“Zia

Pueblo members



                                                  ). Accordingly, even when the Court considers

Jemez Pueblo’s aboriginal title claim to Redondo Meadows, the Court would not find that Jemez

Pueblo has aboriginal title to the sub-area, because Zia Pueblo has used Redondo Meadows, and

because the trial establishes that Zia Pueblo’s Valles Caldera use has not been dominated, joint-

and-amicable, or permissive. See Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1222-29.




                                             - 168 -
     Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 169 of 193



V.     JEMEZ PUEBLO HAS NOT ESTABLISHED ABORIGINAL TITLE TO THE
       GEOTHERMAL PROJECT AREA AND THE VALLES CALDERA’S PIPELINE
       ROUTE.

       647.    Even though portions of its proposed Redondo Meadows polygon overlap with the

geothermal site area,79 Jemez Pueblo disclaims aboriginal title to areas within the geothermal area.

See Reply at 11 (“Jemez is not claiming aboriginal title to the geothermal site area.”); Pueblo of

Jemez v. United States, 430 F. Supp. 3d at 961 (“Jemez Pueblo does not seek to quiet title to the

Pipeline System or to NMGC’s ingress and egress right across the Valles Caldera National

Preserve.”); Draft Letter From Governor Madalena to Other Tribes at 1 (dated Feb. 28, 2012),

admitted November 9, 2018, at trial as United States’ Ex. DX-UV (“Although our Indian title

remains unextinguished we assumed the 12-year statute of limitation of the Federal Quiet Title

Act was a barrier to our recovery of these lands.”). The statute of limitations for the Quiet Title

Act, 28 U.S.C. § 2409a, is triggered when the United States asserts an adverse interest that clouds

alleged aboriginal title, even if that interest is invalid. See Spirit Lake Tribe v. North Dakota, 262

F.3d 732, 738 (8th Cir. 2001)(citing Richmond, Fredericksburg & Potomac R.R. Co. v. United

States, 945 F.2d 765, 769 (4th Cir. 1991)). The trigger for starting this limitations period is “an

‘exceedingly light one.’” Kane Cty., Utah v. United States, 772 F.3d 1205, 1215 (10th Cir.

2014)(quoting George v. United States, 672 F.3d 942, 944 (10th Cir. 2012)). It begins to run when

a claimant “objectively should have known about the government’s claim[.]” George v. United

States, 672 F.3d at 944 (emphasis in original). The acquisition of easements, such as easements

for a natural gas pipeline, clouds aboriginal title and triggers the Quiet Title Act’s statute of


       79
          The United States proposes that the overlap is “substantial.” U.S. Proposed Findings
¶ 10, at 18. Jemez Pueblo argues that the geothermal area “does not substantially overlap with
Redondo Meadows.” Jemez Pueblo Supplemental Reply at 8. The Court addresses the overlap
above, in its Findings of Facts. See FOF ¶ 648, at 40.



                                               - 169 -
      Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 170 of 193



limitations. See Rio Grande Silvery Minnow v. Bureau of Reclamation, 599 F.3d 1165, 1182

(10th Cir. 2010)(stating that, under New Mexico law, easements are real property interests that

may cloud title). The statute of limitations in 28 U.S.C. § 2409a is twelve years. See 28 U.S.C.

§ 2409a(g).

        648.   The United States’ action in United States v. 49.77 Acres of Land, more or less, in

Sandoval County, New Mexico, No. CIV 99-0774 JP\DJS (D.N.M. Oct. 18, 1999)(Parker, J.),

condemned a perpetual and assignable easement title to Tract No. 2013-E within the Valles

Caldera, which became effective July 12, 1999. See Final Judgment at 1, No. CIV 99-0774

JP\DJS, filed October 18, 1999 (Doc. 19); Order Granting Defendant-in-Intervention New Mexico

Gas Company’s Unopposed Motion for Order Approving Stipulations of All Parties Regarding

Easement Owned by New Mexico Gas Company at 2, filed December 19, 2016 (Doc. 104); Pueblo

of Jemez v. United States, 430 F. Supp. 3d at 960-61. NM Gas Co. currently owns the easement.

See Pueblo of Jemez v. United States, 430 F. Supp. 3d at 961. Because the United States

condemned the easement in 1999, and Jemez Pueblo filed this case in 2012, the Quiet Title Act’s

statute of limitations accrued and expired prior to Pueblo of Jemez filing this case.80

VI.     JEMEZ PUEBLO HAS NOT ESTABLISHED ABORIGINAL TITLE TO BANCO
        BONITO.

        649.   Jemez Pueblo asserts an aboriginal title claim to Banco Bonito, an area in the

southwest corner of the Valles Caldera that it historically farmed and occupied. See Motion at 1-

9. As the Court has previously concluded, see Pueblo of Jemez v. United States, 430 F. Supp. 3d


        80
          Jemez Pueblo does not contest this proposed Conclusion of Law. See Jemez Pueblo
Supplemental Response at 13 n.9. The Court already concluded that Jemez Pueblo does not seek
to quiet title to the pipeline system or to NM Gas Co.’s ingress and egress rights in the Valles
Caldera. See Pueblo of Jemez v. United States, 430 F. Supp. 3d at 961.




                                               - 170 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 171 of 193



at 1188, it is possible to award less than the entire tract that a Tribe originally claims, see Ala.-

Coushatta Tribe of Tex. v. United States, 2000 WL 1013532, at *14; Wichita Indian Tribe v.

United States, 696 F.2d at 1385; Sac & Fox Tribe of Indians of Okla. v. United States, 315 F.2d at

901-06; Strong v. United States, 518 F.2d at 565-69. Further, Jemez Pueblo’s non-exclusive use

of a segment of the claim area is not automatically imputed to the entire claim area.81, 82 Strong v.

United States, 518 F.2d at 565-69; Wichita Indian Tribe v. United States, 696 F.2d at 1385; Ala.-

Coushatta Tribe of Tex. v. United States, 2000 WL 1013532, at *14; Sac & Fox Tribe of Indians

of Okla. v. United States, 315 F.3d at 901-06; Pueblo of Jemez v. United States, 430 F. Supp. 3d

at 1181. Jemez Pueblo filed for summary judgment on its claim to Banco Bonito and Redondo



       81
          In disputing this Conclusion of Law, which Jemez Pueblo proposes, the United States
does not challenge the legal principle that Jemez Pueblo sets forth. Instead, it argues that Jemez
Pueblo cannot establish exclusivity, because “the entire Preserve lands were used by many Tribes
and was not exclusive to Jemez.” U.S. Supplemental Response at 20. Although Jemez Pueblo
does not support this legal principle with citations from either the Supreme Court or the Tenth
Circuit, see Jemez Pueblo Proposed Finding at 20, the Court believes that it reflects reasonable,
settled law. There is no reason to think that the Supreme Court or Tenth Circuit would disagree
with the Federal Circuit, the Court of Claims, and the Court of Federal Claims, and conclude that,
once a Tribe proposes a claim area it can either establish title to the entire area or establish title to
no part of the claim area. Nothing in aboriginal title doctrine suggests this result, and the Court
already reached this Conclusion of Law. See Pueblo of Jemez v. United States, 430 F. Supp. 3d
at 1181.
       82
            The United States proposes as a Conclusion of Law that “[u]se of the entire Preserve,
including the western portion of the Preserve, for hunting, gathering, pilgrimages, and other
cultural and religious purposes by Zia, Santa Clara, Jicarilla, and Navajo, among other Tribes,
defeats any claim of Jemez exclusivity over any portion of the Preserve.” U.S. Proposed Findings
¶ 3, at 14. Any Tribe’s documented use of the Valles Caldera’s entirety would defeat aboriginal
title if it did not fall under an exception. See United States v. Santa Fe Pac. R.R. Co., 314 U.S. at
345; Ala.-Coushatta Tribe of Tex. v. United States, 2000 WL 1013532, at *12. The question on
reconsideration is whether any Tribe has used the Banco Bonito or the other sub-areas, and the
United States must therefore demonstrate use in Banco Bonito and in the other sub-areas, or
demonstrate that Jemez Pueblo has failed in some other way to establish aboriginal title to these
sub-areas.




                                                - 171 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 172 of 193



Mountain before trial. See Plaintiff Pueblo of Jemez’s Motion for Partial Summary Judgment

Confirming Its Indian (Aboriginal) Title to the Banco Bonito and Redondo Mountain at 1, filed

August 17, 2018 (Doc. 238)(“Partial MSJ”). The Court denied the Partial MSJ, concluding that

genuine issues of material fact existed as to Jemez Pueblo’s aboriginal title claims to these areas.

See Order at 1-2, filed March 12, 2019 (Doc. 375). After the trial, the Court concluded that Jemez

Pueblo’s Valles Caldera use was not exclusive. See Pueblo of Jemez v. United States, 430 F. Supp.

3d at 1219. So although the Court did not award Jemez Pueblo title to the entire Valles Caldera,

because Jemez Pueblo has previously raised the issue of its title to Banco Bonito, the Court may,

on reconsideration, award this discrete part of the Valles Caldera. See Banister v. Davis, 140 S.

Ct. at 1708 (“And ‘reconsideration’ means just that: Courts will not entertain arguments that could

have been but were not raised before the just-issued decision.”).

       A.      JEMEZ PUEBLO’S HISTORICAL DOMINANCE OF THE BANCO
               BONITO IS LARGELY IRRELEVANT TO THE ABORIGINAL TITLE
               ANALYSIS.

       650.    Jemez Pueblo also argues in the Motion that it has established aboriginal title to

Banco Bonito and the other sub-areas, because it exclusively and dominantly used each sub-area

for some period of time, even if that period of time was over five-hundred years ago:

               Here, relevant periods exist from Jemez settlement in the Jemez Mountains
       in the 13th Century to the Spanish Entrada of 1542, and during the Spanish colonial
       and Mexican periods. The Court need not find that Jemez exclusively used any of
       the sub-areas at issue in this motion during the entirety of any of these time frames.
       Wichita Indian Tribe v. United States, 696 F.2d 1378, 1381 (Fed. Cir. 1983)(“such
       use and occupancy undoubtedly continued ‘for a long time’ in numerous
       instances”). On reconsideration, the Court need only find that there was a relevant
       period in which Jemez use dominated in the four sub-areas identified in this motion.

Motion at 5 (citing Wichita Indian Tribe v. United States, 696 F.2d at 1385). It further argues that

evidence that other Tribes used these sub-areas after Jemez Pueblo established aboriginal title is




                                              - 172 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 173 of 193



only relevant as evidence that that Tribe conquered Jemez Pueblo or as evidence that Jemez Pueblo

abandoned the land. See Motion at 7 (citing Pueblo of Jemez v. United States, 790 F.3d at 1166).

        651.   Jemez Pueblo’s position finds some support from Lipan Apache Tribe v. United

States, 180 Ct. Cl. 487 (1967). In Lipan Apache Tribe v. United States, the Court of Claims stated

that “Indian title based on aboriginal possession does not depend upon sovereign recognition or

affirmative acceptance for its survival. Once established in fact, it endures until extinguished or

abandoned.” 180 Ct. Cl. at 492 (citing United States v. Santa Fe Pac. R.R. Co., 314 U.S. at 345,

347).   Although Lipan Apache Tribe v. United States suggests, superficially at least, that

established aboriginal title can only end via extinguishment or abandonment, the Court of Claims

was likely writing imprecisely. The case concerned two Tribes’ efforts to seek compensation for

Texas’ forceful removal from their lands and did not raise questions about other Tribes’

infringement on aboriginal title. See 180 Ct. Cl. at 490. Moreover, the passages that the Court of

Claims cites from United States v. Santa Fe Pacific Railroad Company concern only the United

States’ power to alter aboriginal title and not the prerequisites for establishing it and keeping it

against other Tribes. The Court of Claims was therefore only describing a Tribe’s aboriginal title

claim requirements vis-à-vis the United States.

        652.   A Tribe’s use and occupancy can change year to year, and the right of occupancy

changes with it. See Sac & Fox Tribe of Indians of Okla. v. United States, 383 F.2d at 998-99

(noting that there was considerable change in Indian title to American lands between 1776 and

1824). The inquiry often centers on the date that the United States acquired title to the land.

Notably, in this case, the Tenth Circuit remanded Judge Brack’s case to determine “[w]hether

Jemez Pueblo can establish that it exercised its right of aboriginal occupancy to these lands in 1860




                                               - 173 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 174 of 193



and thereafter . . . .” Pueblo of Jemez v. United States, 790 F.3d at 1165. “To do so,” the Tenth

Circuit stated, Jemez Pueblo “must ‘show actual, exclusive, and continuous use and occupancy

“for a long time” of the claimed area.’” Pueblo of Jemez v. United States, 790 F.3d at 1165

(quoting Native Vill. of Eyak v. Blank, 688 F.3d at 622). The Tenth Circuit stated, to show

continuous use, Jemez Pueblo must show “that the Jemez people have continued for hundreds83 of

years to use the Valles Caldera for traditional purposes.” Pueblo of Jemez v. United States, 790

F.3d at 1166 (emphasis added). The Tenth Circuit thus framed the analysis around Jemez Pueblo’s

Valles Caldera use and occupancy from 1860 onwards. Jemez Pueblo’s aboriginal title to Banco

Bonito and the other sub-areas before 1860 is unimportant if Jemez Pueblo did not have aboriginal

title to the land between 1860 and 2000.

       653.    If Jemez Pueblo only had to show that it possessed aboriginal title at one point and

then never abandoned the land or had it extinguished, the Court would conclude that Jemez Pueblo

has established aboriginal title to Banco Bonito. Jemez Pueblo had aboriginal title to Banco Bonito

during the time it heavily farmed the area between the early fifteenth century and 1650. Jemez

Pueblo occupied over one hundred fieldhouses on the Banco Bonito across a four-hundred-year

period, with most of its occupation occurring from 1500 to 1650. See Pueblo of Jemez v. United

States, 430 F. Supp. 3d at 973.      The pottery evidence suggests minimal Keres and Tewa




       83
         The Tenth Circuit requires Jemez Pueblo to show continuous use for “hundreds of years,”
to demonstrate its “continuous” and “actual” use for a “long time.” Pueblo of Jemez v. United
States, 790 F.3d at 1166. Although other courts have awarded aboriginal title to claimants showing
use for less than two hundred years, the Tenth Circuit has set the bar high for Tribes and Pueblos
within its jurisdiction.




                                              - 174 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 175 of 193



occupational use of the Banco Bonito, see FOF ¶¶ 632-37, at 33-36,84 and this period coincided

with the peak of Jemez Pueblo’s population, see Pueblo of Jemez v. United States, 430 F. Supp.

3d at 985, 995, 997 (finding that Jemez Pueblo’s population reached a peak in 1541 but descended

to below 1,000 by 1700, where it remained until the twentieth century). After 1650 -- roughly the

date it ceased farming the Banco Bonito -- another Tribe did not conquer Jemez Pueblo, the United

States did not extinguish title to any land on the Banco Bonito, and Jemez Pueblo also did not

completely abandon its Banco Bonito use. Although after Jemez Pueblo abandoned farming on

the Banco Bonito, its aboriginal use and occupancy of Banco Bonito became solely its passage

through Banco Bonito on its way to Redondo Peak and other parts of the Valles Caldera, this falls

within the Tenth Circuit’s broad definition of “aboriginal use and occupancy.” Pueblo of Jemez

v. United States, 790 F.3d at 1165 (defining “aboriginal use and occupancy” as the “use and

occupancy in accordance with the way of life, habits, customs and usages of the Indians who are

its users and occupiers.”).

       654.    Further, Jemez Pueblo is correct that evidence of other Tribes’ sub-area use since

1650 does not prove that its aboriginal title was extinguished or that it abandoned its aboriginal

title. “The basic rule governing alienation of American Indian land is that only the United States

can extinguish aboriginal title,” Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1189 (citing



       84
         Jemez Pueblo also asks the Court to reconsider its statement in Conclusion of Law ¶ 442
that archeologists have found “substantial quantities” of Tewa pottery within the Banco Bonito.
Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1221. See Motion at 12. After carefully re-
reviewing the archeological record, the Court agrees that non-Jemez pottery on the Banco Bonito
should not be characterized as present in substantial quantities. Archeologists have found only
three non-Jemez Pueblo sherds on the Banco Bonito. See FOF ¶ 637, at 35. In contrast,
archeologists have recovered hundreds of Jemez Pueblo sherds from the area. See FOF ¶ 636, at
34. Non-Jemez Pueblo pottery therefore has been found in relatively minimal quantities on the
Banco Bonito.



                                              - 175 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 176 of 193



25 U.S.C. § 177; 25 C.F.R. § 152.22(b); United States v. Santa Fe Pac. R.R. Co., 314 U.S. at 347),

and so any other Tribe’s actions are irrelevant. Likewise, abandonment must be voluntary before

it ends aboriginal title, see Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1191, and other

Tribes’ actions have no apparent role to play in this abandonment analysis. As discussed above,

however, the Court concludes that Jemez Pueblo’s interpretation of aboriginal title’s requirements

is not the best interpretation. It analyzes Jemez Pueblo’s aboriginal title claim to determine

whether it has shown “actual exclusive, and continuous use and occupancy ‘for a long time’ of the

claimed area,” “in 1860 and thereafter.” Pueblo of Jemez v. United States, 790 F.3d at 1165

(quoting Native Vill. of Eyak v. Blank, 688 F.3d at 622).

       655.    Other Tribes’ actions are highly relevant to the exclusivity analysis and Jemez

Pueblo does not show why other Tribes’ Banco Bonito use, particularly Zia Pueblo, means Jemez

Pueblo maintained exclusive ownership over Banco Bonito. See Motion at 7. Exclusive use is a

requirement of aboriginal title, see Pueblo of Jemez v. United States, 790 F.3d at 1165, and after

1650, with a much reduced presence on Banco Bonito and a smaller population, there is no

evidence that Jemez Pueblo was able to walk through Banco Bonito “to the exclusion of other

Indian groups,” and there is some evidence that it could not. Pueblo of Jemez v. United States,

790 F.3d at 1166. See, e.g., Pueblo of Jemez v. United States, 430 F. Supp. 3d at 998 (finding that

Jemez Pueblo’s reduced population made it vulnerable to Navajo and Apache raids in the

eighteenth and nineteenth centuries). Ultimately, evidence that a Tribe or Tribes were the first

people to use certain land is irrelevant to whether it or they established aboriginal title to that




                                              - 176 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 177 of 193



land.85 Tee-Hit-Ton Indians v. United States, 348 U.S. 272, 279 (1955)(suggesting that aboriginal

title depends on the past exercise of sovereignty); Turtle Mountain Band of Chippewa Indians v.

United States, 490 F.2d 935, 941-42 (Ct. Cl. 1974); United States v. Seminole Indians of Fla., 180

Ct. Cl. 375 (stating that fifty years is not enough to establish aboriginal title).

       B.       JEMEZ PUEBLO HAS NOT DEMONSTRATED THAT IT USED THE
                BANCO BONITO TO THE EXCLUSION OF OTHER INDIAN GROUPS.

        656.    Jemez Pueblo must show “actual exclusive, and continuous use and occupancy ‘for

a long time’” of the Banco Bonito “in 1860 and thereafter.” Pueblo of Jemez v. United States, 790

F.3d at 1165 (quoting Native Vill. of Eyak v. Blank, 688 F.3d at 622). To demonstrate evidence

of specific use to overcome the evidence of Jemez Pueblo’s exclusive Banco Bonito use, the United

States may present evidence of another Indian Tribe’s actual physical presence, but statements of

individual Indians expressing a religious or spiritual interest are not enough to defeat a claim for

aboriginal title.86 See Zuni Tribe of N.M. v. United States, 12 Ct. Cl. at 609 n.4; Wichita Indian



        85
           The United States proposes that, if “evidence that a modern-day Tribe or Tribes were the
first people to use the Preserve lands is probative of that Tribe’s exclusive title, th[e]n Zia or Santa
Clara have better claims to the Preserve than Jemez because they moved to the Caldera before
Jemez.” U.S. Proposed Findings ¶ 2, at 13. Under aboriginal title doctrine, whether a Tribe was
the first occupant of certain land is ultimately irrelevant to whether the Tribe established aboriginal
title to that land. To establish aboriginal right, a Tribe “must show ‘actual, exclusive, and
continuous use and occupancy ‘for a long time’ of the claimed area.’” Pueblo of Jemez v. United
States, 790 F.3d at 1165 (quoting Native Vill. of Eyak v. Blank, 688 F.3d at 622). See Tee-Hit-
Ton Indians v. United States, 348 U.S. 272, 279 (1955)(suggesting that aboriginal title depends on
the past exercise of sovereignty). For this reason, the Court will not adopt the United States’
proposed Conclusion of Law.
        86
           Jemez Pueblo proposes that the United States “must” present evidence of another Tribe’s
physical presence. Jemez Pueblo Proposed Finding ¶ 6, at 23. The United States agrees that such
evidence would defeat its claim to aboriginal title. See U.S. Supplemental Response ¶ 6, at 24.
The Court has modified Jemez Pueblo’s proposed Conclusion of Law to reflect caselaw showing
that an adverse Tribe’s physical presence is not the only reason that a Tribe fails to prove aboriginal
title and that a Tribe may fail to prove aboriginal title even without strong evidence of other Tribe’s
physical presences if it does not “exercise full dominion and control over the area, such that it



                                                - 177 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 178 of 193



Tribe v. United States, 696 F.2d at 1385; Ala.-Coushatta Tribe of Tex. v. United States, 2000 WL

1013532, at *17. The other Tribe’s physical presence must be more than fleeting; evidence that

non-Jemez Pueblo members drove through Banco Bonito on State Route 4 to Jemez Springs on

one occasion, for example, are not determinative in the aboriginal title analysis. See Ala.-

Coushatta Tribe of Tex. v. United States, 2000 WL 1013532, at *27 (“[T]he law requires more

than fleeting transgressions over the area.       There must at least be evidence of continuous

wanderings by adverse tribes.”). Banco Bonito is the closest part of the Valles Caldera to Jemez

Pueblo, but Tribes are not entitled to aboriginal title to the geographic areas closest to their villages

without proving aboriginal title -- that they continuously used these lands to the exclusion of other

Indian groups for a long time.87 See Pueblo of Jemez v. United States, 790 F.3d at 1165-66; Native


‘possesses the right to expel intruders.’” Native Vill. of Eyak v. Blank, 688 F.3d at 623 (quoting
United States v. Pueblo of San Ildefonso, 513 F.2d at 1394).
        87
             Jemez Pueblo proposes as a Conclusion of Law:

               At a minimum, the area between and near
            , Jemez’s fieldhouses in Banco Bonito, and the large ancestral villages
        immediately south of Banco Bonito were exclusive to Jemez Pueblo. Another tribal
        member that was allowed to travel through Jemez villages and fieldhouses did so
        permissively or would be expelled.

Jemez Pueblo Proposed Finding ¶ 9, at 26. No case suggests that Tribes have an automatic grant
of aboriginal title to the land immediately surrounding its villages without having to prove
aboriginal title’s usual elements. See Native Vill. of Eyak v. Blank, 688 F.3d at 625 (noting that,
although the claimants hunted and fished in the claimed areas closest to their village, they were
not in a position to control or dominate access to this or any other part of the claimed area). The
Court also will not adopt such a legal principle.
        Jemez Pueblo cites Wichita Indian Tribe v. United States, 696 F.2d 1378 (Fed. Cir. 1983),
as support, and in particular its conclusion that, “[a]t some near enough line [to the Wichita
villages], the Comanche and Kiowa presence would not have impinged on the Wichitas’ exclusive
use of the land,” and its apparent agreement that the Wichita’s “closely knit” villages, houses, and
fields meant that the Tribe had exclusive control over the areas between the villages. 696 F.2d at
1384-85. This case must be read in light of the Federal Circuit’s conclusion that the Wichita Tribe
already had established aboriginal title to some land, meaning that it had already proven lengthy



                                                - 178 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 179 of 193



Vill. of Eyak v. Blank, 688 F.3d at 625.

       657.    The “exclusive” use prong of the Tenth Circuit’s test for aboriginal title is the

deciding factor to Jemez Pueblo’s Banco Bonito claims. Pueblo of Jemez v. United States, 790

F.3d at 1165. Where there is no evidence of use or occupancy by other Indian groups within or

nearby the claimed area, the claimant Tribe need show only its own use and occupancy. Native

Vill. of Eyak v. Blank, 688 F.3d at 627-28. Jemez Pueblo proposes instead that “[t]here is no

evidence of any other tribe occupying Banco Bonito, using or occupying the western two-thirds

Valle San Antonio,

                                      and, therefore, “Jemez has used and occupied these areas

exclusively.” Jemez Pueblo Proposed Findings ¶ 8, at 25. Jemez Pueblo primarily relies on the

dissent in Native Village of Eyak v. Blank to support this assertion. See Jemez Pueblo Proposed

Findings ¶ 8, at 25. The dissent argues that the en banc Ninth Circuit wrongly held that, where

there is no evidence of other Tribes using a claimed area, the claiming Tribe still must show that

it had the power to exclude. See Native Vill. of Eyak v. Blank, 688 F.3d at 631.

       658.    While the Court agrees that demonstrating a Tribe’s power to exclude is necessary




use of the land to the exclusion of other Indian groups. See 696 F.2d at 1385. Where a Tribe has
already established aboriginal title to some portion, inferring aboriginal title to areas between
population centers is far more reasonable, because the court must determine aboriginal title’s
precise boundaries. See Snake or Piute Indians v. United States, 112 F. Supp. 543, 552 (Ct. Cl.
1953). That situation is not the case here, where the Court has determined that Jemez Pueblo has
not proven aboriginal title to the Valles Caldera National Preserve as a whole. Further, in addition
to not providing adequate legal support, Jemez Pueblo does not direct the Court to factual evidence
suggesting that Jemez Pueblo has ever expelled Zia Pueblo or any other Pueblo group from the
area between its village and the Valles Caldera’s southwest corner. See Jemez Pueblo Proposed
Finding ¶ 9, at 26. The Court will not, therefore, adopt Jemez Pueblo’s proposed conclusion of
law.




                                              - 179 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 180 of 193



only when there is other documented use in the claimed area, this principle does not apply here.

The Court denied Jemez Pueblo’s initial request to quiet title to the Valles Caldera’s entirety,

because, “for many centuries, non-Jemez Pueblo American Indians, including the ancestors of

numerous modern Pueblos and federally recognized Tribes, wandered throughout and actually

used the Valles Caldera,” Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1222, and because

this non-Jemez Pueblo use was neither joint and amicable, dominated, or permissive, see, e.g.,

Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1222-23. The area that Jemez Pueblo initially

claimed is the Valles Caldera. See Interrogatory Response. For centuries, over a dozen Tribes

used or held sacred parts of the Valles Caldera. Non-Jemez Pueblo use of the Valles Caldera’s

western side and Redondo Peak is well-documented. See FOF ¶¶ 583-84, 587-90, 593-99, 601,

606, 608-10, 612-13, 615, 620, 647, at 5-6, 8-13, 15-21, 23-25, 27-28, 39-40. Because the Valles

Caldera, these sub-areas, and the land surrounding them were “wandered over by many Tribes,”

United States v. Santa Fe Pac. R. Co., 314 U.S. at 345, the “[t]rue ownership of land by [Jemez

Pueblo] is called in question,” United States v. Pueblo of San Ildefonso, 513 F.2d at 1394, and

Jemez Pueblo must, at the very least, make a greater showing of exclusivity than that no other

Tribe has documented use of certain, small portions of the Valles Caldera, see United States v.

Santa Fe Pac. R. Co., 314 U.S. at 345 (stating that occupancy necessary to establish aboriginal title

cannot be shown for “lands wandered over by many tribes”). There is extensive evidence that

other Tribes used the Valles Caldera, so Jemez Pueblo must show that it used these areas “to the

exclusion of other Indian groups.” Pueblo of Jemez v. United States, 790 F.3d at 1166. See Caddo

Tribe of Okla. v. United States, 35 Ind. Cl. Comm. 321, 358-60 (1975)(stating that exclusivity is

established where a Tribe “exercised control [over the claimed area] and over other Indians who




                                               - 180 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 181 of 193



may have ventured therein”).

       659.    Jemez Pueblo has have not proven aboriginal title to the Banco Bonito, because,

although it can show actual and continuous use for a long period of time, see FOF ¶¶ 628-31, at

31-33 (finding that Jemez Pueblo had fieldhouses on Banco Bonito and were the only Tribal people

to occupy the Banco Bonito); Pueblo of Jemez v. United States, 430 F. Supp. 3d at 973 (finding

that Jemez Pueblo occupied Banco Bonito fieldhouses over a 400-year period, but primarily

between 1500 and 1650 C.E.), Jemez Pueblo has not shown that it used the Banco Bonito “to the

exclusion of other Indian groups.” Pueblo of Jemez v. United States, 790 F.3d at 1166 (quoting

United States v. Pueblo of San Ildefonso, 513 F.2 at 1394 (emphasis in original)). Other Tribes

and Pueblos have used extensively the Valles Caldera’s western portion around the Banco Bonito.

See FOF ¶¶ 583-84, 587-90, 593-99, 601, 606, 608-10, 612-13, 615, 620, 647, at 5-6, 8-13, 15-21,

23-25, 27-28, 39-40. Jemez Pueblo ceased farming the Banco Bonito and using the fieldhouses

there around 1650, see FOF ¶ 630, at 32, and, over the next 200 years, as it lost population and

became more vulnerable, Jemez Pueblo lost its aboriginal title to this land. Its population dwindled

to fewer than 200 members in the eighteenth century, all of whom lived more than fifteen miles

away from the Banco Bonito in Walatowa. See Pueblo of Jemez v. United States, 430 F. Supp. 3d

at 1227. At the same time, other Tribes were growing in power. See Pueblo of Jemez v. United

States, 430 F. Supp. 3d at 999 (“Navajo, Apache, and Ute Tribes grew in power in the seventeenth

century after adopting an equestrian lifestyle, which allowed for an ‘escalation in raiding and

violence that . . . transformed the Valles Caldera into a dangerous place.’” (quoting Oct. 30 Tr. at

585:18-586:25 (Marinelli, Liebmann)).

       660.    Jemez Pueblo argues that no other Tribe has established permanent settlements in




                                              - 181 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 182 of 193



Banco Bonito and this fact means that hostile Tribes’ pressure did not extinguish its aboriginal

title to Banco Bonito. In support, it cites Wichita Indian Tribe v. United States:

               In Osage Nation of Indians v. United States, 19 Ind. Cl. Comm. 447 (1968),
       the Indian Claims Commission recognized that if an Indian tribe has proven that it
       has held aboriginal title to certain lands, the government cannot then assert that a
       second tribe has extinguished such title simply by demonstrating that the second
       tribe exerted military pressure on the first tribe. Rather, the encroaching tribe must
       succeed in establishing permanent settlements: “[t]he Commission has already held
       that raids and similar encroachments do not extinguish title where the raiders do
       not succeed in establishing permanent settlements.”

Wichita Indian Tribe v. United States, 696 F.2d at 1382 (quoting Osage Nation of Indians v. United

States, 19 Ind. Cl. Comm. at 485). The Federal Circuit does not bind the Court, and, even if it did,

the Court does not interpret the Federal Circuit as saying that evidence of hostile Tribes in the area

is irrelevant to the aboriginal title analysis unless the hostile Tribes establish permanent

settlements. Permanent settlements extinguish aboriginal title per se, see Wichita Indian Tribe v.

United States, 696 F.2d at 1382, but evidence of hostile Tribes exerting pressure in the area is

some evidence, even if not dispositive evidence, that Jemez Pueblo was not able to use the Banco

Bonito or other parts of the Valles Caldera “to the exclusion of other Indian groups,” Pueblo of

Jemez v. United States, 790 F.3d at 1166.

       661.    Jemez Pueblo also argues that tribal members’ casual or occasional crossings of the

Banco Bonito or other sub-areas to reach shrines or sacred sites outside of the Banco does not

justify finding a lack of exclusivity and dominance as to Banco Bonito.88 See Jemez Pueblo



       88
         Other Tribes’ and Pueblos’ incursions onto the Banco Bonito are still secondary to
whether Jemez Pueblo established aboriginal title to the area. The problem Jemez Pueblo
encounters for Banco Bonito and other sub-areas is that, even if Jemez Pueblo can show that it was
the only Indian group to use a particular geographic area in the Valles Caldera, it has not
established that it ever “possesse[d] the right to expel intruders.” United States v. Pueblo of San
Ildefonso, 513 F.2d 1383, 1394 (Ct. Cl. 1975).



                                               - 182 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 183 of 193



Proposed Findings ¶ 4, at 22 (citing Ala.-Coushatta Tribe of Tex. v. United States, 2000 WL

1013532, at *27 (“[A]lthough it is not necessary for the government to show that the Choctaw

permanently settled throughout the [modified claim area] to prove mutual use and occupancy of

the area, the law requires more than fleeting transgressions over the area. There must at least be

evidence of continuous wanderings by adverse tribes.” (citing Wichita Indian Tribe v. United

States, 696 F.2d at 1285))).

        662.    The Court is not bound to follow the United States Court of Federal Claims, and

the history of this particular aspect of aboriginal title doctrine suggests that the Court of Federal

Claims applied a slight expansion of the Supreme Court’s position. Alabama-Coushatta Tribe of

Texas v. United States cites Wichita Indian Tribe v. United States as support for its holding that

the United States must show continuous wanderings by adverse Tribes to defeat exclusivity. See

Ala.-Coushatta Tribe of Tex. v. United States, 2000 WL 1013532, at *27. But Wichita Indian

Tribe v. United States suggests that “continuous wanderings” is sufficient, but not necessary, to

defeat a Tribe’s claim to exclusivity. The Federal Circuit in that case stated that “[c]learly, the



        Further, as discussed above, Jemez Pueblo has not had the ability to exclude other Tribes
and Pueblos from the Valles Caldera, or from any sub-area within it. See, e.g., Nov. 29 Tr. at
4554:23-4562:8 (Marinelli, Anschuetz)(describing how Keres and Tewa room counts and likely
populations in settlements near the Valles Caldera exceeded Jemez Pueblo’s population);
Pueblo of Jemez v. United States, 430 F. Supp. 3d at 995 (finding that, by the end of the
seventeenth century, Jemez Pueblo’s population was under 1,000); id. at 997 (finding that Jemez
Pueblo’s population reached a low in the mid-1700s of between 100 and 200 members); id. at
998-99 (finding that Jemez Pueblo was incapable of defending itself from Apache, Comanche,
Navajo, and Ute attacks throughout the eighteenth century); id. at 999 (finding that, since 1300
C.E., Jemez Pueblo lacked the military power and population to prevent other Tribes or Pueblos
from accessing the Valles Caldera). Jemez Pueblo has not challenged or attempted to qualify
these findings in its Motion. Having fallen short of this proof at trial for the entire Valles Caldera,
Jemez Pueblo does not show that the Court’s conclusion for Banco Bonito and the other sub-
areas should be any different.




                                                - 183 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 184 of 193



northern two-thirds of Oklahoma where the Osage also hunted cannot have been used exclusively

by the Wichitas. Lands continuously wandered over by adverse tribes cannot be claimed by any

one of those tribes.” Wichita Indian Tribe v. United States, 696 F.2d at 1385. The Federal Circuit

cites the Supreme Court’s opinion in United States v. Santa Fe Pacific Railroad Co., 314 U.S. at

345, as support for this legal principle. See Wichita Indian Tribe v. United States, 696 F.2d at

1385. On the page it cites, the Supreme Court noted that

       If it were established as a fact that the lands in question were, or were included in,
       the ancestral home of the Walapais in the sense that they constituted definable
       territory occupied exclusively by the Walapais (as distinguished from lands
       wandered over by many tribes), then the Walapais had ‘Indian title’ . . .

United States v. Santa Fe Pac. R.R. Co., 314 U.S. at 345.

       663.    There is considerable distance between the Supreme Court’s language and the

Court of Federal Claims’ holding that “the law requires more than fleeting transgressions over the

area. There must at least be evidence of continuous wanderings by adverse tribes.” Ala.-Coushatta

Tribe of Tex. v. United States, 2000 WL 1013532, at *27. The Supreme Court does not require

“continuous” wanderings to defeat an aboriginal title claim, and the Court likewise will not set the

bar this high. 2000 WL 1013532, at *27. United States v. Santa Fe Pac. R.R. Co., 314 U.S. at

345. See Pueblo of Jemez v. United States, 790 F.3d at 1165 (noting that “‘continuous use’” is an

element a Tribe must establish to prove aboriginal title). At the same time, the Supreme Court

very likely did not intend that any non-exclusive use, no matter how minor, could defeat aboriginal

title. The phrase “lands wandered over by many tribes” suggests some duration to the adverse use.

United States v. Santa Fe Pac. R.R. Co., 314 U.S. at 345; Ala.-Coushatta Tribe of Tex. v. United

States, 2000 WL 1013532, at *27. The non-Jemez Pueblo use that the United States established

for the Banco Bonito suggests more than “fleeting transgressions” but less than “continuous




                                              - 184 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 185 of 193



wanderings,” and it is, therefore, evidence against concluding that Jemez Pueblo has proven

aboriginal title. 2000 WL 1013532, at *27.

       664.    Jemez Pueblo also argues that


               Thin speculation as to the possibility of other Pueblo members using areas
       near the sub-areas that Jemez claims title neither justifies a finding of lack of
       exclusivity, nor lack of dominance as to those sub-areas, given the strong,
       cumulative, and uncontradicted testimony of the Pueblo of Jemez’s fact and expert
       witnesses establishing the Pueblo of Jemez’s actual and continuous use of the sub-
       areas for a long time.

Jemez Pueblo Proposed Findings ¶ 3, at 21.89 In primary support, Jemez Pueblo cites a footnote

from Spokane Tribe of Indians v. United States, 163 Ct. Cl. 58 (1963). In this case, the Spokane

Tribe had proven aboriginal title to a large area, and the United States Court of Claims was

reviewing only the ICC’s determinations of this area’s boundaries. See 163 Ct. Cl. at 61-62. The

Court of Claims concluded that “scattered observations that other Indians were at one or another

time found at one or another spot [near the claim area’s boundary] cannot be given any substantial

weight. These casual observations do not indicate whether the alien Indians were there as visitors,



       89
         Jemez Pueblo proposes, relatedly, that “Jemez’ dominance of the sub-areas is shown by
minimal evidence of other tribal use.” Jemez Pueblo Proposed Finding ¶ 7, at 24. In support,
Jemez Pueblo cites Zuni Tribe of New Mexico v. United States, 12 Ct. Cl. at 617-20 nn.13-15. In
this case, the Court of Claims concludes that a lack of evidence that any other Tribe used a
particular area substantiated Zuni Pueblo’s claim that it exclusively used that area. See Zuni Tribe
of N.M. v. United States, 12 Ct. Cl. at 620. Zuni Tribe of New Mexico v. United States does not
support the proposition that that a small amount of evidence supporting other Tribes’ use in an
area suggests that a Tribe with substantial evidence exerted “dominance” over the area. Jemez
Pueblo Proposed Finding ¶ 7, at 24. Accordingly, the Court will not adopt Jemez Pueblo’s
proposed conclusion of law. See Native Vill. of Eyak v. Blank, 688 F.3d at 624 (concluding that,
where another Tribe’s use was relegated to the claimed area’s periphery, the claiming Tribe’s use
was not exclusive). Cf. Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1220 (“Moreover,
Jemez Pueblo cannot satisfy exclusive use merely through being ‘predominant in [a] region’ that
other Tribes or Pueblo’s used.” (quoting Strong v. United States, 518 F.2d at 565)).



                                               - 185 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 186 of 193



on a temporary basis, etc.” 163 Ct. Cl. at 64 n.5. The Court of Claims does not describe these

“scattered observations.” 163 Ct. Cl. at 64 n.5. In the same paragraph, however, it says that

inferring a reason for why the Spokane Tribe does not have a name for Mt. Spokane -- as one

might expect for a mountain on the Tribe’s boundary -- is “thin speculation,” 163 Ct. Cl. at 64,

and not enough to deny aboriginal title to the Tribe.

       665.    Spokane Tribe of Indians v. United States does not convince the Court that it should

grant Jemez Pueblo aboriginal title to Banco Bonito based on a lack of evidence of other Tribes’

use. First, a countervailing canon in aboriginal title doctrine requires courts, depending on the

case’s facts, to make inferential leaps when weighing scanty evidence of aboriginal title. Under

this theory, “[b]ecause of the ‘difficulty of obtaining the essential proof necessary to establish

Indian title,’ courts take a ‘liberal approach’ in weighing the limited historical evidence regarding

exclusive use and occupancy.” Native Vill. of Eyak v. Blank, 688 F.3d at 628 (quoting Nooksack

Tribe of Indians v. United States, 3 Ind. Cl. Comm. 492, 499 (1955)). See Muckleshoot Tribe v.

United States, 3 Ind. Cl. Comm. at 677 (stating that, because “it is extremely difficult to establish

facts after the lapse of time involved in matters of Indian litigation,” courts must “take a common

sense approach” when evaluating exclusivity); Snake or Piute Indians v. United States, 112 F.

Supp. 543, 552 (Ct. Cl. 1953)(stating that exclusivity “can only be inferred,” because it is difficult

to prove “as of a date too remote to admit of testimony of living witnesses”). In addition to the

usual difficulty of providing evidence on historical uses, Zia Pueblo in particular was reluctant to

share information on its current Valles Caldera uses. See Zia Interview at 2 (explaining Zia

Pueblo’s reasoning behind its reluctance to cooperate with the United States). Despite this

reluctance, work from the 1970s and 1980s place Zia Pueblo throughout the Valles Caldera’s




                                               - 186 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 187 of 193



western half. See FOF ¶¶ 587, 589-90, 593-99, 601, 606, 647, at 7, 8-12, 15-18, 38. Zia Pueblo

also crossed the Banco Bonito to access the Valles Caldera and its nearby culturally significant

locations. Other trial evidence shows other Tribes and Pueblos also extensively used the western

Valles Caldera. See FOF ¶¶ 583-84, 587-90, 593-99, 601, 606, 608-10, 612-13, 615, 620, 647, at

5-6, 8-13, 15-21, 23-25, 27-28, 39-40. A member of a non-Jemez Pueblo Indian group also peeled

a tree on Banco Bonito. See FOF ¶ 611, at 22-23. This is concrete evidence -- not “thin

speculation” -- and when viewed liberally suggests that Jemez Pueblo was not the exclusive Banco

Bonito user. Spokane Tribe of Indians v. United States, 163 Ct. Cl. at 64.

       666.    Finally, Jemez Pueblo’s Motion does not challenge any facts underpinning the

Court’s earlier conclusion that other Tribes’ Valles Caldera use has not been permissive, see

Pueblo of Jemez v. United States, F. Supp. 3d at 1228-29, its conclusion that Jemez Pueblo did not

dominate surrounding Tribes, see Pueblo of Jemez v. United States, F. Supp. 3d at 1225-26, or its

conclusion that Jemez Pueblo has not used the Valles Caldera jointly and amicably with other

Indian groups, see Pueblo of Jemez v. United States, F. Supp. 3d at 1224. Although these

conclusions applied to the Valles Caldera as a whole, see Pueblo of Jemez v. United States, F.

Supp. 3d at 1222-23, Jemez Pueblo has not presented evidence from the trial suggesting that these

conclusions are inapplicable to Banco Bonito specifically. Jemez Pueblo has demonstrated that it

was the primary Indian group using the Banco Bonito over several centuries, but the record also

establishes that the Banco Bonito was “wandered over by many tribes,” United States v. Pueblo of

San Ildefonso, 518 F.2d at 1394, and that Jemez Pueblo did not have the right or the power to expel

any of these Indian groups, see Native Vill. of Eyak v. Blank, 688 F.3d at 623. Accordingly, Jemez

Pueblo has not established aboriginal title to Banco Bonito.




                                              - 187 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 188 of 193



              AMENDED FINDINGS OF FACT AND CONCLUSIONS OF LAW

       667.    After reconsidering the trial evidence and the parties’ arguments, the Court deletes

one Finding of Fact -- ¶ 168, at 85 -- and amends three Conclusions of Law-- ¶¶ 442, 458, 463, at

513-14, 523-24, 526-27 -- from its previous Memorandum Opinion and Order. See Pueblo of

Jemez v. United States, 430 F. Supp. 3d at 1000, 1059, 1060. The Court’s amended Conclusions

of Law, stated below, reflect that: (i) archeologists have not discovered Tewa pottery “in

substantial quantities” on the Banco Bonito; (ii) Navajo Nation peoples did not twice drive Jemez

Pueblo from the Valles Caldera; and (iii) Jemez Pueblo did not submit to Santa Clara Pueblo, San

Ildefonso Pueblo and the Ute Tribe during an 1863 incident involving the latter Tribe’s pursuit of

Navajo Nation raiders. For Conclusion of Law ¶¶ 442, 463, at 513-14, 526-27, the Court has

amended its previous Conclusion of Law by deleting incorrect material. For Conclusion of Law ¶

458, at 523-24, the Court has replaced incorrect material with material from Finding of Fact ¶ 162,

at 83, from its previous Memorandum Opinion and Order. See Pueblo of Jemez v. United States,

430 F. Supp. 3d at 998. Although the Court has amended three Conclusions of Law, none of its

amendments is substantial. These amendments do not change the Court’s larger conclusions about

Jemez Pueblo’s aboriginal title claims.

       1.      Amended Findings of Fact.

       The Court deletes FOF ¶ 168, at 85, which found that “Navajo peoples at least twice drove

Jemez Pueblo members from the Valles Caldera.” See Pueblo of Jemez v. United States, 430 F.

Supp. 3d at 1000.90



       90
          As mentioned above, the Court previously found this fact. See Pueblo of Jemez v. United
States, 430 F. Supp. 3d at 1000. In finding this fact, the Court cited Nov. 6 Tr. at 1958:24-1961:19
(Ferguson, Marinelli). See Pueblo of Jemez v. United States, 430 F. Supp. 3d at 1000. Upon re-



                                              - 188 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 189 of 193



       2.      Amended Conclusions of Law.

       442.    The trial establishes that ancestral Keres and Tewa peoples would bring pottery

with them on at least some trips to the Valles Caldera, and broken pottery fragments found

throughout those lands prove that ancestral Keres and Tewa members actually and continuously

used the Valles Caldera from at least 1250 C.E. through at least 1750 C.E. See supra FOFs ¶¶ 75,

76, 77, 79-81, 83-84, 85, 87, 88, at 43-49. Sites that archeologists affiliate with ancestral Tewa

and Keres populations -- including the Valles Caldera’s most robust ceramics evidence, which

archeologists excavated at                 -- are the most common sites in the Valles Caldera’s

southeast and south central areas, i.e., the areas closest to ancestral Keres and Tewa villages. See

supra FOFs ¶ 89, at 49. The ceramics record also demonstrates that ancestral Tewa and Keres

peoples used the Valles Caldera’s northern portions. See supra FOFs ¶ 91, at 50. The pre-Pueblo

Revolt Tewa and Keres ceramics found at                      are especially probative of Tewa and

Keres’ Valles Caldera use, because Tewa and Jemez peoples did not trade pottery, or any goods,

before the Pueblo Revolt, and trade between ancestral Jemez and other Tribes was so infrequent

before the Pueblo Revolt that it accounted for less than three percent of pottery found at Jemez




reviewing the record, however, the record does not support the United States’ proposed fact and
the Court’s initial finding. Ferguson testified to one incident that C. Toya described in which
Navajo Nation members attacked a group of Jemez Pueblo men and stole their cattle. See Nov. 6
Tr. at 1956:14-1957:17. The trial testimony does not describe a second incident, nor is it clear that
the attack occurred in the Valles Caldera. See Nov. 6 Tr. at 1960:12-18 (Ferguson)(suggesting
that the attack occurred outside the Valles Caldera, but the chase occurred within the Valles
Caldera). Ferguson was testifying to two instances where Jemez Pueblo members drove Navajo
Nation members from the Valles Caldera, not two instances where Navajo Nation members drove
Jemez Pueblo from the Valels Caldera. See also Nov. 6 Tr. at 1957:18-21 (Ferguson,
Marinelli)(noting that Ferguson concluded that there were two instances in which Jemez Pueblo
drove Navajo Nation members from the Valles Caldera).




                                               - 189 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 190 of 193



Pueblo sites. See supra FOFs ¶¶ 89, 90, at 49-50. Accordingly, although many groups, including

ancestral Jemez Pueblo, used                , the Court concludes that the site is predominantly

Tewa. Jemez Pueblo pottery dominates the Banco Bonito, but the record also contains evidence

that multiple Zia Pueblo                      traverse the Banco Bonito while pilgrimaging to

numerous locations throughout the Valles Caldera, including                                       .

See supra FOFs ¶¶ 69, 73, 86, at 38-40, 48. The Court concludes that, because the predominant

ceramics evidence found throughout the Valles Caldera has an ancestral Tewa and Keres

affiliation, Tribes other than Jemez Pueblo actually and continuously have used those lands for a

long time.

       458.   The record contains two instances wherein Jemez Pueblo members attacked and

defeated Navajo Nation members during the 1800s; however, these events do not establish Jemez

Pueblo’s dominance over the Navajo Nation, because the record also contains evidence that

Navajo Nation members worshipped                         , which Jemez Pueblo would not have

permitted given that mountain’s sacredness to Jemez Pueblo, and because the record reflects that

Jemez Pueblo’s low population during the eighteenth and nineteenth centuries made it vulnerable

to Navajo and Apache raids on Jemez Pueblo’s animals and food. See supra FOFs ¶¶ 44, 162,

168, 174, 176, 535 n.170, at 16-17, 83, 85, 87, 238. Therefore, even if the Court considers the

Navajo Nation’s presence in and use of the Valles Caldera as “scattered” and “few and far

between” -- which the Court does not -- Jemez Pueblo has not shown that it had “complete

dominion” over the Navajo Nation. United States v. Seminole Indians of Fla., 180 Ct. Cl. at 383

       463.   The record also does not support an inference that other Pueblos’ Valles Caldera

use was subject to Jemez Pueblo’s permission, because such use was deliberate, longstanding and




                                             - 190 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 191 of 193



substantial, that is, not sporadic or to facilitate trade. See Wichita Indian Tribe v. United States,

696 F.2d at 1385; Strong v. United States, 518 F.2d at 565. As stated above, numerous Pueblos

and Tribes have used the Valles Caldera to hunt, to gather plants, to collect obsidian, and to conduct

other traditional practices in the centuries before trade occurred, i.e., during a period when Jemez

Pueblo’s relationship with these groups was either nonexistent or belligerent. See supra FOFs ¶¶

56, 58, 60, 72, 73, 74, 81 n.41, 89, 90, 110, 111, 112, at 28-33, 39-41, 46, 49-50, 58-59. Moreover,

Jemez Pueblo’s relations with its neighbors were not universally warm in the centuries following

the Pueblo Revolt, and the record evidences numerous, hostile engagements between 1680 and

1863. See supra FOFs ¶¶ 162-66, 182-84, at 83-85, 89-90. Hence, Santa Clara, San Ildefonso,

Jicarilla, Navajo, and Ute members each used the Valles Caldera while adverse to Jemez Pueblo

during periods spanning from 1300 C.E. through at least 1863, and use after the seventeenth

century occurred when many Pueblos and Tribes outnumbered and were militarily superior to

Jemez Pueblo. See supra FOFs ¶¶ 156-66, at 81-85. These adverse Tribes, at a minimum,

therefore, did not use the Valles Caldera subject to Jemez Pueblo’s permission, which, standing

alone, defeats Jemez Pueblo’s ability to benefit from the permissive-use exception to the exclusive

use requirement.

       IT IS ORDERED that the requests in Pueblo of Jemez’ Opposed Motion and

Memorandum in Support of its Motion to Reconsider and Alter Final Decision, filed with the Court

September 28, 2019 (Doc. 405), filed publicly October 7, 2019 (Doc. 409), are granted in part and

denied in part. The Court has altered slightly its original opinion in Pueblo of Jemez v. United

States to reflect that archeologists have not discovered Tewa pottery in substantial quantities on

the Banco Bonito, Navajo Nation peoples did not twice drive Jemez Pueblo from the Valles




                                               - 191 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 192 of 193



Caldera, and Jemez Pueblo did not submit to Santa Clara Pueblo, San Ildefonso Pueblo and the

Ute Tribe during an 1863 incident. All other requests are denied.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE




Counsel:

Frederick R. Petti
Petti and Briones, PLLC
Scottsdale, Arizona

--and--

Thomas E. Luebben, Jr.
Law Offices of Thomas E. Luebben
Sandia Park, New Mexico

--and--

Randolph H. Barnhouse
Kelli J Keegan
Justin J. Solimon
Christina S. West
Karl E. Johnson
Veronique Richardson
Dianna Kicking Woman
Tierra Marks
Michelle T Miano
Barnhouse Keegan Solimon & West LLP
Los Ranchos de Albuquerque, New Mexico

          Attorneys for the Plaintiff




                                             - 192 -
    Case 1:12-cv-00800-JB-JFR Document 461 Filed 09/02/20 Page 193 of 193



Jeffrey Wood
  Acting Assistant Attorney General
Peter K. Dykema
Matthew Marinelli
Jacqueline M. Leonard
Amarveer Brar
Kenneth Rooney
Kristofor R. Swanson
Natural Resources Section
Environment & Natural Resources Division
United States Department of Justice
Washington, D.C.

      Attorneys for Defendant United States of America

Kirk R. Allen
Elizabeth Reitzel
Miller Stratvert P.A.
Albuquerque, New Mexico

      Attorneys for the Intervenor Defendant




                                           - 193 -
